2022 WI 14

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2021AP1450-OA


COMPLETE TITLE:        Billie Johnson, Eric O'Keefe, Ed Perkins and
                       Ronald Zahn,
                                 Petitioners,
                       Black Leaders Organizing for Communities, Voces
                       de la Frontera, League of Women Voters of
                       Wisconsin, Cindy Fallona, Lauren Stephenson,
                       Rebecca Alwin, Congressman Glenn Grothman,
                       Congressman Mike Gallagher, Congressman Bryan
                       Steil, Congressman Tom Tiffany, Congressman
                       Scott Fitzgerald, Lisa Hunter, Jacob Zabel,
                       Jennifer Oh, John Persa, Geraldine Schertz,
                       Kathleen Qualheim, Gary Krenz, Sarah J.
                       Hamilton, Stephen Joseph Wright, Jean-Luc
                       Thiffeault, and Somesh Jha,
                                 Intervenors-Petitioners,
                            v.
                       Wisconsin Elections Commission, Marge Bostelmann
                       in her official capacity as a member of the
                       Wisconsin Elections Commission, Julie Glancey in
                       her official capacity as a member of the
                       Wisconsin Elections Commission, Ann Jacobs
                       in her official capacity as a member of the
                       Wisconsin Elections Commission, Dean Knudson in
                       his official capacity as a member of the
                       Wisconsin Elections Commission, Robert Spindell,
                       Jr. in his official capacity as a member of the
                       Wisconsin Elections Commission and Mark Thomsen
                       in his official capacity as a member of the
                       Wisconsin Elections Commission,
                                 Respondents,
                       The Wisconsin Legislature, Governor Tony Evers,
                       in his official capacity, and Janet Bewley
                       Senate Democratic Minority Leader, on behalf of
                       the Senate Democratic Caucus,
                                 Intervenors-Respondents.

                                          ORIGINAL ACTION

OPINION FILED:         March 1, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 19, 2022

SOURCE OF APPEAL:
   COURT:
  COUNTY:
  JUDGE:

JUSTICES:

NOT PARTICIPATING:



ATTORNEYS:
       For the petitioners, there were briefs filed by Richard M.
Esenberg,          Anthony   F.    LoCoco,     Lucas     T.    Vebber    and     Wisconsin
Institute for Law & Liberty, Milwaukee. There was oral argument
by Richard M. Esenberg.


       For    the     intervenors-petitioners            Black    Leaders       Organizing
for Communities, Voces de la Frontera, League of Women Voters of
Wisconsin, Cindy Fallona, Lauren Stephenson and Rebecca Alwin,
briefs,       including        amicus    briefs,     were     filed     by   Douglas      M.
Poland, Jeffrey A. Mandell, Rachel E. Snyder, Richard A. Manthe,
Carly Gerads and Stafford Rosenbaum LLP, Madison; Mel Barnes and
Law    Forward,        Inc.,    Madison;      Mark   P.     Gaber     (pro   hac      vice),
Christopher          Lamar     (pro     hac   vice)and    Campaign       Legal     Center,
Washington, D.C.; Annabelle Harless (pro hac vice) and Campaign
Legal Center, Chicago.                There was oral argument by Douglas M.
Poland.


       For the intervenors-petitioners Congressmen Glenn Grothman,
Mike Gallagher, Bryan Steil, Tom Tiffany and Scott Fitzgerald
there       were     briefs,    including      amicus     briefs,       filed    by   Misha
Tseytlin, Kevin M. LeRoy, and Troutman Pepper Hamilton Sanders
LLP, Chicago.          There was oral argument by Misha Tseytlin.


       For the intervenors-petitioners Lisa Hunter, Jacob Zabel,
Jennifer       Oh,      John      Persa,      Geraldine       Schertz     and    Kathleen
Qualheim, there were briefs, including amicus briefs filed by
Charles G. Curtis, Jr. and Perkins Coie LLP, Madison; Marc Erik
Elias (pro hac vice), Aria C. Branch (pro hac vice), Daniel C.
                                               2
Osher (pro hac vice), Jacob D. Shelly (pro hac vice), Christina
A. Ford (pro hac vice), William K. Hancock (pro hac vice) and
Elias Law Group LLP, Washington, D.C.                         There was oral argument
by John Devaney (pro hac vice), Perkins Coie LLP, Washington,
D.C.


       For the intervenors-petitioners Citizens Mathematicians and
Scientists Gary Krenz, Sarah J. Hamilton, Stephen Joseph Wright,
Jean-Luc Thiffeault and Somesh Jha, briefs were filed by Michael
P. May, Sarah A. Zylstra, Tanner G. Jean-Louis and Boardman &
Clark LLP, Madison, and David J. Bradford (pro hac vice) and
Jenner & Block LLP, Chicago.                     There was oral argument by Sam
Hirsch (pro hac vice), Jenner & Block LLP, Washington, D.C.


       For the respondents Wisconsin Elections Commission, Marge
Bostelmann,         Julie      Glancey,    Ann       Jacobs,       Dean    Knudson,       Robert
Spindell, Jr. and Mark Thomsen there were letter-briefs filed by
Steven       C.    Kilpatrick,      assistant         attorney        general,         Karla    Z.
Keckhaver,         assistant      attorney          general,       Thomas        C.    Bellavia,
assistant attorney general.


       For the intervenors-respondents the Wisconsin Legislature
there were briefs, including amicus briefs, filed by Kevin M.
St.    John       and   Bell    Giftos    St.       John    LLC,    Madison;          Jeffrey   M.
Harris (pro hac vice), Taylor A.R. Meehan (pro hac vice), James
P. McGlone and Consovoy McCarthy PLLC, Arlington, Virginia and
Adam    K.    Mortara       and   Lawfair       LLC,       Chicago.         There      was    oral
argument by Taylor A.R. Meehan.


       For    the       intervenor-respondent              Governor       Tony    Evers      there
were briefs filed by Joshua L. Kaul, attorney general, Anthony
D. Russomanno, assistant attorney general and Brian P. Keenan,
assistant attorney general.                There was oral argument by Anthony
D. Russomanno.
                                                3
    For the intervenor-respondent Janet Bewley, State Senate
Democratic     Minority    Leader    on      behalf    of    the    State     Senate
Democratic Caucus there were briefs filed by Tamara B. Packard,
Aaron G. Dumas and Pines Bach LLP, Madison.                        There was oral
argument by Tamara B. Packard.


    There    was     an   amicus    brief    filed     on    behalf    of    William
Whitford,    Hans    Breitenmoser,     Mary     Lynne       Donohue,    Wendy      Sue
Johnson and Deborah Patel by Ruth M. Greenwood (pro hac vice),
The Election Law Clinic, Harvard Law School, Cambridge, MA; with
whom on the brief were law student-practitioners Mary F. Brown,
Mark R. Haidar, Meredith A. Manda, Sarah A. Sadlier, Corey M.
Stewart, Harvard Law School and Jakob Feltham and Hawks Quindel,
S.C., Madison.


    There was an amicus brief filed on behalf of Concerned
Voters of Wisconsin by Joseph S. Goode, Mark M. Leitner, John W.
Halpin and Laffey, Leitner & Goode, L.L.C., Milwaukee.


    There was an amicus brief filed on behalf of Non-Party
Legal   Scholars     by    Allison     Boldt,     Robert       Yablon       and    the
University of Wisconsin Law School, Madison.


    There      was   an   amicus     brief     filed    by    Daniel    R.        Suhr,
Thiensville.




                                       4
                                                        2022 WI 14
                                                        NOTICE
                                          This opinion is subject to further
                                          editing and modification.   The final
                                          version will appear in the bound
                                          volume of the official reports.
No.   2021AP1450-OA


STATE OF WISCONSIN                    :            IN SUPREME COURT

Billie Johnson, Eric O'Keefe, Ed Perkins and
Ronald Zahn,

           Petitioners,

Black Leaders Organizing for Communities, Voces
de la Frontera, League of Women Voters of
Wisconsin, Cindy Fallona, Lauren Stephenson,
Rebecca Alwin, Congressman Glenn Grothman,
Congressman Mike Gallagher, Congressman Bryan
Steil, Congressman Tom Tiffany, Congressman
Scott Fitzgerald, Lisa Hunter, Jacob Zabel,
Jennifer Oh, John Persa, Geraldine Schertz,
Kathleen Qualheim, Gary Krenz, Sarah J.
Hamilton, Stephen Joseph Wright, Jean-Luc
Thiffeault, and Somesh Jha,                                  FILED
           Intervenors-Petitioners,                      MAR 3, 2022
      v.                                                   Sheila T. Reiff
                                                        Clerk of Supreme Court
Wisconsin Elections Commission, Marge
Bostelmann in her official capacity as a member
of the Wisconsin Elections Commission, Julie
Glancey in her official capacity as a member of
the Wisconsin Elections Commission, Ann Jacobs
in her official capacity as a member of the
Wisconsin Elections Commission, Dean Knudson in
his official capacity as a member of the
Wisconsin Elections Commission, Robert
Spindell, Jr. in his official capacity as a
member of the Wisconsin Elections Commission
and Mark Thomsen in his official capacity as a
member of the Wisconsin Elections Commission,

           Respondents,
The Wisconsin Legislature, Governor Tony Evers,
in his official capacity, and Janet Bewley
Senate Democratic Minority Leader, on behalf of
the Senate Democratic Caucus,

           Intervenors-Respondents.


HAGEDORN, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ., joined. ANN
WALSH BRADLEY, J., filed a concurring opinion, in which DALLET
and KAROFSKY, JJ., joined.    ZIEGLER, C.J., filed a dissenting
opinion, in which ROGGENSACK and REBECCA GRASSL BRADLEY, JJ.,
joined.   ROGGENSACK, J., filed a dissenting opinion, in which
ZIEGLER, C.J., and REBECCA GRASSL BRADLEY, J., joined. REBECCA
GRASSL BRADLEY, J., filed a dissenting opinion, in which
ZIEGLER, C.J., and ROGGENSACK, J., joined.




    ORIGINAL ACTION.      Relief granted.



    ¶1     BRIAN     HAGEDORN,   J.        Every   ten     years,   states    are

required   to   redraw     the      boundaries     for     congressional      and

legislative districts to account for population changes.                     This

means the maps enacted into law in 2011 cannot constitutionally
serve as the basis for future elections.                 The responsibility to

adopt new district boundaries is not ours in the first instance,

but that of the legislature and governor via the legislative

process.

    ¶2     Shortly    after   the    completion     of    the   2020   decennial

census, a group of voters petitioned this court to declare the

2011 maps unconstitutional and remedy the malapportionment.                    We

granted the petition, and subsequently granted intervention to
all parties that sought it, mindful that relief from this court


                                       2
                                                                        No.        2021AP1450-OA



would be necessary only if the legislative process failed.1                                   We

have given the political branches a fair opportunity to carry

out their constitutional responsibilities.                        They have not done

so.       Both this court and the United States Supreme Court have

held that this failure implicates the constitutional rights of

voters.      State ex rel. Reynolds v. Zimmermann, 22 Wis. 2d 544,

562, 126 N.W.2d 551 (1964); Reynolds v. Sims, 377 U.S. 533, 566

(1964).       We    are       therefore   left     with    the    unwelcome           task    of

filling the gap.

      ¶3      The    members      of   this       court    were    not        of     one    mind

regarding how——or even whether——to approach this undertaking.

But having taken this case, we sought input from the parties on

the law that governs, as well as the process by which we should

fashion a remedy.

      ¶4      In    an    order    issued     on    November      17,     2021,        and   an

opinion     issued       on    November   30,      2021,   we     set    out        the    basic

process      and    criteria      we   would       use    to    guide     our        decision.

Johnson v. Wis. Elections Comm'n, 2021 WI 87, 399 Wis. 2d 623,
967 N.W.2d 469.           Rather than craft our own map, we invited all

parties to this litigation to submit one proposed map for each

set of districts where new district boundaries are required:

congress, state senate, and state assembly.                         We said we would

choose maps that minimize changes from current law and evaluate

maps for compliance with state and federal law.                          Id., ¶¶38, 72.

      1For a summary of this case's prior procedural history, see
Johnson v. Wis. Elections Comm'n, 2021 WI 87, ¶¶5-6, 399
Wis. 2d 623, 967 N.W.2d 469.

                                              3
                                                             No.     2021AP1450-OA



In so concluding, we rejected an approach that involved this

court making significant policy decisions or weighing competing

policy criteria.       We also rejected invitations to consider the

partisan makeup of proposed districts.               By focusing on legal

requirements and using the maps currently reflected in Wisconsin

law as a reference point, we sought to minimize our involvement

in the numerous policy and political decisions inherent in map-

drawing.

    ¶5       Following our November 30 opinion, parties submitted

proposed maps, briefs, and expert reports.                 And we heard over

five hours of argument regarding which proposed maps best comply

with the parameters we established.

    ¶6       Although not bound by any map proposal, we approached

this task hoping to select submissions from the parties that

best satisfied the criteria we set forth.             We did so both at the

suggestion of the parties and in recognition of our limitations.

While   we   appreciate   the    hard   work    of   the   parties,       we   must

acknowledge     that   each     proposal    makes    changes       that    appear
unnecessary to account for population changes or to otherwise

comply with the law.          But rather than modify submissions we

received, we determine that the best approach is to choose the

maps that best conform with our directives, imperfect though

they may be.

    ¶7       Congressional      maps.           We     received           proposed

congressional      maps      from   four       parties:            the     Citizen




                                        4
                                                                       No.     2021AP1450-OA



Mathematicians and Scientists,2 the Congressmen,3 Governor Tony

Evers,     and     the    Hunter        intervenors-petitioners.4              The     first

question      is    which    map    most        complies      with    our     least-change

directive.         With only eight districts, core retention——a measure

of   voters      who     remain    in    their       prior    districts——is      the    best

metric of least change, and the map submitted by Governor Evers

easily scores highest.             His map moves 5.5% of the population to

new districts, leaving 94.5% in their current districts.                              In raw

numbers, the Governor's proposal to move 324,415 people to new

districts is 60,041 fewer people than the next best proposal.

In   addition,         Governor     Evers'          submission      complies    with     the

federal     Constitution          and     all       other     applicable      laws.       We

therefore adopt Governor Evers' proposed congressional map.

      ¶8      State       legislative       maps.            We    received    six     state

legislative         map     proposals       from:            the     BLOC     intervenors-




      2The Citizen Mathematicians and Scientists include Gary
Krenz, Sarah J. Hamilton, Stephen Joseph Wright, Jean-Luc
Thiffeault, and Somesh Jha.
      3The Congressmen include Congressmen Glenn Grothman, Mike
Gallagher, Bryan Steil, Tom Tiffany, and Scott Fitzgerald.

     The   Wisconsin  Legislature  endorsed   the  Congressmen's
proposed congressional map, but did not advance any arguments on
the merits of this proposed map.
      4The Hunter intervenors-petitioners include Lisa Hunter,
Jacob Zabel, Jennifer Oh, John Persa, Geraldine Schertz, and
Kathleen Qualheim.

                                                5
                                                                     No.     2021AP1450-OA



petitioners,5 the Citizen Mathematicians and Scientists, Governor

Evers, the Hunter intervenors-petitioners, Senator Janet Bewley,6

and the Wisconsin Legislature.             The proposed senate and assembly

maps making the least changes from current law are once again

those   of   Governor     Evers.      In       their    senate       proposals,      both

Governor Evers and the Legislature move a nearly identical 7.8%

of voters to different districts (92.2% core retention), with a

slight edge to the Legislature for moving 1,958 fewer people.

However, in their assembly map proposals, Governor Evers moves

14.2% of voters to new districts, while the Legislature moves

15.8%   (85.8%    vs.    84.2%     core    retention),          a    difference      that

affects 96,178 people.           No other proposal comes close.                         And

beyond core retention, no other measure of least change alters

the picture.      The Governor's proposed senate and assembly maps

produce less overall change than other submissions.

    ¶9       We   also    conclude        that    Governor          Evers'     proposals

satisfy the requirements of the state and federal constitutions.

Under the Wisconsin Constitution, all districts are contiguous,
sufficiently      equal     in      population,          sufficiently            compact,

appropriately nested, and pay due respect to local boundaries.

Governor     Evers'   proposed     maps        also    comply       with   the   federal

constitution's population equality requirement.

    5  The    BLOC    interventors-petitioners    included    the
organizations Black Leaders Organizing for Communities, Voces de
la Frontera, and League of Women Voters of Wisconsin, in
addition to Cindy Fallona, Lauren Stephenson, and Rebecca Alwin.
    6  Senate Minority Leader Janet Bewley intervened                              as     a
respondent on behalf of the Senate Democratic Caucus.

                                           6
                                                                    No.        2021AP1450-OA



       ¶10    Regarding the Voting Rights Act (VRA), the 2011 maps

enacted      into   law       include    six       majority-Black   assembly          voting

districts in the Milwaukee area.                       Governor Evers, along with

several other parties, argues the VRA now requires a seventh

majority-Black assembly district in the Milwaukee area.                                As a

map-drawer, we understand that our duty is to determine whether

there are "good reasons" to believe the VRA requires a seven-

district configuration.              In assessing the information presented

by the parties, we conclude there are good reasons to believe a

seventh majority-Black district is needed to satisfy the VRA.

Governor      Evers'      assembly      map    accomplishes      this.          For   these

reasons, we adopt Governor Evers' proposed remedial state senate

and state assembly maps.



                         I.    FRAMEWORK FOR OUR DECISION

       ¶11    In our prior opinion in this case, we laid out more

fully the analytical framework for our final decision.                                   For

completeness, we briefly summarize our approach here.                                 Before
our    November     30    opinion,       the       parties   offered   a       variety    of

arguments regarding which factors we could or should consider in

providing remedial maps.                See Johnson, 399 Wis. 2d 623, ¶7.                 We

concluded we would minimize judicial policymaking by starting

with the 2011 maps previously enacted into law, and change only

what    is    "necessary        to   resolve         constitutional       or     statutory




                                               7
                                                                   No.    2021AP1450-OA



deficiencies."7       Id.,       ¶72.        We   further    concluded      that      the

partisan    makeup   of    districts         would   not    play   a     role    in   our

decision.      Id.,       ¶39.          We   were    not    unanimous       in    these

conclusions, but it is how we as a court decided to proceed.8                          So

we invited parties to submit maps that minimize deviations from

existing district boundaries and abide by all relevant laws.

     ¶12    With this framework in mind, we begin our analysis by

probing which maps make the least change from current district

boundaries.    From there, we examine the relevant law to ensure

that the map producing the least change also comports with all

state and federal legal requirements.




     7 The concurrence agreed with this approach and added that
if there were equally compelling arguments on least change, we
could look to traditional redistricting criteria to assist our
decision-making.   Johnson, 399 Wis. 2d 623, ¶83 (Hagedorn, J.,
concurring).   Our selection of remedial maps in this case is
driven solely by the relevant legal requirements and the least
change directive the majority adopted in the November 30 order——
not a balancing of traditional redistricting criteria.
     8 The dissent argued that "[t]rue neutrality could be
achieved by instead adhering to the neutral factors supplied by
the state and federal constitutions, the Voting Rights Act, and
traditional redistricting criteria."  Johnson, 399 Wis. 2d 623,
¶94 (Dallet, J., dissenting).      Thus, the dissent proposed
conducting a more open balancing of various policy interests,
including population equality, compactness, and respect for
political subdivision boundaries.       Id.    It also viewed
partisanship as "one of the many factors a court must balance
when enacting remedial maps." Id., ¶110.

                                             8
                                                            No.   2021AP1450-OA



                          II.     CONGRESSIONAL MAP

                             A.    Least Change

     ¶13   Wisconsin      has     eight    congressional     districts,     so

evaluating which maps changed the least is far simpler than for

legislative      maps,   where    modifications      are   necessarily    more

numerous and granular.       The core retention figures are therefore

especially helpful.       Core retention represents the percentage of

people on average that remain in the same district they were in

previously.       It is thus a spot-on indicator of least change

statewide, aggregating the many district-by-district choices a

mapmaker has to make.           Core retention is, as multiple parties

contended from the beginning of this litigation, central to a

least change review.9

     ¶14   The    parties'      submissions   rate    as   follows   on   core

retention:




     9 Three parties asked us to adopt a least change approach,
and each made it abundantly clear that core retention is central
to that inquiry. In briefing advocating a least change approach
(before our November 30 opinion), the Legislature explained that
a least change approach is one that "maximizes core retention."
The Congressmen agreed, arguing that a "'least-change' approach
would simultaneously 'minimize voter confusion,' and maximize
'core retention' by limiting the number of people placed in
different congressional districts."     The Johnson petitioners
were in full accord:   "Preserving the cores of prior districts
is the foundation of 'least change' review."         While core
retention is not the only relevant metric, every party
understood that our adoption of a least change approach would
place core retention at the center of the analysis.

                                       9
                                                                  No.    2021AP1450-OA



                          Total People Moved Average Core Retention

   Governor Evers              324,415                         94.5%

   Congressmen                 384,456                         93.5%

   Hunter                      411,777                         93.0%

   MathSci10                   500,785                         91.5%



    ¶15     As these numbers reveal, the Governor's map moves the

fewest number of people into new districts.                   It is not a close

call.     The Governor's proposal moves 60,041 fewer people than

the next closest submission, that of the Congressmen.11                            The

parties do not offer any other measures of least change that

counterbalance the Governor's superior core retention.

    ¶16     The most significant counterargument on least change

comes from the Congressmen.               They argue that the Governor's

proposal   makes    what    they   call       "gratuitous     changes"     that    are

unexplained.        For    example,   they       point   to    the      swapping   of

communities      between   congressional        districts     4   and    1.     These

changes    are    unnecessary,     the        Congressmen     maintain,       because
district 4 is already substantially underpopulated.                        In other


    10 In briefing, the Citizen Mathematicians and Scientists
helpfully employed the "MathSci" moniker to refer to their maps.
    11 Before oral argument, the Congressmen sought leave to
submit a second map for consideration in addition to their
initial proposal.   We granted motions by two other parties to
modify their proposals, but we denied the Congressmen's motion
because our November 17 order limited parties to a single
congressional map. Granting the Congressmen's motion would have
allowed them to present two congressional maps, while everyone
else was permitted only one.

                                         10
                                                                           No.   2021AP1450-OA



words,      they   argue       that    the    unstated       and    unexplained        motives

behind these changes should doom the Governor's proposal.                                   We

see two problems with this argument.

       ¶17    First, nothing in our prior orders or opinion required

an explanation of changes at any level of granularity.                              In fact,

the November 30 opinion did not give the parties any specific

instructions beyond our rubric for deciding the case generally.

The concurrence encouraged parties to explain "why their maps

comply with the law, and how their maps are the most consistent

with     existing        boundaries."              Johnson,       399   Wis. 2d 623,       ¶87

(Hagedorn, J., concurring).                    But neither that concurrence nor

any order of the court asked for an explanation for every change

or provided guidance regarding what level of specificity would

satisfy the court.12

       ¶18    Second, the Congressmen's argument elevates form over

substance.           In    their       submission,          the    Congressmen         propose

significant changes to congressional districts 3 and 7.                                    They

explain      these       changes      by     referencing      population         changes    in
district     2.      But       the    districts      most     in    need    of   change     are

district 2 in and around Dane County (which needs to shrink),

and    district      4    in    Milwaukee          County   (which      needs     to    grow).

Applying a least change approach, the more logical place to

adjust      district      boundaries          to    account       for   these    population

changes would be the districts both adjacent to and in between

       Moreover, rejecting every map with unexplained changes
       12

would require us to exclude every proposed state legislative
map. All of them contain numerous unexplained changes.

                                               11
                                                                No.     2021AP1450-OA



congressional districts 2 and 4——not district 3 on Wisconsin's

western border and district 7 in the north and northwest.                             So

while the Congressmen offer an explanation for the change, it

does not appear to be a particularly good one.                  Perhaps, as the

Congressmen posited, the Governor has other motives; perhaps so

do the Congressmen.           But rather than weigh motives and pick and

choose which changes we approve of and which we don't, we look

to   which   maps   actually        produce    the   least   change,     not       which

explained their changes the most comprehensively.

      ¶19    The most principled way to address least change for

congressional maps is to choose the map that, in the aggregate,

moves the fewest number of people into new districts.                        In this

regard, the Governor's proposed map is superior to every other

proposal.     It is the map with the least change.



                         B.    Compliance with the Law

      ¶20    Having concluded the Governor's proposal best complies

with our directive to minimize deviations from current district
boundaries,    we   next       consider    whether      it   complies       with     all

relevant laws.      The Wisconsin Constitution contains no explicit

requirements    related        to   congressional      redistricting.          And    no

party   develops    an    argument      that     the    Wisconsin     Constitution

requires     something        for   congressional      districts      not     already




                                          12
                                                         No.     2021AP1450-OA



necessary under the United States Constitution.13               Further, no

one argues that any congressional submission we received runs

afoul of the VRA.      The only legal question that remains concerns

population equality under the United States Constitution.

    ¶21   The Governor's map comes close to perfect equality.

The mathematically ideal district contains 736,714.75 persons,

and the Governor's districts have either 736,714 people, 736,715

people, or 736,716 people.        Thus, the total deviation between

the most and least populated districts is two persons.               Several

parties argue——mostly at oral argument——that the Governor's two-

person deviation violates the United States Constitution.                This

is, at best, a strained reading of the law.

    ¶22   To be sure, the Supreme Court has explained that there

is "no excuse for the failure to meet the objective of equal

representation   for    equal   numbers   of   people   in     congressional

districting other than the practical impossibility of drawing

equal districts with mathematical precision."           Mahan v. Howell,

410 U.S. 315, 322 (1973).       On the other hand, the Supreme Court
has been willing to accept "small differences in the population

of congressional districts" "so long as they are consistent with

constitutional norms."       Karcher v. Daggett, 462 U.S. 725, 740

(1983).   As the Court explained, "Any number of consistently


    13 As we noted in our prior opinion, the parties previously
disputed whether the Wisconsin Constitution imposes requirements
consistent with the Equal Protection Clause of the federal
Constitution.   But that issue would not have any substantive
impact on our decision, so we did not (and here do not) address
it. See Johnson, 399 Wis. 2d 623, ¶13 n.4.

                                   13
                                                                    No.        2021AP1450-OA



applied     legislative       policies          might    justify        some     variance,

including, for instance, making districts compact, respecting

municipal boundaries, preserving the cores of prior districts,

and avoiding contests between incumbent Representatives."                               Id.

In Tennant v. Jefferson County Commission, the Supreme Court

upheld a 4,871-person deviation in West Virginia's congressional

districts, noting the deviation advanced the state's interests

in   maximizing      core   retention       and    maintaining          whole    counties.

567 U.S. 758, 762, 764-65 (2012) (per curium).

      ¶23    Moreover,      many     states       have    adopted       districts      with

minor variations.           According to one source cited in briefing,

following     the    2010    census,       14    states     implemented         maps   with

greater than single-person deviations:                     Arkansas (428), Georgia

(2), Hawaii (691), Idaho (682), Iowa (76), Kansas (15), Kentucky

(334), Louisiana (249), Mississippi (134), New Hampshire (4),

Oregon     (2),    Texas    (32),    Washington          (19),    and    West     Virginia

(4,871).14    If the law is clear that a two-person deviation (or

more) is unacceptable, then nearly a third of states with more
than one congressional district have apparently not gotten the

message.     We know of no case in which a court has struck down a

map based on a two-person deviation.

      ¶24    In     addition,       this    minor        population       deviation      is

justified    under     Supreme      Court       precedent    by    our    least     change

objective.        In this very proceeding, we have determined that the


       https://www.ncsl.org/research/redistricting/2010-ncsl-
      14

redistricting-deviation-table.aspx

                                            14
                                                                         No.     2021AP1450-OA



least change approach should guide our decision.                             Core retention

is    central      to    this     analysis,         and    as    our    prior    discussion

reveals, the Governor's map does far better on this metric than

any other map.           Selecting a map from among those submitted to us

with a maximum deviation of one person would require us to adopt

a map that does substantially worse on core retention.                                     The

United States Supreme Court held that maximizing core retention

was an acceptable justification for a far greater deviation in

Tennant.      We see no reason why that rationale would not apply

with equal force here.                  We conclude the two-person deviation

between      the        most-     and     least-populated           districts         in   the

Governor's      proposed        map     does   not        violate      the   United    States

Constitution.

       ¶25   In         sum,      we     adopt        Governor          Evers'      proposed

congressional map because it best follows our directive to make

the     least      changes        from      existing            congressional       district

boundaries while complying with all relevant state and federal

laws.


                           III.    STATE LEGISLATIVE MAPS

                                   A.     Least Change

       ¶26   Our least change inquiry for state legislative maps is

a bit more complicated.                This is due in part to the sheer number

of districts involved.                 In addition, the Wisconsin Constitution

requires that three assembly districts be nested within each

senate district, meaning we need to analyze assembly and senate
maps jointly.           Wis. Const. art. IV, § 5.                Nevertheless, we again
                                               15
                                                            No.     2021AP1450-OA



begin   our    least   change    inquiry   by   comparing    core     retention

scores for each senate and assembly map we received.

    ¶27       The parties' senate map submissions rate as follows on

core retention, in order from least to most change:



                       Total People Moved Average Core Retention

   Legislature                  459,061                 92.2%

   Governor Evers               461,019                 92.2%

   Senator Bewley               576,321                 90.2%

   BLOC                         610,568                 89.6%

   Hunter                   1,128,878                   80.8%

   MathSci                  1,513,824                   74.3%



    ¶28       The parties' assembly map submissions rate as follows

on core retention, again in order from least to most change:



                       Total People Moved Average Core Retention

   Governor Evers               837,426                 85.8%

   Legislature                  933,604                 84.2%

   BLOC                         939,513                 84.1%

   Senator Bewley               984,336                 83.3%

   Hunter                   1,586,059                   73.1%

   MathSci                  2,299,629                   61.0%



    ¶29       Taken together, the Governor's maps score best on core
retention.      Although the Legislature's senate map moves 1,958


                                      16
                                                                        No.        2021AP1450-OA



fewer    people      than   the    Governor's       senate         map,    that       slightly

better    performance         is   outstripped          by   the    Governor's          vastly

superior      core    retention      in    the    assembly,        where      the     Governor

moves 96,178 fewer people than the Legislature.                               No maps from

any other party perform nearly as well as the Governor's on core

retention.

    ¶30       Other metrics of least change are helpful, but only

minimally      so    in   this     case.         Both    the     Legislature          and   the

Governor do comparably well minimizing the number of voters who

would have to wait six years between senate elections.15                                    The

Legislature's        senate    map    has    this       effect     on   138,753        people,

whereas       the    Governor's      does    so     for        139,606     people.           On

geographic core retention, the Governor's senate map moves 5.0%

of the state's geography from one district to another, versus

the Legislature's 7.1%.              And the Governor's assembly map moves

11.3%    of    the    state's      geography       from      district         to     district,

against the Legislature's 16.5%.                  Finally, both the Governor and

the Legislature pair three incumbents——one pair of senators and
two pairs of representatives for the Governor, and three pairs

of representatives for the Legislature.16                          Ultimately, none of

these      considerations            outweigh       the         Governor's            superior

performance on core retention.

    15 See Johnson, 399 Wis. 2d 623, ¶83 n.9 (Hagedorn,                                     J.,
concurring); id., ¶94 n.5 (Dallet, J., dissenting).
    16 Some parties argue that considering incumbency is
improper. As a standalone value, that may be true. But as an
indicator of least change from existing districts, it could
constitute a helpful data point.

                                            17
                                                                            No.     2021AP1450-OA



       ¶31     Two     other        least-change         approaches         offered     by       the

parties are worth further discussion.                           First, the Legislature

argues that the Governor's maps are not acceptable because they

change      Milwaukee-area           districts         more    than    other       submissions.

Looking to the degree of change region-by-region has merit, but

we see little benefit to its application here.                                     Some of the

changes to the Governor's maps in the Milwaukee area are driven

by modifications arguably required by the VRA (more on this

below).        This necessarily creates a cascading effect on nearby

districts.            But    even    if    the    Legislature's         Milwaukee-specific

complaints have merit, its conclusion does not.                                   Although the

Legislature's          proposed       maps       may    move    fewer       voters     in    some

Milwaukee-area          districts,         the     Governor's         proposed       maps    move

fewer       voters     throughout         the    rest     of    the    state,       leaving      13

assembly       districts       outside       Milwaukee         entirely      unchanged       from

their prior configurations.                      The Legislature does not explain

why    we     should    reject       the   Governor's          map    for    its    changes       to

Milwaukee, while accepting the Legislature's proposal to change
districts even more elsewhere.

       ¶32     Second, the Legislature argues that we should weigh as

a   measure      of    least     change      the       total   number       of    counties       and

municipalities split under each proposal.                             We fail to see why

this     is     a     relevant       least-change         metric,       however.            If    a

municipality was split under the maps adopted in 2011, reuniting

that municipality now——laudable though it may be——would produce

more    change,        not    less.        Particularized            data   about     how    many
counties or municipalities                   remain      unified or split may be a
                                                 18
                                                              No.     2021AP1450-OA



useful indicator of least change.                But no party saw fit to

provide that data.17          What we did receive was raw counts of the

total county and municipal splits under each proposal, and that

information provides no insight into which map makes the least

change to existing district boundaries.18

     ¶33    Viewing various least change metrics as a whole, and

relying most heavily on the preeminent core retention metric, we

conclude    the   Governor's      legislative      maps   produce        the   least

change from current law.



                         B.    Compliance with the Law

     ¶34    Next we consider whether the Governor's legislative

maps adhere to all relevant laws, starting with the Wisconsin

Constitution.       As    we    explained   in     our    prior     opinion,     the

Wisconsin    Constitution        requires   that    districts       be    compact,


     17The Legislature provided an accounting of county and
municipal splits in the proposed legislative maps, but no one
submitted data documenting how many of those splits were present
in the 2011 maps, or how many previously split municipalities
were unified.    The Legislature highlighted a handful of new
municipal splits in the Governor's map, but those examples were
limited to Waukesha County and Dane County.    Without statewide
data, these geographically-limited data points do not allow for
a meaningful comparison of each proposal's overall performance
on this metric.
     18Similarly, population deviation is not an indicator of
least change.   Quite the opposite.   Given the malapportionment
here, maximizing population equality requires more change to
current districts, not less.     That is why, recognizing the
tension between these two goals, our instructions to the parties
were to redistrict according to population while minimizing
change to existing districts.

                                       19
                                                                           No.     2021AP1450-OA



contiguous,       and    proportionally             populated;          they     must    respect

certain       local    political        boundaries;          and   the        districts        must

"nest"    three       assembly     districts         within    each       senate        district.

Johnson, 399 Wis. 2d 623, ¶¶28-38; Wis. Const. art. IV, §§ 3-5.

Our cases have long recognized these requirements operate as a

floor     with    space      for       mapmaker      discretion.               Zimmerman,        22

Wis. 2d at 566 ("[T]here are choices which can validly be made

within constitutional limits.").

       ¶35     Therefore, in analyzing compliance with the Wisconsin

Constitution, we look to whether the maps meet constitutional

standards,       not    whether        they    perform       comparatively          better      or

worse on these metrics than other maps we received.                                We do not,

for example, scrutinize proposed maps to determine which are

more     compact        or   which        contain        the       smallest         population

deviations.            Our   concern      is        simply     whether         districts       are

sufficiently       compact       and    sufficiently          equal      in     population       to

comply with the constitution.                   Proposed maps are either lawful

or they are not; no constitutional map is more constitutional
than another.          For our purposes, so long as a map complies with

constitutional requirements, better performance on these metrics

becomes       commendable,       but     not    constitutionally               required.        In

other words, they become policy choices——maybe good ones, but

policy choices nonetheless.                   And we have already stated our aim

to    avoid    deciding      between      competing          policies.           Johnson,       399

Wis. 2d 623, ¶3.

       ¶36     The Governor's proposed maps fall comfortably within
the    relevant       constitutional          requirements         as    laid     out     in   our
                                               20
                                                           No.    2021AP1450-OA



cases.     The districts are contiguous and properly nested.               See

Wis. Const. art. IV, §§ 4-5.          And with respect to the other

requirements, the Governor's maps are consistent with historical

practice    and   court-sanctioned        requirements   for     compactness,

respect     for   local   boundaries,19       and   population      equality.

Regarding    population   equality    in     particular,   the    Governor's

population deviations——1.20% for the senate and 1.88% for the

assembly——are well under the deviations previously adopted by

the legislature and those prescribed by this court.20                See Wis.

Stat. § 4.001(1) (1971-72) (noting that under the 1972 maps "no

district deviates from the state-wide average for districts of

its type by more than one per cent" (for an absolute population


    19 As explained in our prior opinion, the geographic
limitations in the Wisconsin Constitution can no longer be fully
enforced given the United States Supreme Court's directives on
population equality. Johnson, 399 Wis. 2d 623, ¶35.
    20 The Legislature's expert in this case agreed, explaining
that the "conventional maximum[]" for population deviation is
"+/- 5.0%," for an absolute deviation of 10%.    The Governor's
maps are far below this.

     If the Wisconsin Constitution requires better performance
than this on population deviation, we have never said so.    Nor
have we understood State ex rel. Attorney General v. Cunningham,
81 Wis. 440, 51 N.W. 724 (1892), and State ex rel. Lamb v.
Cunningham, 83 Wis. 90, 53 N.W. 35 (1892), to afford mapmakers
no leeway on population deviation. To the contrary, in State ex
rel. Bowman v. Dammann, we declined to strike down maps despite
our conclusion that "fairer results with respect to equality of
representation" could have been accomplished.   209 Wis. 21, 30,
243 N.W. 481 (1932).   We explained that only a "wide and bold
departure" from population equality was beyond the mapmaker's
discretion.   Id.  Were it otherwise, every map submitted would
violate the constitution, since better performance on population
deviation is certainly possible.

                                     21
                                                                  No.    2021AP1450-OA



deviation     of   2%));    State    ex     rel.   Reynolds      v.   Zimmerman,      23

Wis. 2d 606, 618-25, 128 N.W.2d 16 (1964) (adopting legislative

districts after legislative impasse with substantially larger

population deviations than those proposed here).                      They are also

well within the population equality requirements of the Equal

Protection Clause, which are more relaxed for state legislative

districts    than    for    congressional         districts.21        Harris   v.   Az.

Indep.     Redistricting     Comm'n,       578    U.S. 253,   259     (2016)   ("[W]e

have refused to require States to justify deviations of 9.9% and

8%." (citations omitted)); Wis. St. AFL-CIO v. Elections Bd.,

543   F. Supp. 630,        634    (E.D.    Wis.    1982)   ("We   believe      that   a

constitutionally acceptable plan . . . should, if possible, be

kept below 2%.").

      ¶37    We next examine whether the Governor's proposed maps

comply with the Equal Protection Clause's limits on race-based

districting and the VRA.

      ¶38    Under the Equal Protection Clause, "strict scrutiny

applies when race is the predominate consideration in drawing
the   district      lines    such        that    the   legislature      subordinates

traditional        race-neutral      districting         principles      to    racial

considerations."           Shaw     v.    Hunt,    517     U.S. 899,     907   (1996)

(cleaned up).        If racial considerations predominate in a map's

configuration, the state must "prove that its race-based sorting

       In the last decennial redistricting cycle, dozens of
      21

states enacted legislative maps with population deviations
exceeding those in the Governor's maps——most by a wide margin.
https://www.ncsl.org/research/redistricting/2010-ncsl-
redistricting-deviation-table.aspx

                                           22
                                                                      No.        2021AP1450-OA



of   voters      serves       a   'compelling         interest'     and     is     'narrowly

tailored' to that end."             Cooper v. Harris, 137 S. Ct. 1455, 1464

(2017) (quoting another source).                      The Supreme Court "has long

assumed that one compelling interest is complying with operative

provisions of the Voting Rights Act."                    Id.

      ¶39     "Section        2   [of    the     VRA]    prohibits     any       'standard,

practice, or procedure' that 'results in a denial or abridgement

of the right . . . to vote on account of race.'"                             Id. (quoting

52 U.S.C. § 10301(a)).               The Supreme Court has "construed that

ban to extend to vote dilution——brought about, most relevantly

here, by the dispersal of a group's members into districts in

which they constitute an ineffective minority of voters."                                 Id.

(cleaned up).           This means the VRA, when triggered, may require

the race-conscious drawing of majority-minority districts.                                Id.

at 1470.

      ¶40     Our       VRA   inquiry         comes     in    an   unusual       procedural

posture.      Often cases under the VRA present as a challenge to

particular districts in legislatively drawn maps.                           But our task
is   to   produce        districts       in    the    first    instance      without      the

benefit     of      a    trial     and    a     fully-developed        factual        record

regarding the performance of specific districts.                                 Sitting in

this posture, we follow the instructions provided by the Supreme

Court in Cooper:

      When a State invokes the VRA to justify race-based
      districting, it must show (to meet the "narrow
      tailoring" requirement) that it had "a strong basis in
      evidence" for concluding that the statute required its
      action.   Or said otherwise, the State must establish
      that it had "good reasons" to think that it would

                                               23
                                                                       No.     2021AP1450-OA


      transgress the Act if it did not draw race-based
      district lines.      That "strong basis" (or "good
      reasons") standard gives States "breathing room" to
      adopt reasonable compliance measures that may prove,
      in perfect hindsight, not to have been needed.
Id. at      1464       (citations    omitted).            Under    this      precedent,    a

mapmaker may draw districts with racial considerations in mind

provided         "a    strong     basis   in    evidence,"        or   "good     reasons,"

suggest the VRA requires the mapmaker to do so.

      ¶41        A typical § 2 challenge is analyzed under a two-step

framework,            beginning     first      with       the     so-called       Gingles22
preconditions, then proceeding to whether minority voting power

is   diluted          under   the   totality         of   the   circumstances.            See

Rodriguez v. Bexar County, 385 F.3d 853, 859 (5th Cir. 2004).

Here,      the    Governor      argues——as      do    several     other      parties——that

seven      majority-Black         assembly      districts       are    required    by   the

VRA.23      Applying Cooper, we analyze whether a strong basis in

evidence suggests the Gingles preconditions are satisfied, and

if so, whether there are good reasons to think minority voting

power would be diluted under the totality of the circumstances

with fewer            majority-Black districts.             We see our inquiry as

limited to determining whether the Governor's proposal is within

the "leeway" states have "to take race-based actions reasonably




      22   Thornburg v. Gingles, 478 U.S. 30, 50-51 (1986).

       No one suggests the Governor's senate map violates either
      23

the Equal Protection Clause or the VRA.

                                               24
                                                                 No.   2021AP1450-OA



judged necessary under a proper interpretation of the VRA."24

Cooper, 137 S. Ct. at 1472.

    ¶42     Beginning with step one, we first determine whether

there    are    "good       reasons"      to    think    the      three     Gingles

preconditions are met for the Black voting age population in the

Milwaukee      area.          In     Cooper,    the     Court     explained       the

preconditions as follows:

    First, a minority group must be sufficiently large and
    geographically compact to constitute a majority in
    some   reasonably  configured   legislative   district.
    Second, the minority group must be politically
    cohesive. And third, a district's white majority must
    vote sufficiently as a bloc to usually defeat the
    minority's preferred candidate. . . . If a State has
    good   reason   to   think  that    all   the   Gingles
    preconditions are met, then so too it has good reason
    to believe that § 2 requires drawing a majority-
    minority district. But if not, then not.
Id. at 1470 (cleaned up).

    ¶43     First,     it    is    undisputed   that    the   Black    voting     age

population     in   the     Milwaukee    area   is    "sufficiently       large   and

geographically compact" to form a majority in seven "reasonably
configured     legislative         district[s]."25      Id.     (quoting    another

    24 To be clear, this case does not involve a claim under the
Equal Protection Clause or VRA.       Rather, as remedial map-
drawers, we strive to act in compliance with the Constitution
and applicable federal laws necessarily relying on the more
limited record before us. A standard VRA claim is brought after
the adoption of new districts. Such a claim would proceed much
differently, requiring a fully developed factual record and
detailed   findings  regarding  the   performance  of   specific
districts.
    25 Several parties, including the Governor, calculate Black
voting age population by including "multi-race subcategories" in
addition to "non-Hispanic Black" and "non-Hispanic (Black +
                                         25
                                                           No.     2021AP1450-OA



source).      Six such districts were created by the 2011 maps, and

the parties' submissions demonstrate that it is now possible to

draw    a    seventh   sufficiently    large   and   compact   majority-Black

district.

       ¶44    Second, it is also undisputed that Black voters in the

Milwaukee area are politically cohesive.              Experts from multiple

parties analyzed voting trends and concluded political cohesion

existed; no party disagreed.

       ¶45    Finally, turning to the third           Gingles precondition,

the parties offered a strong evidentiary basis to believe white

voters in the Milwaukee area vote "sufficiently as a bloc to

usually      defeat    the    minority's    preferred    candidate."        Id.

(quotation marks omitted).         Experts from multiple parties argued

this requirement was satisfied by looking at various election

contests,       with    the     most    comprehensive     expert      analysis

calculating that white voters in the Milwaukee area defeat the

preferred candidate of Black voters 57.14% of the time when

relevant elections are analyzed.26          We received little in the way


White)" categories.      The Legislature excludes "multi-race
subcategories" from its calculations but raises no objection to
the inclusion of those categories. See Georgia v. Ashcroft, 539
U.S. 461, 473 n.1 (2003) ("[W]e believe it is proper to look at
all individuals who identify themselves as black."), superseded
by statute on other grounds, Ala. Legis. Black Caucus v.
Alabama, 575 U.S. 254, 276-77 (2015).

       BLOC's expert "analyzed eight elections between Black and
       26

white candidates in nonpartisan or Democratic primaries and
Spring generals in jurisdictions that cover either Milwaukee
County, Milwaukee City, or both."   In a subsequent report, the
expert explained that he omitted the 2018 lieutenant governor
primary from his analysis because "it [did] not simulate an
                                       26
                                                                    No.   2021AP1450-OA



of   alternative           data    or    analysis    to   counter   this.      To    the

contrary, throughout briefing, all parties appeared to assume

the VRA requires at least some majority-Black districts in the

Milwaukee area.             This can only be true if racially polarized

voting that usually defeats the minority's preferred candidate

exists.       It was not until oral argument that anyone meaningfully

contended the third Gingles precondition was not met.                          To the

extent it was suggested in the substantial briefing we received,

it was virtually unsupported by expert analysis or argument.27

It is telling that no party saw fit to develop an argument

supported with data suggesting the VRA preconditions are not

satisfied with respect to the Black voting age population in and

around Milwaukee.             We further observe that the federal court

drawing       maps    in     1992       assumed    racially   polarized     voting    in

Milwaukee and drew majority-Black districts to comply with the

VRA.        Prosser v. Elections Bd., 793 F. Supp. 859, 868-71 (W.D.

Wis. 1992).          No court has concluded otherwise since then.               Based

on   the     data     we    were    provided,       historical   practice,    and    the

election in which white bloc voting might defeat the choice of
Black voters." The Legislature's expert critiqued the omission,
and noted that supplementing BLOC's election data with it could
alter the analysis. The Legislature's expert did not argue that
any other additional elections besides the 2018 lieutenant
governor primary should have been included in BLOC's analysis.

       Before oral argument, the strongest suggestion that the
       27

Gingles preconditions might not be satisfied was a comment in
one of the Legislature's expert reports suggesting "serious
doubts about whether the Gingles threshold standard is currently
met in Milwaukee County."   But an alternative analysis was not
conducted, nor did the Legislature's briefing advance or develop
this in any meaningful way.

                                              27
                                                                       No.   2021AP1450-OA



absence      of     any    sufficiently          developed         counterargument,     we

conclude      there      are   good      reasons    to    think     all    three   Gingles

preconditions are satisfied.

      ¶46     Moving to the second step, § 2 of the VRA requires

consideration of the totality of the circumstances to determine

whether members of a racial group "have less opportunity than

other members of the electorate to participate in the political

process      and    to    elect    representatives            of   their   choice."     52

U.S.C. § 10301(b).             The Supreme Court has pointed to various

factors that might be relevant to this determination, including

those listed in a Senate Report from the 1982 amendments to the

VRA, and most pertinently here, "whether the number of districts

in   which    the     minority         group   forms     an    effective     majority   is

roughly      proportional         to    its    share     of   the   population     in   the

relevant area."28          League of United Latin Am. Citizens v. Perry,

      28   The Senate Report factors include:

      the history of voting-related discrimination in the
      State or political subdivision; the extent to which
      voting in the elections of the State or political
      subdivision is racially polarized; the extent to which
      the State or political subdivision has used voting
      practices or procedures that tend to enhance the
      opportunity for discrimination against the minority
      group . . .; the extent to which minority group
      members bear the effects of past discrimination in
      areas such as education, employment, and health, which
      hinder their ability to participate effectively in the
      political process; the use of overt or subtle racial
      appeals in political campaigns; and the extent to
      which members of the minority group have been elected
      to public office in the jurisdiction.       The Report
      notes also that evidence demonstrating that elected
      officials are unresponsive to the particularized needs
      of the members of the minority group and that the
                                               28
                                                            No.     2021AP1450-OA



548 U.S. 399, 426 (2006).              In Johnson v. De Grandy, the Court

explained that proportionality is highly relevant, but not the

exclusive measure of minority voting strength.                  512 U.S. 997,

1020-21 (1994).           The Court added that § 2 does not require a

mapmaker to maximize minority representation.              Id. at 1017.       In

all     of   this,   we    keep   in    mind   that   "States     retain   broad

discretion in drawing districts to comply with the mandate of

§ 2."    Shaw, 517 U.S. at 917 n.9.

      ¶47    Here, we cannot say for certain on this record that

seven majority-Black assembly districts are required by the VRA.

But based on our assessment of the totality of the circumstances

and given the discretion afforded states implementing the Act,

we conclude the Governor's configuration is permissible.

      ¶48    The 2011 maps enacted into law created six majority-

Black districts in the Milwaukee area.                Over the last decade,



      policy underlying the State's or the political
      subdivision's use of the contested         practice or
      structure is tenuous may have probative value.

League of United Latin Am. Citizens v. Perry, 548 U.S. 399, 426
(2006) (quoting Gingles, 478 U.S. at 44-45).

     Like other courts in this posture, we find these factors
less helpful in the context of this case.       In Prosser, for
example, the federal court that provided new maps for Wisconsin
in 1992 did not even mention the Senate Report factors, focusing
instead other relevant considerations.        See Prosser, 793
F. Supp. at 869-71. Similarly, when the U.S. Supreme Court has
faced VRA challenges regarding the number of majority-minority
districts drawn, it has focused much of its attention on
considerations not mentioned in the Senate Report, such as
proportionality. See Johnson v. De Grandy, 512 U.S. 997, 1017-
21 (1994); Perry, 548 U.S. at 436-42.

                                         29
                                                                         No.     2021AP1450-OA



the Black population in Wisconsin grew by 4.8% statewide, while

the white population fell by 3.4%.                   Based on the current census,

the Black voting age population statewide is between 6.1% and

6.5%, although the precise number is subject to some dispute.

Proportionality             would therefore suggest          somewhere between six

and   seven     majority-Black            assembly    districts      are       appropriate.

Looking a bit deeper, a significant proportion of Wisconsin's

Black population lives in Milwaukee County where the subject

districts are principally located.                    And there, the Black voting

age    population           increased     5.5%,     while    the    white      voting      age

population decreased 9.5%.                  The baseline of six districts ten

years    ago,       combined       with    population       trends       since      then   and

statewide population numbers now, suggest a seventh majority-

Black district may be required.

       ¶49    In addition, we have some concern that a six-district

configuration           could    prove     problematic       under       the     VRA.       The

Legislature, for example, submitted a configuration with five

majority-Black districts, and a sixth just under a majority.
One of its proposed districts has a Black voting age population

of    73.28%,       a    level     some    courts    have    found       to    be   unlawful

"packing" under the VRA.                  Ketchum v. Byrne, 740 F.2d 1398, 1418

(7th Cir. 1984).              Packing occurs when a mapmaker draws district

lines that pack minority voters "into one or a small number of

districts      to       minimize    their    influence      in     the    districts        next

door."       De Grandy, 512 U.S. at 1007.               The risk of packing Black

voters       under      a    six-district      configuration         further         suggests


                                              30
                                                                No.    2021AP1450-OA



drawing seven majority-Black districts is appropriate to avoid

minority vote dilution.

       ¶50   Viewing the totality of the circumstances, we see good

reasons to conclude a seventh majority-Black assembly district

may be required.       To be clear, the VRA does not require drawing

maps to maximize the number of majority-minority districts, and

we do not seek to do so here.            See De Grandy, 512 U.S. at 1016-

17.     Rather, on this record, we conclude selecting a map with

seven    districts    is    within     the    leeway   states     have    to     take

"actions reasonably judged necessary" to prevent vote dilution

under the VRA.       Cooper, 137 S. Ct. at 1472.

       ¶51   Based   on    the   foregoing,    we   conclude     the     Governor's

legislative maps comply with all relevant legal requirements.

Because they are also the maps that produce the least change

from the previously enacted maps, we adopt them.



                                 IV.   CONCLUSION

       ¶52   To remedy the unconstitutional malapportionment of the
2011    congressional      and   state   legislative    maps,     we     adopt    the

Governor's proposed congressional and state legislative maps.

Beginning with the August 2022 primary elections, the Wisconsin

Elections Commission is enjoined from conducting elections under

the 2011 maps and is ordered to implement the congressional and

legislative maps submitted by Governor Evers for all upcoming

elections.     This order shall remain in effect until new maps are

enacted into law or a court otherwise directs.
       By the Court.——Relief granted.
                                         31
                                                                      No.    2021AP1450-OA.awb


       ¶53    ANN   WALSH       BRADLEY,    J.         (concurring).            I    join    the

majority opinion, which selects the Governor's congressional and

state legislative maps, not because I approve of the "least

change" approach.            I do not.

       ¶54    Having previously voiced my dissent to the adoption of

that   approach,         a    majority     of       the     court     in    a   prior     order

nevertheless embraced "least change" as the framework that would

govern the proceedings in this case.                               Circumscribed by that

decision and the parties' reliance upon it when crafting their

submissions,        I    join     today's           majority       opinion      because     the

Governor's      maps     adhere    most     closely          to     the    court's       earlier

directive.      Accordingly, I respectfully concur.

                                                I

       ¶55    This case came to us as an original action petition

filed before the legislature and Governor had even acted on any

redistricting legislation.               I joined the dissent from the order

granting the petition due to the myriad "reasons for preferring

a federal forum" and because this court had "no experience in
drawing district maps."             Johnson v. Wis. Elections Comm'n, No.

2021AP1450-OA,          unpublished      order,        at    16,    18     (Wis.    Sept.   22,

2021, amended Sept. 24) (Dallet, J., dissenting).

       ¶56    The court then solicited briefing from the parties on

several topics, ranging from procedure to substance to timing.

Specifically, the court sought the parties' input on how it

should       conduct     these    proceedings,              what    criteria        it   should

consider, and when final maps should be in place.



                                                1
                                                                           No.    2021AP1450-OA.awb


       ¶57     After       redistricting             legislation         was     passed      by    the

legislature          and     vetoed       by        the    Governor,       thus        failing     the

political process, a majority of the court advised that it would

apply   the     "least       change"       approach          to    reapportion          Wisconsin's

congressional and state legislative districts in light of the

2020    census.            That    is,    the       existing       maps    would       serve      as   a

template and this court would implement "only those remedies

necessary to resolve constitutional or statutory deficiencies."

Johnson v. Wis. Elections Comm'n, 2021 WI 87, ¶72, 399 Wis. 2d

623,    967        N.W.2d     469;        see        also     id.,       ¶85     (Hagedorn,        J.,

concurring).             I again joined the dissent from this decision

because       it     had      "potentially                devastating          consequences        for

representative government in Wisconsin."                             Id., ¶88 (Dallet, J.,

dissenting).          We then received initial map submissions followed

by additional rounds of briefing, culminating in over five hours

of oral argument.

                                                     II

       ¶58     The    shortcomings             of    "least       change"       were    on   display
throughout these proceedings.                         For example, "least change," as

set forth in the court's prior order, is unmoored from any legal

requirement         for     redistricting.                  The    parties       struggled        with

reconciling it with the United States Constitution, Wisconsin

Constitution, and Voting Rights Act.

       ¶59     Further, beyond core retention, it was unclear if some

metrics      would         carry    more        weight       than    others.             Throughout

briefing and oral argument, the "least change" approach did not
and    could       not     offer     an    explanation             for    the     tradeoffs        and

                                                     2
                                                                    No.    2021AP1450-OA.awb


discretionary decisions that are intrinsic to map-drawing.                                   If

this process has shown us anything, it is that the court should

depart      from     the      "least       change"        approach         if   and        when

redistricting arrives before it in the decades to come.

      ¶60     Although       some     advance     that     "least         change"     is     an

apolitical approach, this court recognized that redistricting is

"inherently political" when it previously (and wisely) refrained

from jumping into the fray.                Jensen v. Wis. Elections Bd., 2002

WI 13, ¶10, 249 Wis. 2d 706, 639 N.W.2d 537.                         It dictates where

candidates can run for office and for whom voters can cast their

vote.       The    process    affords       the   chance       to   "restore     the       core

principle of republican government, namely, that voters should

choose their representatives, not the other way around."                               Ariz.

State Legislature v. Ariz. Indep. Redistricting Comm'n, 576 U.S.

787, 824 (2015) (internal citation omitted).

      ¶61     The people of Wisconsin deserve both a fair process

and fair maps.           We have cautioned that "[j]udges should not

select a plan that seeks partisan advantage."                         Jensen, 249 Wis.
2d 706, ¶12 (quoting Prosser v. Elections Bd., 793 F. Supp. 859,

867   (W.D.       Wis.   1992)).          Here,   the     "least     change"        approach

necessarily        enshrines    the       partisan      advantage         adopted    by     the

political branches ten years ago.                    Its application undermines,

rather   than      fulfills,        the   promise    of    a    truly      representative

government.

      ¶62     That being said, I am bound by the court's earlier

determination in this case.                Although I disapprove of the "least



                                             3
                                                              No.   2021AP1450-OA.awb


change" approach, I am limited by that prior determination and

obligated to apply it here.

    ¶63     Indeed,   a   majority   of       the     court   previously       placed

limitations on the parties' submissions by setting forth general

criteria    to   be    employed.         The     parties      relied      on     those

limitations when preparing their maps and arguments.                           Because

they were directed to use a "least change" approach, the parties

did not sufficiently argue any other standard for distinguishing

between the submitted maps.        Furthermore, the submitted maps may

have been far different had the parties known this court would

entertain   criteria      other   than       "least    change"      as   preeminent.

Thus, as the majority opinion well explains, the Governor's maps

adhere most closely to the court's prior order.

    ¶64     I therefore join the majority opinion in its entirety

and respectfully concur.

    ¶65     I am authorized to state that Justices REBECCA FRANK

DALLET and JILL J. KAROFSKY join this concurrence.




                                         4
                                                         No.   2021AP1450-OA.akz


     ¶66    ANNETTE KINGSLAND ZIEGLER, C.J.              (dissenting).      The

majority opinion demonstrates a complete lack of regard for the

Wisconsin Constitution and the Equal Protection Clause.                  Short

on legal analysis and long on ipse dixit, the majority opinion

amounts to nothing more than an imposition of judicial will.

The majority deems the language of the Wisconsin and United

States Constitutions to be mere policy.              I dissent because here,

the majority's decision to select Governor Tony Evers' maps is

an   exercise   of    judicial      activism,   untethered      to   evidence,

precedent, the Wisconsin Constitution, and basic principles of

equal protection.        Even those in the majority recognize that

that there exists a "struggle[]" to reconcile the least change

approach    they     adopt   with    the    United    States    Constitution,

Wisconsin   Constitution,     and     the   Voting    Rights   Act   ("VRA").1

Concurrence, ¶58.

     1 Three of the four justices in the majority would have
preferred the federal courts to have drawn the maps for
Wisconsin.     See   Johnson v. Wis. Elections      Comm'n, No.
2021AP1450-OA, unpublished order (granting petition for leave to
commence original action), at 15-18 (Wis. Sep. 22, 2021)
(Dallet, J., dissenting) (explaining the advantages of federal
court litigation and concluding that the court should not have
accepted this original action). They clearly disagree with the
least change approach, and the concurrence is far from a
wholesale endorsement of the analysis in the majority opinion,
which adopts its own version of least change. See concurrence,
¶¶53-64.   Those three justices assert there was a "struggle[]"
the parties were forced to confront when attempting to reconcile
least change with the United States Constitution, the Wisconsin
Constitution, and the VRA. Id., ¶58. Yet the majority opinion
neither recognizes nor resolves any "struggle[]" that exists
between its version of least change and the law.      This calls
into question whether the majority opinion is really a lead
opinion with only Justice Hagedorn fully adopting the reasoning
therein. Id.

                                       1
                                                               No.    2021AP1450-OA.akz


       ¶67    Lacking in substantive legal analysis, the majority is

imbued with personal preference.                 The majority disrespects the

VRA and instead cabins voters for purportedly "good reasons" in

districts based solely on race, which is nothing short of a

violation of the Equal Protection Clause.                  But to the majority,

the Equal Protection Clause is a mere box to check, a speedbump

on the path to dividing Wisconsin into racial categories.                          Not

one    case     cited     by     the     majority     supports       its   race-based

determination.2         Moreover, the majority implements a previously

unknown,       judicial        test:    "core    retention."           Because     the

majority's adoption of the Governor's maps is unconstitutional,

and        conflicts      with         the   record      and     well-established

jurisprudence, I must dissent.
       ¶68    For the reasons explained below, I conclude that the

court should have adopted the maps submitted by the Wisconsin

Legislature ("the Legislature") and Congressmen Glenn Grothman,

Mike Gallagher, Bryan Steil, Tom Tiffany, and Scott Fitzgerald

("the Congressmen"), or in the alternative, the maps submitted
by the Citizen Mathematicians and Scientists ("CMS").                       The court

could have also drawn its own maps or directed the parties to

submit new maps that had record support and complied with the

law.       The maps submitted by the Governor are unconstitutional

and fatally flawed.


       See Cooper v. Harris, 581 U.S. ___, 137 S. Ct. 1455
       2

(2017); Shaw v. Hunt, 517 U.S. 899 (1996); League of United
Latin Am. Citizens v. Perry, 548 U.S. 399 (2006) ("LULAC");
Johnson v. De Grandy, 512 U.S. 997 (1994).        VRA caselaw,
including these precedents, are discussed in greater detail in
Section II.A, infra.

                                             2
                                                                       No.   2021AP1450-OA.akz


                                        I.    SUMMARY

      A.   No Support For Drawing Districts On The Basis Of Race.

       ¶69    Because     the     Governor           has   not     demonstrated           a    VRA

violation, there can be no race-based remedy, let alone one

constructing a new district and changing six others in Milwaukee

to include exactly 51% black populations.                        It is undisputed that

the Legislature's maps and the maps submitted by CMS are the

only race-neutral maps submitted.                      Either performs better than

the    Governor's        maps     under       the     constitution           and    the       law.

Alternatively, we could design or draw our own maps, or combine

positive characteristics of several maps.                              Further, we could

have requested additional briefing to direct the parties, or the

Legislature or Governor specifically, to improve their maps and

provide greater record justification for their decisions.                                       We

now are the map drawers, we are the government actors, and we

are the ones that must satisfy strict scrutiny by using racial

classifications.         It is our duty to be responsible to the law.

       ¶70    The    majority          adopts        the   Governor's          maps,          which
unambiguously divided districts in the Milwaukee area on the

basis of race alone.              The only valid justification for doing

this is if a VRA violation were shown, requiring a race-based

remedy.      Completely absent, however, is any demonstration of a

VRA violation.           Without a violation, there can be no remedy

because      to   take    race-based          action       would    violate        the        Equal

Protection        Clause.          In        other     words,      a     VRA       remedy       is

constitutionally permissible only as required to remedy a VRA
violation.          Stated      even    differently,         specific        evidence         must

                                                3
                                                                   No.    2021AP1450-OA.akz


demonstrate that white voters block a minority group's vote, and

due to a variety of local conditions the minority group does not

have the opportunity to effectively participate in democratic

elections, inside a district or area where a minority could be

made into an effective electoral majority.                            District-specific

evidence must demonstrate that the majority-minority group is

unable    to    elect    the    candidate        of    its   choice      in    a   specific

district.        We    have    exactly     zero       evidence   of      any    such     thing

happening      in     these    districts     in       Milwaukee.         There      is    zero

evidence on the conditions and environment of local communities

warranting a race-based remedy.                   Yet, the majority incorrectly

surmises that there is "good reason" to nonetheless invent this

remedy.

    ¶71        The parties were free to engage in discovery, depose

experts, and gather the requisite information to advocate for

their positions.         The Governor completely failed to evidence any

factual support for his race-based designs.                      The only party that

even attempted to provide the evidence sufficient to justify a
race-based remedy, the Black Leaders Organizing for Communities

("BLOC"), agrees that when examining the existing record, the

Governor's      maps     do    not   comply      with     the    VRA,     and      are   thus

unconstitutional.

    ¶72        Nonetheless, the majority places its imprimatur on the

Governor's       maps,    which      carve    seven      Assembly        districts        with

populations that are curiously at almost exactly 51% African-

American       populations.          His   maps       reduce,    not      increase,        the
minority percentage in most majority-minority districts.                                   His

                                             4
                                                                       No.    2021AP1450-OA.akz


maps add what was referred to in VRA parlance as "white filler,"3

to these districts.            The majority cites no support for its VRA

remedy      that      adds    white         voters    and     reduces             black        voter

percentage.

      ¶73      The    majority      fails     to   follow    VRA       jurisprudence             and

instead the majority invents a new, heretofore unknown standard,

evolved from its own creation of the law and relying heavily on

alleged party concessions, not evidence.                      So says the majority,

if there are "good reasons" to create race-based districts, the

court     is   endowed       with     the    authority       to    do        as    it     wishes,

regardless of the complete lack of evidence to support any VRA

violation.           Tellingly, the majority engages in no substantive

strict scrutiny analysis of the racial assignment of Milwaukee

voters, even though such scrutiny is required as a part of the

legal analysis.

                     B. Least Change Is Not Core Retention.

      ¶74      In our      November 30, 2021              opinion in this case,                   we

concluded that our "judicial remedy should reflect the least
change necessary for the maps to comport with relevant legal

requirements."          Johnson v. Wis. Elections Comm'n, 2021 WI 87,

¶¶24-63, 72, 399 Wis. 2d 623, 967 N.W.2d 469.                                Nowhere in that

opinion did we use the phrase "core retention".                                Not only were

the   parties        not   advised      that       core    retention          would       be    the

decisive factor in the court's decision, but the parties were

explicitly      "invited"        by   the     concurrence         to    consider          factors

      3Counsel from CMS at oral argument explained how map
drawers construct majority-minority districts when considering
race.

                                               5
                                                                     No.    2021AP1450-OA.akz


wholly unrelated to least change.4                        Johnson, 399 Wis. 2d 623,

¶¶83, 87 (Hagedorn, J., concurring) (noting that "traditional

redistricting criteria" would assist in the selection of maps).

The     concurrence,       which      received       no    votes       in    support,    was

perfectly free to include core retention in its analysis.                                 It

did not, and for a very simple reason:                          no one, neither among

the parties nor the court, understood core retention was the

sole       factor   for    determining          least     change     and      further,   for

selecting maps.           The core retention analysis in the majority is

an     invention,         made     after-the-fact          to       justify        a   policy

preference.

       ¶75     The law instructs us to consider more than one number:

population          deviation        and        local        government            divisions,

fundamentally        underlie       the    validity        of    any        core   retention

number.        Even so, the Governor's core retention numbers are

worse than the Legislature's in the Wisconsin Senate.                              While the

Governor's maps move fewer individuals overall, those same maps

have inordinately high population deviations among districts,
far greater than the deviations in the Legislature's maps.                                The

Governor's maps also divide an extraordinary number of local

communities,        orders    of   magnitude        more     than    the      Legislature's

maps.       We are constitutionally required to minimize population

deviations and local government splits.                       Given this significant

constitutional            interest,        we       should       adopt        either     the


       Sitting as a court of seven, the concurrence had no
       4

authority to alone direct the court's business.  For further
explanation on the November 30 concurrence, see footnote 19,
infra.

                                                6
                                                                     No.   2021AP1450-OA.akz


Legislature's or CMS's maps, which score the best out of all the

submitted maps, or the court should create a map out of the best

of each.

    ¶76     We      were         tasked       with     selecting       legislative       and

congressional maps that best conform with the law while also

making as little change as possible to existing district lines.

We accepted another round of briefing and expert reports, and we

held over five hours of oral argument.                        Despite this extensive

opportunity to prepare, Governor Tony Evers presented maps that

had marked population deviation and divided dozens and dozens of

local municipalities.

   C.   The Governor's Congressional Maps Are Unconstitutional.

    ¶77     Knowing        that        the     Legislature     and     the       Congressmen

intended to submit legislative and congressional maps that were

already     passed     by        the     Wisconsin      Legislature        in    2021,   the

Governor simply designed maps that met his own partisan ends,

which appear to be based solely on core retention.                              In so doing,

the Governor substantially increased population deviation and
local government splits and engaged in an unsubstantiated racial

gerrymander.        In other words, the Governor inflated the core

retention     number        at     the       expense    of   the     Wisconsin       public.

Inexplicably, the majority now adopts the Governor's maps in

full, resting entirely on "core retention" as determinative.

    ¶78     The court refused to allow the Congressmen to submit

amended     maps,    conflicting              with     our   duty    to     consider     all

available information and the fact that other parties, including
the Governor, were permitted to amend their maps.                               Nonetheless,

                                                7
                                                             No.   2021AP1450-OA.akz


the Governor has a greater population deviation, and under well-

established constitutional law, there is no de minimus deviation

for congressional districts.             The Governor explained that his

deviation was caused by his lack of understanding that a lower

deviation      was     required.       But    carelessness    is     not    a   valid

justification for excessive deviation.                The Governor's (and now

Wisconsin's) congressional maps are unconstitutional.                      The court

should have adopted the Congressmen's map, or in the alternative

CMS's map, which includes the lowest deviation available, and

are both least change.

                             II. STATE LEGISLATIVE MAPS

      ¶79     In our November 30 opinion, we indicated that any map

would need to comply with federal and state legal requirements

and     be    the    least    change   possible      to   existing    legislative

districts.          Six parties submitted maps for the Wisconsin Senate

and   Assembly:        the    Legislature,    CMS,    the   Hunter    Intervenor-

Petitioners ("Hunter"), Senator Janet Bewley, the Governor, and

BLOC.        The maps submitted by the Legislature and CMS achieve
minimal changes to existing district lines while best complying

with the demands of the Wisconsin Constitution and federal law.

For the most part, the parties argued for the adoption of either

the Legislature's or the Governor's maps.

               A.     The Equal Protection Clause And The VRA

      ¶80     The maps adopted by the majority are nothing short of

a racial gerrymander, and the Governor failed to present any

material evidence warranting this substantial departure from the
principles of equal protection.

                                          8
                                                                     No.    2021AP1450-OA.akz


    ¶81        Fatally,       the   majority        provides        at   most      a   cursory

analysis on the VRA and the Equal Protection Clause, mustering a

mere five pages to apply an incredibly important and complex

area of law.          See Ipse Dixit, Oxford English Dictionary (2022)

("An unproved assertion resting on the bare authority of some

speaker.").          Just as BLOC warned, the majority's VRA analysis is

woefully inadequate at best.                   Its use of an aggressive race-

based remedy for no showing of a VRA violation, simply because

it can, is untenable and legal error.

    ¶82        The    majority's       use     of    race      to    draw      seven       bare-

majority-minority districts undermines that which the VRA was

properly meant to correct.                    It utilizes racial categories to

move minority voters into newly created districts, with newly

defined    constituencies,            which    could     not    have       been    reasonably

created    using       traditional      race-neutral           redistricting           methods.

Notably,       the    majority      cites     broad      quotes      taken      from     United

States Supreme Court precedent, but it conspicuously omits any

detailed description of the facts and outcomes of those cases,
i.e., what those cases actually stand for.5                          No real attempt at

grappling      with     the    vast    nuances      of    VRA     caselaw,        from     lower

courts    to    the     United      States     Supreme      Court,       was      given.      By

    5  For instance, the majority cites Cooper, 137 S. Ct. 1455,
Shaw v. Hunt, 517 U.S. 899, LULAC, 548 U.S. 399, De Grandy, 512
U.S. 997. In Cooper and Shaw, the Court struck down race-based
district maps under the Equal Protection Clause due to the lack
of support for VRA compliance.   In LULAC, the Court found that
maps drawn in Texas lacked support under the VRA, and in
De Grandy, the Court held that the VRA did not apply at all,
where a plaintiff sought maximization of majority-minority
districts.   A more complete analysis on the VRA is provided
below.

                                               9
                                                      No.    2021AP1450-OA.akz


adopting the Governor's maps, the majority is now bringing to

the fore the incendiary and constitutionally suspect category of

race.   The majority has a legal responsibility to more fully and

thoroughly explain itself.       Below, I attempt to fill the void in

substance the majority leaves for future courts and the public.

    ¶83   What's next?     Perhaps a federal court challenge before

the United States Supreme Court.6           Although braving a face of

finality, the majority opinion practically begs that the adopted

maps be subject to further litigation.

    ¶84   I   first    discuss   the    legal   background   of   the   Equal

Protection Clause, and then turn to a discussion on the VRA and

its application to this case.

                  1.    The Equal Protection Clause

    6  The parties to this lawsuit were given the opportunity to
present evidence, advance support for their favored maps, and
critique and oppose the maps ultimately adopted. The next step
for the case is appeal to the United States Supreme Court. See
Coleman v. Thompson, 501 U.S. 722, 730 (1991) (explaining that
the Supreme Court "reviews a state court decision on direct
review pursuant to 28 U.S.C. § 1257").          The parties are
precluded from relitigating this case in a separate federal
lawsuit. Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S.
75, 81 (1984) (explaining that "a federal court must give to a
state-court judgment the same preclusive effect as would be
given that judgment under the law of the State in which the
judgment was rendered"); Wickenhauser v. Lehtinen, 2007 WI 82,
¶22, 302 Wis. 2d 41, 734 N.W.2d 855 (stating the elements of
claim preclusion).     "Congress had empowered only [the United
States Supreme] Court to exercise appellate authority to reverse
or modify a state-court judgment."    Exxon Mobil Corp. v. Saudi
Basic Indus. Corp., 544 U.S. 280, 284 (2005).      Further, under
the "Rooker-Feldman" doctrine, "cases brought by state-court
losers complaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments"
fall   outside    federal    district  courts'   subject   matter
jurisdiction. Lance v. Dennis, 546 U.S. 459, 464 (2006).

                                       10
                                                                No.       2021AP1450-OA.akz


      ¶85    Recognizing the deeply American value that individuals

should be equally protected under the law, the United States

Supreme Court has repeatedly held that government cannot sort or

distinguish        individuals         on      the   basis      of        race      without

extraordinary        justifications.           "Distinctions      between          citizens

solely because of their ancestry are by their very nature odious

to a free people, and therefore are contrary to our traditions

and hence constitutionally suspect."                  Fisher v. Univ. of Texas,

Austin,     570    U.S.   297,      309     (2013)   (citations       and      quotations

omitted).         The Court has recognized that government-sanctioned

distinctions "threaten to stigmatize individuals by reason of

their     membership      in    a     racial      group   and   to        incite     racial

hostility."        Shaw v. Reno, 509 U.S. 630, 643 (1993).                         "Because

racial characteristics so seldom provide a relevant basis for

disparate treatment, the Equal Protection Clause demands that

racial classifications be subjected to the most rigid scrutiny."

Fisher, 570 U.S. at 309-10 (cleaned up).                     Classifications based

on race "are constitutional only if they are narrowly tailored
to   further       compelling       governmental      interests."              Grutter   v.

Bollinger,     539    U.S.     306,    326     (2003).     This      is    a   "searching

judicial inquiry," id., that rejects "any but the most exact

connection between justification and classification."                               Parents

Involved in Community Schools v. Seattle Sch. Dist. No. 1, 551

U.S. 701, 720 (2007) (quotations removed).

      ¶86    The Supreme Court has understood the pernicious nature

of dividing up individuals into legislative districts based on



                                             11
                                                            No.    2021AP1450-OA.akz


race,   and     has    applied     the        Equal   Protection       Clause    to

redistricting.    The Court is exacting in its scrutiny:

      The idea is a simple one: At the heart of the
      Constitution's guarantee of equal protection lies the
      simple command that the Government must treat citizens
      as individuals, not as simply components of a racial,
      religious, sexual or national class.   When the State
      assigns voters on the basis of race, it engages in the
      offensive and demeaning assumption that voters of a
      particular race, because of their race, think alike,
      share the same political interests, and will prefer
      the same candidates at the polls.           Race-based
      assignments embody stereotypes that treat individuals
      as the product of their race, evaluating their
      thoughts and efforts——their very worth as citizens——
      according to a criterion barred to the Government by
      history and the Constitution. They also cause society
      serious harm. . . .

      Racial classifications with respect to voting carry
      particular dangers.   Racial gerrymandering, even for
      remedial purposes, may balkanize us into competing
      racial factions; it threatens to carry us further from
      the goal of a political system in which race no longer
      matters——a goal that the Fourteenth and Fifteenth
      Amendments embody, and to which the Nation continues
      to aspire.
Miller v. Johnson, 515 U.S. 900, 911-12 (1995) (cleaned up).

      ¶87    With this is mind, it is striking how explicitly the

Governor——and the majority——divide up Wisconsin districts solely

by   race.     While   in   2011   the        Legislature   drew    six   assembly

districts that have a majority of black voting-age populations

("BVAP"), ranging from 51% to 62%, the Governor carves seven

districts by race with the exactness of only the most gifted

social scientists.       According to the Governor himself, he drew

seven districts with BVAP ranging from 50.1% to 51.4%.                     At oral
argument and in briefing, it was clear that race imbued the

decisions of the Governor in drawing districts.                    Explaining his
                                         12
                                                          No.   2021AP1450-OA.akz


district boundaries, he stated the intent was "to produce seven

majority Black districts in the Assembly."               There is simply no

way to deny that the Governor created "[d]istinctions between

citizens solely because of their ancestry," and if his maps are

adopted, they must overcome strict scrutiny.                Fisher, 570 U.S.

at 309; Grutter, 539 U.S. at 326.

      ¶88    On    the   other    hand,      it   is   undisputed    that    the

Legislature drew race-neutral maps.               The Legislature sought to

retain districts that have high percentages of black individuals

to as close to the same as they were drawn in 2011, i.e., "least

change."     See Johnson, 399 Wis. 2d 623, ¶72.           The core retention

statistics from high BVAP districts differ dramatically between

the Legislature and the Governor.             For the Legislature, the core

retention numbers for those districts were 87.7%, 85.4%, 88.1%,

100.0%, 94.3%, and 86.4%.          By contrast, high BVAP districts for

the Governor had core retention percentages of 85.8%, 56.1%,

58.7%, 91.3%, 58.5%, 75.9%, and 12.7%.                 It is clear from the

data that the Legislature emphasized as little disruption as
possible for districts representing high percentages of African-

American citizens, as it did for all citizens, regardless of

race.      By contrast, the Governor's driving motivation was race.

The Legislature confirmed at oral argument that the drawing of

its districts was driven by race-neutral constitutional criteria

and least change, not race.

      ¶89    Core retention numbers for high BVAP districts were

not available for CMS.         However, the varying percentages of BVAP
in   the    maps   presented     help   satisfy    any   concern    that    their

                                        13
                                                                           No.    2021AP1450-OA.akz


district choices were "motivated by a racial purpose or object."

Miller, 515 U.S. at 913.                  CMS has seven districts varying from

35.2%     to    83.2%       BVAP.7        The      Legislature            similarly        has    six

districts       ranging        from     45.8%      to    71.5%.           By     comparison,      the

Governor has seven districts with pinpoint accuracy of 50% to

51%     BVAP.            While    the    Governor           has     the        hallmarks     of   an

unconstitutional racial gerrymander in violation of the Equal

Protection Clause, the Legislature and CMS do not.

                                         2.     The VRA

      ¶90      The       Governor     contends          that      his    maps     would     survive

strict scrutiny because his seven districts are required under

§ 2 of the VRA.                Through argument, it was made clear that the

Governor believed seven majority-minority districts with exactly

51% BVAP must be drawn because it is mathematically possible to

do so.      That has never been the law.                          Fundamentally, drawing a

map based on race, to create another district because it can be

created,       is    a    clear    violation        of      equal       protection.         No    VRA

violation has been demonstrated by district-specific evidence.
Despite the opportunity to engage in discovery, the Governor

presents no evidence on Wisconsin election history at all, no

evidence on the unique and specific history and socio-economic

experiences          of    minorities         in      the      districts          they     seek    to

manufacture.              At     most,    BLOC        (not     the      Governor)        submitted


      7   At oral argument, CMS also noted the striking degree to
which     race infused the court's consideration and discussions,
along     with the Governor's and others' race-based proposals.
Unlike     the Governor, CMS affirmed that race should not and
cannot    be the motivating factor behind drawing districts.

                                                 14
                                                                          No.   2021AP1450-OA.akz


argument (not evidence) about Milwaukee as a county.                                  Absent the

requisite showing, no district can be reconfigured based upon

race without violating the constitutional prohibition against

race-based        action.          Because    there       is    no       such   evidence,      the

Governor's        maps      fail     and     do     not     withstand           constitutional

scrutiny.

      ¶91      The only support presented in an attempt to justify

race-based districts was submitted by a party who contends the

Governor's maps violate the VRA:                     BLOC.          The majority does not

explain this but cites to BLOC's VRA record evidence to support

its   choice       of     the   Governor's         map.        See       majority      op.,    ¶45

(restating         BLOC's       number       that      African-American                preferred

candidates are blocked "57.14%" of the time).                               Even BLOC offers

only broad assertions that are county specific, and a dearth of

district-specific           race     vote    blocking.              No    party      except   BLOC

presented any details on the state and condition of minority

communities in the districts at issue, and even that evidence is

deeply flawed.
      ¶92      The        United     States        Supreme          Court       has     "assumed

that . . . complying            with       operative      provisions            of   the   Voting

Rights      Act      of    1965"     can     serve     as      a     compelling        interest.

However, the government must still satisfy the narrow tailoring

and "searching judicial inquiry" that strict scrutiny requires.

Parents Involved in Community Schools, 551 U.S. at 720; Bush v.

Vera,    517      U.S.      952,    978     (1996)     ("Strict           scrutiny      remains,

nonetheless,         strict.").            There     must      be    a    "strong      basis    in
evidence" that the VRA requires the drawing of districts on race

                                              15
                                                                      No.    2021AP1450-OA.akz


to ameliorate harm and lack of access experienced by a minority

community.       Miller, 515 U.S. at 922; accord Shaw v. Reno, 509

U.S. at 653 ("[R]acial bloc voting and minority-group political

cohesion    [the       requirements      of    a        VRA    redistricting       violation]

never can be assumed, but specifically must be proved in each

case in order to establish that a redistricting plan dilutes

minority voting strength in violation of § 2.").                                  "Strong" in

the   context     of    evidence    is    defined             as   "convincing;         hard    to

refute, ignore, or deny."                Strong, Oxford English Dictionary

(2022).     This is not, as the majority appears to take it, a

minor procedural speedbump on the way toward racialized district

lines.       See,      e.g.,    Cooper        v.        Harris,     581     U.S.    ___,       137

S. Ct. 1455,       1464    (2017)     (holding            that     the     State    of     North

Carolina     lacked       evidence       to         support        race-based           district

boundaries after examining in detail electoral history in the

districts at issue);            Vera, 517 U.S. at 965-83 (examining in

detail    the    record       justifying       the        district        lines    in    Texas,

concluding      that     race    motivated         the        district     boundaries,         and
reasoning       that    the     districts          at     issue     were     insufficiently

compact to justify application of the VRA); Miller, 515 U.S. at

920-27 (reviewing in the context of § 5 of the VRA that the

record of the case, the justifications underlying district lines

in Georgia, and communications between the state and federal

government, and concluding that race-based district lines were

not justified under the VRA); Shaw v. Hunt, 517 U.S. at 916

(concluding, even assuming the existence of "strong evidence" to
support the use of race under the VRA, simply creating majority-

                                              16
                                                        No.    2021AP1450-OA.akz


minority districts where racially polarized voting occurs absent

a targeted remedy for the geographically compact voters harmed

fails to satisfy strict scrutiny).8

     ¶93   The   operative   language   in   § 2   of    the    VRA   is   that

election procedures and practices cannot, in the "totality of

the circumstances," create

     political processes leading to nomination or election
     in the State or political subdivision are not equally
     open to participation by members of a [protected]
     class of citizens . . . in that its members have less
     opportunity than other members of the electorate to




     8 The majority contends that a complete record to support
racially motivated district lines can be produced in a lawsuit
after   the  maps   are  enacted.     Majority   op.,  ¶41   n.24
(distinguishing a "VRA claim brought [] after the adoption of
new districts" from the review provided by the majority, reliant
upon a "limited record").     Under the majority's theory, VRA
requirements apply only when a government is brought to court.
However, state actors must consider whether there is a "strong
basis" to support race-based distinctions prior to engaging in
remedial action.    See Shaw v. Hunt, 517 U.S. at 910 ("[T]he
institution that makes the racial distinction must have had a
strong basis in evidence to conclude that remedial action was
necessary,   before   it   embarks  on    an   affirmative-action
program."); see, e.g., Cooper, 137 S. Ct. at 1469-72 (examining
the motivation and support for applying a race-based remedy
under the VRA at the time of redistricting); Miller v. Johnson,
515 U.S. at 920-27 (reviewing the justifications for a state's
use of race in redistricting at the time of adoption of the
maps); Bethune-Hill v. Vir. State Bd. of Elections, 580 U.S.
___, 137 S. Ct. 788, 801-02 (2017) (examining the evidence and
justifications for a race-based distinctions at the time
legislative districts were drawn).    As a court, the majority
should be considering the law when it selects its maps; the VRA
is the law.

                                  17
                                                                 No.    2021AP1450-OA.akz

      participate in the political process                      and     to   elect
      representatives of their choice.[9]
52   U.S.C.    § 10301(b).         The   United    States        Supreme     Court    has

recognized that a violation of the statute is not dependent on

an "intent to discriminate against minority voters."                          Thornburg

v. Gingles, 478 U.S. 30, 44 (1986).                    Instead, courts must look

at effects to determine if the votes of a minority group have

been "diluted" to impair the ability of those minorities "to

elect representatives of their choice."                   52 U.S.C. § 10301(b).

"[T]he 'essence' of a [VRA] § 2 vote dilution claim is that a

certain     electoral       law,    practice,      or     structure          causes    an

inequality     in   the    opportunities        enjoyed     by    black      and   white

voters to elect their preferred representatives."                            Georgia v.

Ashcroft, 539 U.S. 461, 478 (2003).

      ¶94     Recognizing the broad remedial goals of § 2 of the VRA

and its more generalized application, untied to discriminatory

intent, the Supreme Court has held that the drawing of districts

could constitute an illegal impairment of minority voting rights

by permitting a white majority to override the minority's choice

in   candidate.           "[I]nteracting        with     social        and   historical

conditions,"     district     lines      that   prevent     a    cohesive      minority

from electing their preferred candidate "impairs the ability of


      9The statute also states that "nothing in this section
establishes a right to have members of a protected class elected
in numbers equal to their proportion in the population."      52
U.S.C. § 10301(b).    The United States Supreme Court has made
clear that there is a difference between minority-preferred
candidates and minority candidates.    "[T]he ultimate right of
§ 2 is equality of opportunity, not a guarantee of electoral
success for minority-preferred candidates of whatever race."
De Grandy, 512 U.S. at 1014 n.11.

                                          18
                                                                      No.   2021AP1450-OA.akz


a protected class to [exercise voting rights] on an equal basis

with other voters."               Johnson v. De Grandy, 512 U.S. 997, 1007

(1994).        If certain conditions are met, a map may require the

"drawing of majority-minority district[s]."                           Cooper, 137 S. Ct.

at 1470.

      ¶95      The   Supreme       Court         has    demanded   that     three      specific

elements be met before it finds that the creation of additional

majority-minority              districts         are     necessary:    "(1)      the    racial

group     is    sufficiently           large       and     geographically        compact      to

constitute       a   majority          in    a    single-member       district;        (2)    the

racial group is politically cohesive; and (3) the majority votes

sufficiently         as    a    bloc    to       enable    it   usually     to     defeat     the

minority's       preferred         candidate."              League     of     United     Latin

American Citizens v. Perry, 548 U.S. 399, 425 (2006) (cleaned

up) ("LULAC").

      ¶96      These three elements of the so-called "Gingles test"

are     necessary         prerequisites           for     the   creation      of    majority-

minority       districts.          They      do    not     necessarily      prove      that    an
election scheme fits the standard of "imped[ing] the ability of

minority voters to elect representatives of their choice" under

§ 2 of the VRA.            Gingles, 478 U.S. at 48.                To meet the standard,

there must be a proven record of discriminatory effects.                                 Taken

from a 1982 report from the United States Senate, courts have

recognized as potentially significant:

      the history of voting-related discrimination in the
      State or political subdivision; the extent to which
      voting in the elections of the State or political
      subdivision is racially polarized; the extent to which
      the State or political subdivision has used voting

                                                  19
                                                           No.    2021AP1450-OA.akz

       practices or procedures that tend to enhance the
       opportunity for discrimination against the minority
       group . . . ; the extent to which minority group
       members bear the effects of past discrimination in
       areas such as education, employment, and health, which
       hinder their ability to participate effectively in the
       political process; the use of overt or subtle racial
       appeals in political campaigns; and the extent to
       which members of the minority group have been elected
       to public office in the jurisdiction.       The Report
       notes also that evidence demonstrating that elected
       officials are unresponsive to the particularized needs
       of the members of the minority group and that the
       policy underlying the State's or the political
       subdivision's use of the contested practice or
       structure is tenuous may have probative value.
LULAC, 548 U.S. at 426 (citing Gingles, 478 U.S. at 44-45).

       ¶97   None of the factors above are dispositive; however,

the three Gingles factors must be met before a court considers

whether the totality of the circumstances justifies a race-based

remedy.      Courts consider the "totality of the circumstances" as

a second step to determine if the minority opportunities to

participate in the electoral process have been impeded.                   This is

an intensively fact-based analysis; it requires submission of

testimony     and   detailed       expert    reports     on      the   state    and

conditions of a localities' minority community, the extent they
face    discrimination,      the    extent    past      discrimination         still

impairs their ability to participate, current election rules,

and how those rules impact minorities.               De Grandy, 512 U.S. at

1011 ("[E]quality or inequality of opportunity were intended by

Congress to be judgments resting on comprehensive, not limited,

canvassing of relevant facts"); Gingles, 478 U.S. at 45 ("[T]he

question     whether   the   political      processes    are     'equally      open'
depends upon a searching practical evaluation of the 'past and

                                       20
                                                                    No.       2021AP1450-OA.akz


present reality,' and on a 'functional' view of the political

process.").

       ¶98     To show that a district map is in violation of the VRA

and     requires     the      creation       of       additional        majority-minority

districts, there must be thorough factual findings.                              The Supreme

Court    has    repeatedly        refused        to   apply   a    VRA    remedy        without

detailed     factual     evidence         demonstrating       the       existence       of   the

Gingles      factors,      even     prior     to      engaging     in     the    more    fact-

intensive        "totality          of      the       circumstances,"            i.e.,       the

characteristics         of    the        minority      community        and     their    voter

behavior.       See, e.g., Cooper, 137 S. Ct. at 1471-72 (concluding

that a majority-minority district created for VRA compliance was

unconstitutional         because          past     election       data       showed      super-

majority vote percentages by the candidate preferred by African-

Americans      and   effective       white-bloc          voting,    the       third     Gingles

factor, was not proven, despite the possibility that new white

voters were added who could change the voting results); Bartlett

v. Strickland, 556 U.S. 1, 19-20 (2009) (plurality) (concluding
that § 2 of the VRA does not apply where the parties did not

prove    a     change   in     district          lines    would     create       a    majority

African-American        district,          reasoning       that     the       first     Gingles

factor was not met); LULAC, 548 U.S. at 432 (holding that a

majority-Hispanic          district        was     required   but       an     existing      map

creating a majority-Hispanic district failed to satisfy the VRA

because different Hispanics in different areas had "differences

in    socio-economic         status,       education,      employment,          health,      and
other characteristics," and there was insufficient evidence of

                                              21
                                                              No.   2021AP1450-OA.akz


"compactness" under the first Gingles factor); Gonzalez v. City

of Aurora, 535 F.3d 594, 600 (7th Cir. 2008) (concluding that no

evidence was provided that voting opportunities for Hispanics in

a     municipality        were    impaired,           the   plaintiff      did   not

"build . . . a factual record," and no VRA claim lay despite

Hispanics being dramatically less represented as a portion of

their population); Clarke v. City of Cincinnati, 40 F.3d 807,

812-13 (6th Cir. 1994) (noting that the electoral history for

the public offices at issue demonstrated that "47 percent of

blacks' preferred black candidates were elected" and thus there

was "no reason to find that blacks' preferred black candidates

have 'usually' been defeated" under Gingles).

       ¶99    Furthermore, well-established Supreme Court precedent

states       that   § 2     violations      are       determined    by     examining

individual districts and specific voting groups.                         Cooper, 137

S. Ct. at 1471-72, 1471 n.5 ("[G]eneralized conclusion[s]" of

state-wide racial polarization in voting "fails to meaningfully

(or    indeed,      at    all)   address        the   relevant   local     question:
whether, in a new version of District 1 created without a focus

on race, black voters would encounter sufficient white bloc-

voting to cancel their ability to elect representatives of their

choice." (cleaned up)); LULAC, 548 U.S. at 432, 437 (explaining

that VRA analysis requires "an intensely local appraisal" of the

relevant district); Shaw v. Hunt, 517 U.S. at 917 ("For example,

if a geographically compact, cohesive minority population lives

in south-central to southeastern North Carolina, as the Justice
Department's objection letter suggested, District 12 that spans

                                           22
                                                                         No.   2021AP1450-OA.akz


the Piedmont Crescent would not address that § 2 violation.");

Abbott v. Perez, 585 U.S. ___, 138 S. Ct. 2305, 2333-34 (2018)

(noting, despite evidence of a "long history of discrimination"

in    Texas,        a    "pattern    of    disadvantage"            for       minorities,        and

racially polarized voting in the region, there was insufficient

evidence of "present local conditions" to support a VRA remedy);

United States v. City of Euclid, 580 F. Supp. 2d 584, 604-12

(N.D. Ohio 2008) (examining in detail the need for a race-based

VRA    remedy       by    considering      the       conditions         and    experiences        of

specific          African-American        communities         in    a     town      of    50,000);

Comm.       for    a     Fair   &   Balanced     Map     v.    Ill.       State      of    Bd.    of

Elections, 835 F. Supp. 2d 563, 583 (N.D. Ill. 2011) (noting

that "northern and southern enclaves" of a Hispanic district had

"a common heritage and share[d] common core value[s]").

       ¶100 The inquiry is emphatically not to create "the maximum

number of majority-minority districts," regardless of the on-

the-ground         characteristics         of    the    minority          neighborhoods          and

communities at issue.               De Grandy, 512 U.S. at 1016 (reversing a
district court's finding of § 2 violation because more Hispanic

majority-minority districts could have been created); Gonzalez,

535 F.3d at 598 ("But neither § 2 nor Gingles nor any later

decision of the Supreme Court speaks of maximizing the influence

of    any    racial       or    ethnic    group.");      Bartlett,            556   U.S.    at    15

("Nothing in § 2 grants special protection to a minority group's

right to form political coalitions.").

       ¶101 Thus, from these legal principles a picture of narrow
VRA compliance for this court emerges.                             Legislative boundaries

                                                23
                                                                       No.    2021AP1450-OA.akz


must be drawn to create effective majority-minority districts

only   where      proof       is    offered,      and    accepted      by     a   court,    that

existing        districts          or    districts        drawn     using         race-neutral

criteria would result in white voters, as a bloc, preventing

minorities from electing candidates that they support and that

represent       them.         In    addition,         evidence    must       be   offered    and

accepted    that        the    minority        needs      representation            from   their

choice candidate due to depressed socio-economic statistics as a

result     of     current          and    historical       discrimination,            election

practices       and   procedures          that    encourage       or   facilitate          racial

discrimination, and the lack of non-choice candidates to respond

to the     "particularized needs of the members of the minority

group," among other factors.                   LULAC, 548 U.S. at 426, 440.

       ¶102 Further,          there       must    be     available       the      creation    of

districts with majority-minority composition.                            Id. (stating the

first Gingles factor of "the racial group is sufficiently large

and geographically compact to constitute a majority in a single-

member district" (emphasis added)); Bartlett, 556 U.S. at 19
(holding    that      § 2      does      not     require    the     creation         of    below-

majority        "opportunity            districts,"       reasoning          that    "a     party

asserting § 2 liability must show by a preponderance of the

evidence that the minority population in the potential election

district is greater than 50 percent.").                           As the United States

Supreme    Court      explained          in    Cooper,     when     voters        outside    the

minority    group       act        as   sufficient      "crossover"          to   "help     [the]

minority to elect its candidate of choice," "it is difficult to
see how the majority-bloc-voting requirement could be met" under

                                                 24
                                                                 No.    2021AP1450-OA.akz


Gingles.        Cooper,       137    S. Ct.       at   1471.     If     there      is    not

substantial      proof    that       a    majority-minority        district        can    be

created,     that     minority           voters    are    barred       from      effective

participation, or that minorities are blocked by white voters

from   having    representation,            any   consideration        of   race    during

redistricting would violate the constitution.                          Id. at 1464-65.

Without the need to draw districts under the VRA, race-neutral

"traditional        districting           principles      such     as       compactness,

contiguity, and respect for political subdivisions" must control

this court's decision.              Shaw v. Reno, 509 U.S. at 647.

                    i.        Gingles Factors and Bloc Voting

       ¶103 Despite the high demands of the VRA, coupled with the

need to meet VRA standards to justify the use of race to create

government      policy    under       the    Equal     Protection       Clause,     it   is

striking how insubstantial a record the Governor has provided to

support his racially driven maps.                      Courts have made it very

clear that substantial evidence must be produced of all three

Gingles    factors       to     permit      racial       motivations        in   district
boundaries.      Cooper, 137 S. Ct. at 1471-72; Bartlett, 556 U.S.

at 19-20; LULAC, 548 U.S. at 425; Gonzalez, 535 F.3d at 600;

Clarke, 40 F.3d at 812-13.                However, unlike the leading cases on

the VRA, only BLOC engages in any detailed analysis on electoral

history.     See LULAC, 548 U.S. at 423-29 (describing in detail

the electoral history, by race, of an at issue congressional

district to find a VRA violation); Cooper, 137 S. Ct. at 1470-72

(explaining the electoral history of an area to determine that a



                                             25
                                                              No.   2021AP1450-OA.akz


majority-minority district fell outside the VRA and was thus

unconstitutional).

     ¶104 The      Governor        presents,      and   the    majority     opinion

accepts,    zero    evidence       of   election    history     to    support    the

application of the         Gingles factors to the current maps, the

Legislature's      maps,     or     other      race-neutral     alternatives      to

support    his    division    of     districts     by   race.        Further,    the

Governor presents no electoral history evidence to prove the

existence    of    the     Gingles      factors    in   any    of    the   specific

districts he drew.          Such evidence is also lacking to show the

Governor's maps comply with the VRA, as compared to BLOC's maps,

which also include seven black-majority districts.                      In a twist

of fate, this leaves open the possibility that VRA compliance is

not met for the Governor's maps, even if the VRA is triggered

and requires raced-based districts.

     ¶105 The only thing the Governor does do that approaches

objective or scientific argument is cite population percentages

of   African-Americans        in     Wisconsin.         The    Governor     thereby
concludes that seven districts of a bare 51% BVAP can be drawn,

and must be drawn.         This notwithstanding that the United States

Supreme Court has explicitly rejected the same logic on numerous

occasions.       De Grandy, 512 U.S. at 1016 (rejecting a claim that

§ 2 requires states to create "the maximum number of majority-

minority districts"); Bartlett, 556 U.S. at 15 ("Nothing in § 2

grants special protection to a minority group's right to form

political coalitions."); Gonzalez, 535 F.3d at 598 ("But neither
§ 2 nor Gingles nor any later decision of the Supreme Court

                                          26
                                                                           No.    2021AP1450-OA.akz


speaks       of    maximizing     the       influence          of    any    racial      or   ethnic

group.").          Stopping here, the Governor has failed to provide any

evidence specific to his proposed districts warranting a finding

of     white        bloc     voting         that        can     effectively            overcome    a

politically-cohesive             black      voting        bloc,      let    alone      strong     and

convincing evidence sufficient to overcome strict scrutiny.                                       See

Miller, 515 U.S. at 922.                This alone should counsel the court to

reject       the    Governor's        map     and        adopt      the     race-neutral        maps

presented by either the Legislature or the CMS.

       ¶106 This is exactly the form of analysis that the Michigan

Supreme       Court    recently        applied.               Detroit       Caucus      v.   Indep.

Citizens Redistricting Comm'n, ___ N.W.2d ___, 2022 WL 329915

(Mem) (Mich. Feb. 3, 2022).                   The court found that "a conclusory

expert affidavit with no accompanying bloc-voting analysis" was

insufficient to support the use of race to create additional

majority-minority districts which the state could have drawn,

but    did    not.         Id.   at    *2.         The    Governor         in    this    case     has

presented little more evidence than the inadequate VRA showing
made    in    Detroit       Caucus.          Notably,         when    a    full    and    complete

election           history       analysis          was        performed           in     Michigan,

"significant          white       crossover             voting        for        Black-preferred

candidates" was found.                Id.

       ¶107 Furthermore, the Governor's maps actually reduce the

percentage of African-American voters in the relevant districts

from    their       existing      levels.           The       VRA    is    invoked      only    when

minorities, due to a mobilized and oppositional majority, cannot
effectively           participate           and         elect       preferred          candidates.

                                                   27
                                                                        No.    2021AP1450-OA.akz


Gingles, 478 U.S. at 48; De Grandy, 512 U.S. at 1007.                                 The maps

adopted       by     the     majority          reduce      this    population        allegedly

overpowered by a white majority, instead of giving it a greater

voice    within       the       aggrieved       districts.         Of     course    then,    the

districts cannot be so aggrieved, and no evidence exists so to

invoke the VRA.             In other words, before a change is to be made

under the VRA, there must be a violation of the VRA so to invoke

its remedy.          The remedy is to cure the suppressed voter effect

by    giving       minority      voters        greater     voice,      not     reducing    their

voice.     Alone, this statistic puts a dagger in the Governor's

map.

       ¶108 Lacking any support in the record, one might turn to

the    presentations            made      by   BLOC,      the   only     other     party    that

supported racially-motivated district lines                             but also provided

electoral evidence.                  In fact, the majority's sole citation to

electoral history evidence relied on BLOC's expert report.                                   See

majority op., ¶45 (restating BLOC's statistics on the rate in

which African-American preferred candidates are blocked).                                    Yet
even     that      evidence          is    flawed.         BLOC     selects      eight     oddly

identified races from Milwaukee County (two comptroller races,

and one race each for sheriff, democratic gubernatorial primary,

state    assembly,         mayor,         Milwaukee       county   executive,       and    state

superintendent)            to    evidence        the      region's      electoral     history.

Only one election was examined that involved the public offices

at    issue     in    this       case:      assembly,       senate,      and    congressional

elections.           This       is    markedly       at    odds    with      traditional     VRA
analysis.          See, e.g., Cooper, 137 S. Ct. at 1471-72 (examining

                                                 28
                                                                No.   2021AP1450-OA.akz


the electoral history of a congressional district at issue in

the challenge); LULAC, 548 U.S. at 427-28 (explaining electoral

history in the congressional district at issue); City of Euclid,

580 F. Supp. 2d at 598-600 (describing non-applicable elections

in the context of a detailed review of city council elections at

issue in the lawsuit); Harper v. City of Chicago Heights, 824

F. Supp.    786,    790,       799-800   (N.D.    Ill.     1993)      (examining    the

electoral    history       of    specific      city    commissioner      offices     at

issue).

    ¶109 While some elections may be of more probative value

than others, the provision of only eight elections, and only one

of which involving the elected offices at issue, can hardly

demonstrate the extent to which black people, under existing and

race-neutral        maps,       lack     the     same      "opportunity . . . to

participate        in     the      political          process      and    to      elect

representatives of their choice" as do white people.                       52 U.S.C.

§ 10301(b); see Bone Shirt v. Hazeltine, 336 F. Supp. 2d 976,

996 (D.S.D. 2004) (explaining a common hierarchy of election
history    value,       when    such   history    is     available,      noting    that

"[e]ndogenous elections, contests within the jurisdiction and

for the particular office that is at issue, are more probative

than exogenous elections").10             Undoubtedly, dozens of elections

have occurred in the Milwaukee-area state assembly, senate, and

    10 If this were otherwise, it is highly likely that
governments would simply cite state-wide general election
results (white versus minority percentages) to justify racially
motivated district lines, in almost every state in almost every
region of the country.    This would be a dramatic expansion of
the permissible use of race in American election practices.

                                          29
                                                                 No.    2021AP1450-OA.akz


congressional districts at issue in the past 10 years alone.11

The court's focus is on the "totality of the circumstances" and

whether as a whole African Americans are denied the opportunity

to effectively participate in electoral democracy.                              52 U.S.C.

§ 10301(b).      The consistent election of candidates of choice for

the   African-American          community        into   public         office     in    the

districts at issue would be highly probative.                     Yet the record is

completely      devoid    of   any    evidence      that    the    voters       in     these

districts were blocked from voting in the candidates of their

choice in a way that would invoke the VRA.

      ¶110 Even     under      BLOC's      selective    analysis,        white        voters

engaged in bloc voting to prevent the candidate of choice for

African-Americans four times.              That is around a 50% rate——hardly

the kind of strong evidence needed to overcome strict scrutiny.

Compare    Clarke,       40    F.3d   at     812-13     (even     when        considering

applicable electoral history, concluding that minority-preferred

candidates      were     not    "usually"        defeated    when       the     minority-

preferred candidate was selected in 47% of elections).                                 BLOC
disaggregated      allegedly      polarized        election       results       for     each

individual district it drew for only three races (a Democratic

gubernatorial primary, a Milwaukee county executive race, and a

state superintendent race).              But how can the court effectively

perform    an    "intensely      local      appraisal"      of     district-specific

evidence when election results for these districts are provided

for a mere three races, none of which were for the elected

       The dissent of Justice Roggensack, which follows this
      11

dissent, identifies many such elections of black-preferred
candidates in districts that are predominantly white.

                                            30
                                                                   No.    2021AP1450-OA.akz


offices at issue?        LULAC, 548 U.S. at 437.                   Of the three races

selected for district-specific treatment, only one of them had a

head-to-head      race   where    voters        did    not    split       votes     between

several candidates (thus preventing a more complete picture of

voter preferences).

       ¶111 The     district-specific          evidence       of     two     races        BLOC

provided was limited only to BLOC's proposed assembly districts.

BLOC did not provide detailed district analyses of the current

maps, an alternative race-neutral map, nor any other party's

maps outside one Democratic gubernatorial primary in 2018.                                 In

the process of this litigation, the court has not been made

aware of a single case that found the existence of a strong

evidentiary       record,     applied     the     VRA,       and     satisfied       strict

scrutiny through use of one election result, let alone a result

from    an   exogenous      election    (from     a    partisan          primary    between

candidates      with     strong    support        from       the      African-American

community).12       Compare      LULAC,    548        U.S.   at     427-28     (examining

partisan general election results); Cooper, 137 S. Ct. at 1470-
71     (reviewing    partisan     general        election          results);       City    of

Euclid, 580 F. Supp. 2d at 598-99 (explaining electoral history

for non-partisan general election results); Harper, 824 F. Supp.




       See
       12      Wisconsin     Governor     Exit    Polls,     CNN,
https://www.cnn.com/election/2018/results/wisconsin/governor
(last visited Feb. 10, 2022) (explaining how the Governor was
elected statewide on the support of 85% of the African-American
population).

                                          31
                                                      No.   2021AP1450-OA.akz


at 790 (reviewing non-partisan general election results).13               To

understate the point, this substantially limits the ability of

the court to effectively judge if African-American voters are

having   their   candidates   blocked   and   their   voices    unlawfully

stifled, therefore justifying race-based redistricting.                 See,

e.g., Comm. for Fair & Balanced Map, 835 F. Supp. 2d at 587




    13 Of course, considering the wide-sweeping scope of VRA
review, primary elections may be valid considerations when
determining if a racial group has equal opportunity to
participate in elections.    See Thornburg v. Gingles, 478 U.S.
30, 59 (1986) (reviewing both general and primary election
results).   However, party makeups can change dramatically over
time.   At some points in history, a party may contain voters
with markedly different views on the treatment of minorities.
See, e.g., Glenn T. Eskew, George C. Wallace, Encyclopedia of
Alabama, (Jun. 10, 2021) (describing the political history of
George Wallace, an outspoken supporter of racial segregation and
a lifelong Democrat).        BLOC's analysis presents serious
questions of whether current Democratic primary elections in
Wisconsin, standing alone, are substantially probative on the
ability of African-Americans to have effective opportunities,
voices, and representation in democratic government.

                                  32
                                                No.   2021AP1450-OA.akz


(concluding that white bloc voting was not met where an expert

failed to provide evidence on specific districts at issue).14

     14Furthermore, race-based redistricting under § 2 of the
VRA applies only where voting is polarized to such an extent
that   a   white    majority    blocks   African-American-supported
candidates so that the only way African-American individuals can
effectively participate in democracy is to create majority-
minority districts. See Bartlett v. Strickland, 556 U.S. 1, 19
(2009) (plurality) (holding that § 2 does not require the
creation of below-majority "opportunity districts"); Cooper, 137
S. Ct. at 1464-65.     A bare majority of African-American voters
is unlikely, absent extraordinary polarization, to prevent white
bloc-voting (if it exists) from stopping effective African-
American representation.     Along these lines, courts attempting
to ensure VRA compliance have accepted the need to create VRA
districts with BVAP percentages materially greater than a bare
51% majority.    See, e.g., Comm. for a Fair & Balanced Map v.
Ill. State Bd. of Elections, 835 F. Supp. 2d 563, 582 (N.D. Ill.
2011) ("60 percent of voting-age population is reasonably
required to ensure minorities a fair opportunity to elect a
candidate of their choice."); Hastert v. State Bd. of Elections,
777 F. Supp. 634, at 647 (N.D. Ill. 1991) (noting that a "65%
minority population [or 60% minority voting-age population]
concentration [is] generally regarded as necessary to ensure
minorities a reasonable opportunity to control a district");
Baumgart v. Wendelberger, No. 01-C-0121, 2002 WL 34127471, at *5
(E.D. Wis. May 30, 2002) (recognizing expert testimony that "a
minority district requires an African–American voting age
population of at least 60% to guarantee the election of
candidates of choice"); United States v. City of Euclid, 580
F. Supp. 2d 584, 594 n.11 (N.D. Ohio 2008) (explaining that the
efficacy of a "narrow" majority-minority district is subject to
question and this is remedied by majority-minority districts in
excess of "60%"); Baldus v. Members of Wis. Gov't Accountability
Bd., 849 F. Supp. 2d 840, 851 (E.D. Wis. 2012) (creating a
majority-minority Hispanic district, effective at 67.7% voting-
age population); African American Voting Rights Legal Defense
Fund, Inc. v. Villa, 54 F.3d 1345, 1348 n.4 (8th Cir. 1995)
("[A] guideline of 65% of total population (or its equivalent)
has    achieved      general     acceptance     in    redistricting
jurisprudence."); Ketchum v. Byrne, 740 F.2d 1398, 1403 (7th
Cir. 1984) ("A guideline of 65% of total population has been
adopted and maintained for years by the Department of Justice
and by reapportionment experts and has been specifically
approved by the Supreme Court.").        When commenting on total
voter population percentage, the court in Prosser explained that
                                  33
                                                           No.    2021AP1450-OA.akz


      ¶112 Strikingly, under BLOC's analysis, the Governor's maps

do not satisfy the VRA, and are thus unconstitutional.                          The

majority not only lacks evidence to support the maps it adopts,

but   the   only   party    who   even   attempted    to   prove     a    VRA   need

determined those maps were illegal.15

                   ii.     Totality of the Circumstances

      ¶113 The       Gingles       factors      are        only          "necessary

prerequisites," they are not "sufficient" to justify a race-


effective majority-minority districts require 65% minority
populations "(50 percent plus 5 percent to reflect the lower
average age of blacks and hence lower voting population, 5
percent to reflect a lower fraction of registered voters, and 5
percent to reflect a lower turnout)." Prosser v. Elections Bd.,
793 F. Supp. 859, 869 (W.D. Wis. 1992).       Even if evidence
supported the race-based remedy offered by the Governor, his
bare-majority districts fall outside the mainstream of accepted
VRA redistricting measures.

       Even if, due to specific electoral statistics and
      15

community-based evidence in Milwaukee, a seventh high-BVAP
district were required, that in no way explains why the
remaining six high-BVAP districts must be drawn with a scalpel
to reach exactly 51% BVAP. Racially motivated government action
must be "narrowly tailored" to satisfy strict scrutiny. Grutter
v. Bollinger, 539 U.S. 306, 326 (2003); see, e.g., Shaw v. Hunt,
517 U.S. at 916-18 (concluding that districts drawn on the basis
of race were not "narrowly tailored" because the government drew
district lines from scattered minority communities which may
have different VRA needs and were thus not sufficiently
compact).    The VRA must be tied to individuals and their
specific communities, not general categories of race.    Shaw v.
Hunt, 517 U.S. at 917 (affirming that the VRA protects
"individual[s]" not "the minority as a group"); LULAC, 548 U.S.
at 437 ("A local appraisal is necessary because the right to an
undiluted vote does not belong to the minority as a group, but
rather to its individual members."); De Grandy, 512 U.S. at 1016
(explaining that, even when the Gingles factors and the totality
of the circumstances require race-based redistricting, the VRA
does not support creating "the maximum number of majority-
minority districts").

                                         34
                                                          No.    2021AP1450-OA.akz


based remedy under the VRA.          Gingles, 478 U.S. at 50; De Grandy,

512 U.S. at 1011.         In addition to the Gingles factors, the VRA

requires proof that the "totality of the circumstances" supports

the drawing of districts on the basis of race.                     Gingles, 478

U.S. at 50; De Grandy, 512 U.S. at 1011; LULAC, 548 U.S. at 436;

Bartlett, 556 U.S. at 24.           Totality of the circumstances is an

independent, separate requirement; to apply a race-based remedy

a totality of the circumstances analysis must be provided.                     The

majority's description of the totality of the circumstances is

shockingly insubstantial.

    ¶114 Proportionality of majority-minority districts to the

"citizen voting-age population" can be relevant to the totality

of the circumstances analysis.              LULAC, 548 U.S. at 436.            The

Legislature's    expert     notes    that    various    data    files   show   an

African-American     citizen        voting-age    population       ("CVAP")     of

either 6.1% of 6.4% (taken from two different U.S. Census data

files).     The Governor fails to present evidence on the issue.

While BLOC strenuously opposes the Legislature's numbers, their
expert    suggests   an    African-American      CVAP   of     6.5%.    Even    if

BLOC's number were accepted, a proportionality analysis would

not support seven assembly districts.               There are 99 assembly

districts, 6.5% of 99 is 6.4, which rounding to the nearest

whole number would be 6.         At the very least, a proportionality

analysis does not provide strong support for a seventh district.

    ¶115 The majority notes that the African-American CVAP in

Wisconsin falls between 6.1% and 6.5%, but it fails to complete
the final step of a proportionality inquiry: multiplying the

                                       35
                                                                   No.    2021AP1450-OA.akz


CVAP by the relevant number of seats, here 99.                             Majority op.,

¶48.        It thus states a misleading statistic of 6.5% and hopes

the reader confuses it for a complete proportionality analysis.

Further, the majority relies heavily on population trends among

black and white individuals, as well as demographic statistics

in Milwaukee County.             See majority op., ¶48 ("[A] significant

proportion of Wisconsin's Black population lives in Milwaukee

County where the subject districts are principally located.").

Yet the United States Supreme Court in League of United Latin

American       Citizens    v.     Perry       explicitly     rejected       the      use   of

"regional"      as opposed to         "statewide"         proportionality analysis

for    statewide      districting      plans.        548    U.S.    at    436-38.          And

proportionality refers to the percentage of a given race in a

state.        Id. at 436 (explaining that the proportionality of a

race is determined by comparing the number of minority districts

to "the [minority] share of the citizen voting-age population").

Proportionality does not encompass an increase or decrease of

anything, i.e., population trends amongst the African-American
population.          The majority both twists the natural meaning of

English       and    refuses     to   comply       with    explicit       Supreme     Court

directives.

       ¶116 Beyond proportionality, the majority fails to discuss

any of the 1982 Senate Report factors relied upon by courts to

determine      if    the   VRA   applies.          Gingles,      478     U.S.   at    43-45;

LULAC, 548 U.S. at 426; see, e.g., City of Euclid, 580 F. Supp.

2d     at    604-12     (providing        a    totality     of     the     circumstances
analysis).          Those factors lay at the heart of a totality of the

                                              36
                                                                       No.    2021AP1450-OA.akz


circumstances        analysis;       they      are        the     reason       why    racially

motivated maps may satisfy strict scrutiny.                             Gingles, 478 U.S.

at 50; De Grandy, 512 U.S. at 1011; LULAC, 548 U.S. at 426;

Bartlett,     556     U.S.    at     24.           Nonetheless,         the     factors     are

completely ignored.

       ¶117 The      majority      shortcuts         the        required       analysis     and

instead relies on the flawed belief that proportionality is the

preeminent     consideration         for       totality         of     the    circumstances.

Majority      op.,     ¶46      n.28,         ¶¶47-50           (stating       that     courts

"focus[] . . . [their] attention on considerations not mentioned

in the Senate Report, such as proportionality," and examining

only    proportionality         in       a    totality          of     the     circumstances

analysis).     That    is    flatly      contradicted            by    established      United

States Supreme Court precedent.                    De Grandy, 512 U.S. at 1011-12

(rejecting the argument that proportionality is determinative of

VRA compliance and noting that "[n]o single statistic provides

courts with a shortcut"); Gingles, 478 U.S. at 47 ("The essence

of a § 2 claim is that a certain electoral law, practice, or
structure     interacts      with     social        and    historical         conditions     to

cause an inequality in the opportunities enjoyed by black and

white voters to elect their preferred representatives."); LULAC,

548    U.S.   at    426,    436-42       (laying      out       the    Senate     Factors    as

considerations for totality of the circumstances analyses and

examining both proportionality and several Senate Factors when

determining the VRA required redrawing of certain districts in

Texas).       By     statute,      the       VRA    requires          examination      of   the
"totality of the circumstances," 52 U.S.C. § 10301; nowhere in

                                              37
                                                                       No.    2021AP1450-OA.akz


the statute does it state or imply that proportionality should

be     the    primary        "focus[] . . . of            [the    court's]          attention."

Majority op., ¶46 n.28.

       ¶118 There is a simple reason no real support is provided

by the majority for the totality of the circumstances:                                 there is

none.      The    only       party     who    even      attempted      to     argue       for   VRA

application under the totality of the circumstances was BLOC.

The Governor presented no totality of the circumstance support

for his districts.                 Either the majority does not rely on BLOC,

and thus zero evidence is available to support the application

of   the     VRA,      or,    in    the    alternative,      the      majority        must      rely

solely       on   BLOC's       analysis.           In    either       case,       there    is    no

justification for use of race in drawing the Governor's maps.

       ¶119 BLOC's           totality        of   the     circumstances           analysis       is

deeply flawed and is in the form of an expert opinion alone.

This lone source of evidence is highly debatable, and strikes an

unmistakable tone of partisanship, attacking political opponents

and disfavored policies.                   Such conclusory opinion evidence does
not amount to the kind of factual district-specific evidence

that    could       support        a   conclusion        that    a    VRA     violation         has

occurred and the remedy must be creation of seven bare-majority

districts.          Cooper, 137 S. Ct. at 1471-72; LULAC, 548 U.S. at

432;    Shaw      v.     Hunt,      517    U.S.    at    917;     City       of    Euclid,       580

F. Supp. 2d         at    604-12;         Comm.    for    Fair    &    Balanced       Map,       835

F. Supp. 2d at 583.

       ¶120 For instance, BLOC claims Milwaukee's choice to close
polling locations during the COVID-19 Pandemic and voter ID laws

                                                  38
                                                                 No.    2021AP1450-OA.akz


demonstrate the existence of racially discriminatory election

practices.        No evidence or explanation is provided as to how

these    basic    administrative          and      perfectly    legitimate       election

practices "tend to enhance the opportunity for discrimination

against the minority group."                  Gingles, 478 U.S. at 44-45.            This

is far cry from the "poll tax, an all-white primary system, and

restrictive voter registration time periods," used in the past

in parts of the country to mask disenfranchisement of African-

American voters.         LULAC, 548 U.S. at 439-40; see also De Grandy,

512     U.S.     at   1018       ("In     a     substantial      number     of     voting

jurisdictions, that past reality has included such reprehensible

practices        as    ballot       box         stuffing,       outright       violence,

discretionary registration, property requirements, the poll tax,

and the white primary; and other practices censurable when the

object    of     their     use     is     discriminatory,        such     as     at-large

elections,        runoff       requirements,          anti-single-shot           devices,

gerrymandering,          the      impeachment          of      office-holders,        the

annexation or deannexation of territory, and the creation or
elimination of elective offices.").

      ¶121 The State of Wisconsin must strive to eliminate any

voting     practice        that         facilitates         unjust     discrimination.

According        to   BLOC,        must         the    state      control        election

administration in Milwaukee to prevent consolidation of polling

locations and covert discriminatory practices?                         Must the state

revoke its Voter-ID laws?                See Frank v. Walker, 768 F.3d 744,

753-54 (7th Cir. 2014) (upholding a direct § 2 VRA challenge
against Wisconsin's Voter-ID law, noting "[s]ection 2(b) tells

                                              39
                                                                No.   2021AP1450-OA.akz


us that § 2(a) does not condemn a voting practice just because

it has a disparate effect on minorities," there was no finding

"blacks . . . have less 'opportunity' than whites to get photo

IDs,"   and    black       individuals     had    equal   if    not    higher    voter

registration and turnout in the 2012 election as compared to

white individuals); Brnovich, 141 S. Ct. at 2345 (noting that "a

distorted picture can be created" by the manipulative use of

statistics, such as "[i]f 99.9% of whites had photo IDs, and

99.7% of blacks did, it could be said that                       blacks are three

times as likely as whites to lack qualifying ID (0.3 ÷ 0.1 = 3)"

(quotations omitted)); Crawford v. Marion Cnty. Elections Bd.,

553 U.S. 181, 204 (2008) ("The application of [Indiana's Voter-

ID   law]     to    the    vast     majority     of   Indiana    voters     is   amply

justified by the valid interest in protecting the integrity and

reliability of the electoral process.").

      ¶122 BLOC also looks at general socio-economic correlations

between     white    and        African-American      individuals     in   Wisconsin,

including the lower rates of African-American homeownership and
lower average incomes, and concludes, without any substantial

analysis on the extraordinary complexities of causation, that

this is the result of current and past discrimination.                             The

accepted      fact       that     African-American      individuals        experienced

despicable forms of discrimination, specifically racial housing

covenants in the Milwaukee-area, is certainly a factor impacting

VRA analyses, but mere conclusions of discriminatory effects for

all African-American individuals in Milwaukee from race-based
correlations        is    not     substantial      evidence     of    discriminatory

                                           40
                                                                 No.      2021AP1450-OA.akz


hindrances on the ability of African-American individuals "to

participate effectively in the political process."                          Gingles, 478

U.S. at 44-45.      It is the burden of those seeking to use race in

district boundaries to prove the need for such practices.                               Mere

inferences and assumptions cannot be sufficient.

    ¶123 Further,         BLOC     asserts       proof    of     race       baiting      and

racially motivated campaigning by pointing to statements from

Republicans and conservatives critiquing the Black Lives Matter

organization,       taking        knees     during       national         anthems,       and

defunding    the    police.        Notably,        despite     the     fact      that   BLOC

relies heavily on Democratic primary data to demonstrate bloc-

voting and the need for race-drawn districts, the racial animus

directed toward African-American individuals in campaigns and

public      messages        all     allegedly          come      from       conservative

Republicans.       There is no evidence offered by BLOC that the

Democratic public officials who at times defeat African-American

preferred candidates, such as the Governor in his Democratic

primary, are "unresponsive to the particularized needs of the
members of" the African-American community.                          Gingles, 478 U.S.

at 44-45; see LULAC, 548 U.S. at 426, 440 (explaining in detail

that a current representative for a district subject to VRA

scrutiny    was    "unresponsive"         to     the     needs       of    the    minority

community).        Shockingly,       BLOC    contends         that    African-American

candidates have only had "mixed success" in the districts at

issue.      Relying    on    exogenous       and    state-wide         elections,       BLOC

ignores     the    fact     that    the     current      assembly,          senate,      and



                                            41
                                                                     No.    2021AP1450-OA.akz


congressional        districts         have    elected       African-American          office

holders in the vast majority of elections.

         ¶124 The evidence offered by BLOC of the totality of the

circumstances is hardly localized to the historical, societal,

and economic experiences of specific neighborhoods in Milwaukee.

Underlying BLOC's analysis is the assumption that all African-

American     individuals         in      Wisconsin         have    the      same    history,

experiences, and effects of discrimination, and there is no need

to   go    further    than      broad    strokes       of    correlations,          debatable

assumptions, and talking-points.                      See LULAC, 548 U.S. at 432

(examining     in     a    VRA    analysis          that     different       Hispanics      in

different     parts       of   Texas     had       "differences      in     socio-economic

status,       education,               employment,           health,          and         other

characteristics");             Comm.     for        Fair     &     Balanced        Map,     835

F. Supp. 2d at 583 (noting that "northern and southern enclaves"

of   a    Hispanic    district         had    "a    common       heritage    and     share[d]

common core value[s]"); City of Euclid, 580 F. Supp. 2d at 605-

07 (explaining in detail, with numerous experts reports, record
evidence,     and     testimony,          forms       of    official        discrimination

against a discrete African-American community in Euclid, Ohio).

Individuals, communities, and societal groups differ, even if

they are the same race.                   In fact, the maps offered by the

Legislature and CMS recognize that many of the African-Americans

moved under the Governor's maps are located in discrete and

compact     neighborhoods.              Following          traditional       redistricting

criteria, and putting together those with shared communities,
interests, and experience, the Legislature's and CMS's districts

                                               42
                                                   No.   2021AP1450-OA.akz


fluctuate in BVAP to recognize this geographical reality.16            By

comparison, for their purported benefit, the majority chooses to

displace many African Americans and move them into districts

with little societal, cultural, and economic similarities.17

           iii. The Majority Opinion and Party Concessions

      ¶125 Despite all its faults, BLOC at least provided some

evidence supporting their VRA claims.         The Governor presented

nothing, let alone district-specific evidence.           This flies in

the   face   of   well-accepted   precedent   on   overcoming     strict

scrutiny and proving VRA needs.        See Vera, 517 U.S. at 965-83;

Miller, 515 U.S. at 920-27; Shaw, 517 U.S. at 916; Cooper, 137

S. Ct. at 1471-72; Bartlett, 556 U.S. at 19-20; Perry, 548 U.S.

at 432; Gonzalez, 535 F.3d at 600; Clarke, 40 F.3d at 812-13;

City of Euclid, 580 F. Supp. 2d at 604-12; Committee for a Fair

and Balanced Map, 835 F. Supp. 2d at 583; Harper, 824 F. Supp.


       See John Johnson, Neighborhoods Where Milwaukee Isn't
      16

Segregated, Marquette University Law School (Feb. 9, 2022),
https://law.marquette.edu/facultyblog/2022/02/neighborhoods-
where-milwaukee-isnt-segregated/   (describing  the   demographic
makeup of the many unique neighborhoods in Milwaukee).

       In the process, to obtain his 51% BVAP districts, the
      17

Governor shifted white voters (referred to as "filler" voters at
oral arguments) into new districts to achieve targeted racial
proportions. The VRA by its text does not apply solely to any
one race, and both the Equal Protection Clause and the Fifteenth
Amendment's prohibition on racial discrimination in voting
practices apply to all races.     See 52 U.S.C. § 10301; U.S.
Const. amend. XIV; U.S. Const. amend. XV; Shaw v. Reno, 509 U.S.
630, 657 (1993) ("Racial gerrymandering, even for remedial
purposes, may balkanize us into competing racial factions; it
threatens to carry us further from the goal of a political
system in which race no longer matters——a goal that the
Fourteenth and Fifteenth Amendments embody, and to which the
Nation continues to aspire.").

                                  43
                                                                       No.    2021AP1450-OA.akz


At 790, 799-800. Yet that does not seem to bother the majority

as they walk blindfolded into a buzz saw of Equal Protection

law.       Given that, under BLOC's analysis, the Governor's maps

violate the VRA, the majority's maps may bear the usual stigma

of violating the Equal Protection Clause and the VRA at the same

time.

       ¶126 Counterintuitively, a linchpin of the majority's VRA

analysis       is    an    alleged        lack    of    evidence     and     argument.          The

majority opinion may leave the reader with the misperception

that     all     litigants         at      this        court     agreed      that    a     racial

gerrymander under the VRA was necessary.                            See majority op., ¶45

(noting "little . . . alternative data or analysis" to counter

BLOC's     election         history         and       indicating      that     the       "parties

appeared to assume the VRA requires" race-based district lines).

That is patently inaccurate.                      In briefing, the Legislature was

clear     that       its    maps     both        provided        African-Americans          equal

opportunity         "to    participate           in    the     political     process      and    to

elect    representatives             of    their       choice"      (thus    satisfying         the
VRA), 52 U.S.C. § 10301(b), and was not motivated by race (thus

satisfying the Equal Protection Clause), Miller, 515 U.S. at

911-12.         The       Legislature       asserted         that    the    Governor's       maps

"reveal a policy of prioritizing mechanical racial targets above

all    other        districting       criteria          (save      one-person,       one-vote),

meaning there is ample evidence that race motivated the drawing

of     particular          lines."          Further,         the    Legislature          claimed,

correctly, that the Governor "offered zero evidence that the
existing districts do not give all voters equal opportunity to

                                                  44
                                                                 No.    2021AP1450-OA.akz


elect their candidate of choice."                     In the Legislature's reply

brief,      it    argued    the    Governor       presented      "novel      and   likely

unconstitutional" arguments in support of seven bare majority-

minority         districts,       labeled        by    the    Legislature          as    an

"unconstitutional           racial      gerrymander."              The       Legislature

reaffirmed in the same brief that its "redistricting plan was

drawn      without    regard      to   race."         Further,    the    Legislature's

expert,     John     Alford,      described      in   many    pages     of   detail      the

computational and data concerns with the evidence submitted by

BLOC to support application of the VRA.                       He stated explicitly,

"[T]he election patterns detailed by [BLOC] raise serious doubts

about whether the Gingles threshold standard is currently met in

Milwaukee County." Finally, Mr. Alford observed that, even using

BLOC's election data, the black-preferred candidate was blocked

in less than 50% of elections.

      ¶127 The central goal of the Legislature's proposed maps

was   to    conserve       existing    boundaries       for    districts      with      high

BVAP,      not     draw      districts      to        maximize    majority-minority




                                            45
                                                       No.      2021AP1450-OA.akz


districts.     The   Legislature's      race-neutral        intentions       were

confirmed at oral argument.18

     ¶128 But, even so, why is the majority attached to party

briefing?     They   have    a   responsibility       to     read      the   law,

understand   available      evidence,    and   come        to    the     correct


     18 The majority adds in an argument that the Legislature's
districts in some way "pack" African-American voters into a
district with above 70% BVAP.            Majority op., ¶49.       The
Legislature has one district at 71.5% BVAP.          As the majority
notes, it is well established that the VRA requires the creation
of      race-based      districts       where     minorities      are
"fragment[ed] . . . among several districts where a bloc-voting
majority can routinely outvote them," or where minorities are
"pack[ed] . . . into one or a small number of districts to
minimize    their   influence   in    the   districts   next   door."
De Grandy, 512 U.S. at 1007; see majority op., ¶49.           But the
United States Supreme Court has clarified that the VRA applies
only to the creation of majority-minority districts; it does not
require splitting up high minority-percentage districts to more
effectively    spread    the   minority's     political    influence.
Bartlett, 556 U.S. at 19; Cooper 137 S. Ct. at 1471 (explaining
that   without    the  need   for   a    majority-minority   district
sufficient white crossover would undermine the satisfaction of
the Gingles factors).     Thus, the inquiry is whether there has
been presented evidence of effective white bloc voting to
prevent minorities in a specific area and district from
successfully electing candidates they support.          Even if the
Legislature drew a higher BVAP district following race-neutral
redistricting    criteria   such   as    preserving   continuity   of
interests, geographic compactness, and local government lines,
without the requisite evidence of a VRA violation in a separate,
neighboring district where a majority-minority district could be
created, no race-based remedy under the VRA can be used. Here,
there is no such district-specific evidence. The majority does
not cite a single case holding that merely having a high BVAP
district, without the need to prove the Gingles factors or the
need for a race-based remedy under the totality of the
circumstances, violates the VRA. See Ketchum, 740 F.2d at 1403-
06, 1418 (case cited by the majority, noting the commonly
accepted target of 65-70% minority population percentages in
applying a VRA remedy, after a VRA violation in relevant
districts has been established).

                                   46
                                                                        No.    2021AP1450-OA.akz


conclusion.           See State v. Hunt, 2014 WI 102, ¶42 n.11, 360

Wis. 2d 576, 851 N.W.2d 434 ("Because it is our constitutional

duty to say what the law is, we are not bound by a party's

concessions       of    law.").          They,       not    the        litigants,       are      the

government actors.              U.S. Const. amend. XIV sec. 1 ("No State

shall . . . deny to any person within its jurisdiction the equal

protection of the laws." (Emphasis added.)); Brentwood Academy

v. Tenn. Secondary Sch. Athletic Ass'n, 531 U.S. 288, 295 (2001)

(noting        that     only      those        "outside          formally           governmental

organizations"         fall     outside      the      coverage         of     the    Fourteenth

Amendment);      Johnson        v.    California,          543    U.S.       499,    505    (2005)

("Under    strict       scrutiny,        the     government            has    the     burden      of

proving     that       racial        classifications             are    narrowly       tailored

measures       that      further       compelling           governmental             interests."

(Emphasis added.)).             They are the ones choosing a map for the

State of Wisconsin, endorsing district boundaries unambiguously

motivated       by     race.          See,     e.g.,       De Grandy,          512    U.S.       997

(reviewing under traditional Equal Protection and VRA standards
maps approved by the Florida Supreme Court).                             The court, acting

on    behalf    of     the    State    of    Wisconsin,          not    the    parties,         must

overcome       strict        scrutiny.         See     Grutter,         539     U.S.       at    326

(describing strict scrutiny demands when the government treats

individuals differently on the basis of race); Vera, 517 U.S. at

978    ("Strict       scrutiny        remains,       nonetheless,            strict.");         see,

e.g., Cooper, 137 S. Ct. at 1464; Miller, 515 U.S. at 920-27;

Shaw v. Hunt, 517 U.S. at 916.



                                               47
                                                                          No.     2021AP1450-OA.akz


      ¶129 Ultimately,              the        majority's      focus        on     the    parties'

positions     is    a       tactic        of     distraction.             The      majority      may

understand that it lacks sufficient evidence to support race-

driven maps proposed by the Governor, so to compensate, it turns

around and reasons that the Governor's maps cannot be rejected

with what it views as inadequate argument on the part of the

Legislature       and       other    parties.            But       this     merely       begs     the

question:     why is the court adopting a racially motivated map

without support in the record?                         The majority does not cite a

single case standing for the proposition that a state action can

survive    strict       scrutiny          by    pointing      to    the     fact      that      other

private, non-state actors did not present evidence or arguments

in   favor   of    a    constitutional             course      of    action.             Under   the

majority's logic, could the Legislature, when it passes maps at

the next redistricting cycle, draw districts on the basis of

race, without evidence supporting the application of the VRA, by

simply     allowing         third-party           stakeholders         an        opportunity       to

object?      The majority's reasoning is foreign to constitutional
jurisprudence.

      ¶130 The      majority         also        cites    a    prior      Wisconsin         federal

court decision that adopted districts in the 1990s with majority

BVAP.     Prosser v. Elections Bd., 793 F. Supp. 859 (W.D. Wis.

1992); see majority op., ¶45.                     That decision did not analyze the

Gingles factors, the history of electoral success for African-

American     preferred            candidates,            or    the        totality         of     the

circumstances,         as    is     required       to    prove      the     need      for    a    VRA
remedy.      Cooper, 137 S. Ct. at 1471-72; Bartlett, 556 U.S. at

                                                  48
                                                                        No.   2021AP1450-OA.akz


19-20;    LULAC,    548    U.S.          at    432;   Gonzalez,         535    F.3d     at   600;

Clarke, 40 F.3d at 812-13.                    It was also issued prior to almost

every major United States Supreme Court precedent on the VRA,

for example:       Shaw v. Reno, Shaw v. Hunt, Johnson v. De Grandy,

Miller v. Johnson, Bush v. Vera, League of United Latin American

Citizens v. Perry, Bartlett v. Strickland, and Cooper v. Harris.

Nonetheless, the contention that a decision from the 1990s on

conditions       warranting         a    race-based         remedy   supports          the   same

remedy today is similar to asserting that a race-based remedy in

Michigan warrants the same in Wisconsin.                                Both theories are

antithetical to a proper VRA analysis.                        The circumstances of the

actual    individuals          on       the    ground   today,       in       their    specific

communities,       is    what       drives       a    VRA    review,      not    assumptions

derived from how other individuals of the same race were treated

at different times, in different places, and under different

circumstances.          Cooper, 137 S. Ct. at 1471-72; LULAC, 548 U.S.

at 432; Shaw v. Hunt, 517 U.S. at 917; City of Euclid, 580 F.

Supp. 2d at 604-12; Comm. for Fair & Balanced Map, 835 F. Supp.
2d   at   583.      No    caselaw         is    cited       for   the     proposition        that

"historical practice," relied upon by the majority, can either

support race-based district lines or satisfy strict scrutiny.

Majority op., ¶45.             Surely, many governments in the past would

have relied on such an argument to support racially motivated

policies and practices.

      ¶131 History        is    littered         with       racial   animus,          hostility,

discrimination, and desperate treatment.                          The Equal Protection
Clause demands that governments in the United States rise above

                                                49
                                                            No.       2021AP1450-OA.akz


the human temptation of dividing by race and treat individuals

how    basic    dignity     demands    they    be    treated:    as     individuals.

Only     in     specific     cases,    with     exacting        and     quantifiable

information, and with narrowly targeted remedies, may government

discard equal protection guarantees.                 Fisher, 570 U.S. at 309-

10; Miller, 515 U.S. at 911-12, 922; Shaw v. Reno, 509 U.S. at

653.     Lowering the bar for equal protection and allowing it to

be ignored without extraordinary evidence, and relying primarily

on conclusory analysis and a court's subjective observations,

would mark a material turn for equal protection jurisprudence

and     an     unwelcome      departure       from     foundational          American

principles.       See majority op., ¶¶43-49 (relying heavily on party

concessions, incomplete evidence, and an out of context standard

of      "good      reasons"       to         justify     unambiguous           racial

classifications).          If that path is followed, a Pandora's box of

racial grouping, jealousy, division, and animosity may open more

fully.        And we all may look back in regret at the day equal

protection       was   made    into     an     insubstantial          and   secondary
interest.

       ¶132 Given the serious lack of evidence supporting the need

to draw districts as explicitly based on race as is done by the

Governor, this court should abide by its constitutional duty to

treat all Wisconsinites the same regardless of race.                        Vera, 517

U.S. at 965-83; Miller, 515 U.S. at 922; Shaw v. Reno, 509 U.S.

at 653; Cooper, 137 S. Ct. at 1464; Fisher, 570 U.S. at 309-10.

The court has no lawful, constitutional basis to adopt any other



                                         50
                                                             No.    2021AP1450-OA.akz


maps than the race-neutral, constitutional, least change maps

submitted by the Legislature or, in the alternative, CMS.

       B.   Least Change Is More Than One Core Retention Number.

       ¶133 Core retention is the percentage of individuals that

are retained in the same legislative districts as the maps in

existence prior to this lawsuit.               Never before oral argument did

we conclude that the core retention number alone was the sole

factor to be considered.           In our November 30 opinion, we stated

that    "our   judicial     remedy      should    reflect    the     least    change

necessary      for   the    maps     to    comport      with       relevant    legal

requirements."       Johnson, 399 Wis. 2d 623, ¶72.            We did not limit

the factors and considerations that can be taken into account

when    determining    whether      a    map    made   as   little     changes    as

possible while complying with the law.                 Certainly, we did not

hold that the map that moves the lowest number of people will be

selected,      regardless    of    any    other    change    or     constitutional

consideration.       Our majority opinion on November 30 simply never

mentioned that phrase, "core retention."                    A majority of this
court nonetheless takes a myopic approach and refuses to look

beyond core retention or even evaluate the underpinnings of how

those numbers were achieved.              See majority op., ¶24 ("[L]east

change approach should guide our decision" and "[c]ore retention

is central to analysis.").

       ¶134 Fundamental jurisprudence instructs that the data that

underlies the core retention numbers may be considered, but in

conjunction with other valid considerations such as county and
municipality division and population deviation.                      Such routine

                                          51
                                                       No.    2021AP1450-OA.akz


considerations are valid, as is discussed in caselaw, and more

importantly, they are constitutionally required.                  The author of

the   majority   opinion   now   distances   himself    from       these   basic

principles and even his own writing, which explicitly indicated

"traditional     redistricting     criteria"    would        be     considered.

Johnson, 399 Wis. 2d 623, ¶83 (Hagedorn, J., concurring).19

       The majority opinion's author refused to sign onto small
      19

parts of the November 30 opinion and wrote a separate
concurrence because, in that Justice's view, the November 30
opinion unduly limited the court's discretion in selecting a new
map.   "Legal standards establish the need for a remedy and
constrain the remedies we may impose, but they are not the only
permissible judicial considerations when constructing a proper
remedy," the November 30 concurrence declared triumphantly.
Johnson v. Wis. Elections Comm'n, 2021 WI 87, ¶83, 399
Wis. 2d 623, 967 N.W.2d 469 (Hagedorn, J., concurring).       In
fact, there was a specific factor the concurrence gave special
favor to: "one universally recognized redistricting criterion
is communities of interest," i.e., local communities and
governments.   Id. (Hagedorn, J., concurring).   The concurrence
contemplated reliance on this factor when multiple maps were
comparable on the issue of least change:

      Suppose we receive multiple proposed maps that comply
      with all relevant legal requirements, and that have
      equally compelling arguments for why the proposed map
      most aligns with current district boundaries. In that
      circumstance, we still must exercise judgment to
      choose the best alternative.    Considering communities
      of   interest  (or   other  traditional   redistricting
      criteria) may assist us in doing so.

Id. (Hagedorn, J., concurring).

     Despite the urge to make this apparently principled opinion
known in a concurrence, the same logic is absent in the majority
opinion. Not only does the opinion cast as insignificant basic
constitutional   interests   in  maintaining   local  government
boundaries, but it also adopts maps with substantially greater
divisions of communities of interests, all the while having
immaterial differences on the (now controlling) least-change
metric of core retention.       Time changes all things, but
presumably not that quickly.

                                    52
                                                             No.   2021AP1450-OA.akz


      ¶135 Now,   four   of    my    colleagues        inexplicably    adopt    core

retention as the sole factor even though the phrase cannot be

found in the November 30 majority or concurring opinions.                       This

comes out of thin air and much to the surprise of three members

of the court.      While the Governor retains 85.8% of individuals

in their existing districts, the Legislature retains 84.2%, a

1.6% difference.       However, the Legislature scores better than

the   Governor    in   the     senate,        moving    several    thousand     less

individuals.20     The Governor moves around 95,000 less people in

the assembly.       Thus, overall, combining the figures for the

senate and assembly, the Governor moves less people than the

Legislature,     although they are fairly close in measure.                       By

comparison, CMS has a 61% core retention in the assembly and a

74.3% core retention in the senate.

      ¶136 One is left to wonder:              If the Legislature knew that

core retention was the only criteria to be used, might it have

submitted   different    maps       if   given    the    chance?      Recall,    all

parties had the benefit of knowing the Legislature's maps before
submitting their own.         The Legislature advanced support for maps


     The parties in this lawsuit submitted maps under guidance
on what they viewed as the deciding factors for the author of
the November 30 concurrence.       It was not an unreasonable
inference that that Justice's vote may decide the outcome of
this case. Yet now that Justice, writing the majority opinion,
claims soft, non-legal factors such as communities of interest
are not of material importance when the court can identify a map
with the lowest core retention.    This is a classic example of
shifted standards.

       I recognize that the percentages in the senate are very
      20

close; with rounding the Governor and the Legislature have a
92.2% core retention in the senate.

                                         53
                                                                           No.    2021AP1450-OA.akz


passed by the Assembly and Senate in 2021, which all parties

could examine in advance.                 No such privilege was afforded to the

Legislature vis-a-vis the Governor's maps.

       ¶137 To be clear, core retention is a useful statistic for

evaluating the amount of changes in a given map, but it cannot

be    the    only       consideration        for        the    court.          Our   November     30

opinion          made    clear     that      any        map    must       not     only    consider

statistics reflecting the amount of change, but it must do so

while comporting best with other legal interests such as per

capita representation and retaining local communities.                                     Johnson,

399 Wis. 2d 623, ¶¶24-38, 72 (describing legal considerations in

detail).            The     November         30     opinion       made         clear     that     the

constitutional            requirements            must    be     met.            Id.,    ¶38     ("In

determining         a     judicial      remedy      for       malapportionment,            we   will

ensure preservation of these justiciable and cognizable rights

explicitly protected under the United States Constitution, the

VRA,    or       Article    IV,       Sections      3,    4,    or    5    of     the    Wisconsin

Constitution.").                 We     made       clear       that       in     remedying       any
malapportionment in the existing maps we must not "inadvertently

choose       a    remedy     that      solves       one       constitutional            harm    while

creating another."                Id., ¶34.             As explained below, while the

Governor has higher core retention numbers than the Legislature

and    CMS,        he     did     so    by     sacrificing            other       constitutional

considerations.             As we stated in our November 30 opinion, the

law does not countenance such a result.

                                 C.    One-Person-One-Vote



                                                   54
                                                                       No.    2021AP1450-OA.akz


      ¶138 The United States Supreme Court has continuously and

unambiguously        reminded          us     that,         in     apportioning            state

legislative        districts,      "the        overriding          objective          must     be

substantial equality of population among the various districts,

so that the vote of any citizen is approximately equal in weight

to that of any other citizen in the State."                             Reynolds v. Sims,

377 U.S. 533, 579 (1964); see also Baumgart, 2002 WL 34127471,

at *2 (quoting Connor v. Finch, 431 U.S. 407, 409 (1977)) ("With

respect      to   reapportionment,          population       equality          is    the   'most

elemental requirement of the Equal Protection Clause.'").                                    The

Constitution "does not permit a State to relegate considerations

of equality to secondary status and reserve as the primary goal

of   apportionment      the      service      of     some    other      state        interest."

Mahan   v.    Howell,      410   U.S.       315,    340,     modified,         411    U.S.    922

(1973) (Brennan, J., concurring in part).

      ¶139 The      United       States       Supreme       Court,       recognizing          the

interests of federalism and respect for state sovereignty, has

acknowledged        that      "some         leeway     in        the     equal-population
requirement        should     be    afforded         States        in        devising      their

legislative       reapportionment           plans . . . [and            that]       when   state

legislative       districts      are    at    issue     we       have    held       that   minor

population        deviations       do        not     establish          a      prima       facie

constitutional violation."                  Chapman v. Meier, 420 U.S. 1, 23

(1975).           Likewise,      the        Court     has        explained          that     "the

Constitution permits 'such minor deviations only as may occur in

recognizing certain factors that are free from any taint of
arbitrariness or discrimination.'"                      Swann v. Adams, 385 U.S.

                                              55
                                                               No.    2021AP1450-OA.akz


440, 444 (1967) (quoting Roman v. Sincock, 377 U.S. 695, 710

(1964)).        The State of Wisconsin has an independent requirement

of population equality.            Article IV, Section 3 of the Wisconsin

Constitution            states       that          new        maps          must      be

"apportion[ed] . . . according to the number of inhabitants."

       ¶140 In analyzing the deviation and the extent to which

minor     deviations       are    acceptable          under   the    United        States

Constitution, courts follow a two-step process.                      The first step

is to calculate the ideal population.                    81A C.J.S. States § 140.

This    is    done     through    simple    math:      population     of     the   state

divided by the number of applicable districts.                       Once the ideal

population is calculated, it is then possible to determine the

extent to which a given district population deviates from the

ideal.       Id.   There is not a mathematical formula extracted from

the     Equal      Protection     Clause        establishing       "what     range     of

percentage deviations is permissible, and what is not."                            Mahan,

410 U.S. at 329.

       ¶141 While we do know that "[c]ourt-enacted maps are held
to a higher standard . . . the Supreme Court has not explained

how much higher."          Essex v. Kobach, 874 F. Supp. 2d 1069, 1082

(D.    Kan.    2012)    (citing    Connor,      431    U.S.   at    414).      District

courts around the country have generally sought to adopt maps

that, at most, include a 2% deviation.                        See, e.g., Colleton

Cnty. Council v. McConnell, 201 F. Supp. 2d 618, 655 (D.S.C.

2002).

       ¶142 However, while courts have attempted to reach at most
2% population deviation when drawing maps, this does not mean

                                           56
                                                                    No.     2021AP1450-OA.akz


that courts reach it and then quit. The continual goal of courts

when   drawing       maps    is    minimizing       population         disparities.          In

Smith v. Cobb Cnty. Bd. of Elections & Registrations, the United

States District Court for the Northern District of Georgia was

tasked with drawing the maps for Cobb County, Georgia.                                       314

F. Supp. 2d      1274       (N.D.    Ga.     2002).        Like     other         courts,    it

declared      that    the     "most       important       goal    in    fashioning          this

remedial plan was to minimize the population deviations among

the    four    districts . . . ."             Id.     at    1300.      Among       the   plans

presented to it by the parties was a plan that kept population

deviation at 1.77%.                Id.     However, in following its declared

goal, the court still redrew the maps itself and ended with a

population deviation of 1.51%.                Id. at 1302.

       ¶143 Further,         the    State    of    Wisconsin      has       an    independent

requirement of population equality.                       Article IV, Section 3 of

the    Wisconsin        Constitution        states        that    new       maps    must     be

"apportion[ed] . . . according               to     the    number      of    inhabitants."

Federal       courts,       respecting       the    independent           sovereignty         of
states, have permitted greater deviations than what would be

permitted for congressional districts.                      But that does not imply

that    the    Wisconsin       Constitution         does    not     place         independent

demands on Wisconsin's own legislative districts.                                Chapman, 420

U.S. at 23.          Notably, while the demands of population equality

under the       United States            Constitution are         based on the Equal

Protection Clause, the demands under the Wisconsin Constitution

are derived from Article IV, Section 3 on the apportionment of
districts, not equal protection.                     See Evenwel v. Abbott, 578

                                             57
                                                                  No.   2021AP1450-OA.akz


U.S. 54, 58-61 (2016) (describing the different legal standards

for     state    and      federal    districts         under    the     United        States

Constitution).            When   the    federal        government       interprets        and

applies its own apportionment clause in Article I, Section 2 of

the United States Constitution, it demands "as close to perfect

equality        as     possible,"      with        little   leniency         for     excess

deviation.       Id.

      ¶144 In line with these principles, the November 30 opinion

stated that the population deviation should be                              "as close an

approximation        to   exactness      as    possible"       under     the      Wisconsin

Constitution.             Johnson,      399        Wis. 2d 623,       ¶28        (quotations

omitted).            Minimizing        population       deviation           as     much    as

practicable has been established for over a century in Wisconsin

and at least since State ex rel. Attorney General v. Cunningham,

81 Wis. 440, 484, 51 N.W. 724 (1892).

      ¶145 In Wisconsin, federal courts have played a role in

drawing the legislative maps for the past three redistricting

cycles.     The federal courts' determinations came only after the
Wisconsin Supreme Court chose not to take up the issue.                                   The

federal courts recognize redistricting is our responsibility, if

the legislative and executive branches fail.                       Nonetheless, each

time,    the    federal     panel    has      stated    that   population          equality

remained its chief goal and adopted plans as consummate with

that goal as practicable.               See Wis. State AFL-CIO v. Elections

Bd., 543 F. Supp. 630, 637 (E.D. Wis. 1982) (describing that

their plan with a population deviation of 1.74% exemplifies the
"condition that, in a representative form of government, the

                                              58
                                                                       No.    2021AP1450-OA.akz


vote of each person be, to the extent reasonably possible, equal

in weight to the vote of another"); Prosser, 793 F. Supp. at 866

(stating    that       "[b]elow       1    percent,          there    are     no   legally     or

politically relevant degrees of perfection," and adopting a map

with deviation of 0.52 percent); Baumgart, 2002 WL 34127471, at

*7   (detailing        that    the    court's          "attempt       to    keep     population

deviation      between        districts      as        low    as     possible"       yielded    a

deviation      of    1.48%).         Last    cycle,          in    2011,     the   Legislature

enacted a map with a "maximum deviation for assembly districts

[of] 0.76% and 0.62% for senate districts."                                Baldus v. Members

of Wis. Gov't Accountability Bd., 849 F. Supp. 2d 840, 851 (E.D.

Wis. 2012).          The existing levels of deviation, by surviving the

constitutional and political processes, are a useful basis for

comparison      when        evaluating       the        deviations         proposed    in    the

respective      maps.         Our     November         30    opinion       stated     that   the

population deviation should be "as close an approximation to

exactness       as     possible"          under        the     Wisconsin       Constitution.

Johnson,    399      Wis. 2d 623,          ¶28    (quotations         omitted);       see    also
Cunningham, 81 Wis. at 484.

       ¶146 With this law in hand, the Governor's maps that have

been adopted by a majority of this court are highly concerning.

They contain some of the largest deviations from one-person-one-

vote    that    were        presented       to        us:    1.883%    for     the    assembly

districts and 1.179% for the senate districts, over double the

deviations      adopted       in     the    prior       maps.         Apparently,       to   the

majority, this dramatic departure from the existing maps is not
relevant       to     the     least        change       inquiry.             Meanwhile,      the

                                                 59
                                                                  No.    2021AP1450-OA.akz


Legislature (0.759% for the assembly districts and 0.574 for the

senate districts) and CMS (0.736% for the assembly districts and

0.501%    for    the     senate     districts)         have     substantially             lower

population deviations.

       ¶147 It    is    clear   from    the       comparisons        between       the     2011

maps, historically adopted maps, and the maps proposed by the

parties, the Governor failed to heed the instructions this court

gave in     Cunningham     and repeated in              its November 30 opinion.

While the Governor keeps population deviations below a largely

arbitrary line of 2 percent, this is by no means the end of the

analysis.        See    Cunningham,     81    Wis.      at    484;    Cobb        Cnty.,    314

F. Supp. 2d      at    1300-02.        The    Governor        fails     to    provide       any

explanation for why his maps have over double the magnitude in

population      distortions       compared        to   the    2011    maps        other    than

vaguely asserting compliance with "least change."                            Notably, the

Legislature was able to design maps with almost the same core

retention,      while    also     keeping     deviation        orders        of    magnitude

lower.      The Legislature's effort is proof positive that the
Governor's population deviations among districts were entirely

unnecessary.          Given advanced software, there is little doubt

that if the Governor were not striving for other goals, based at

least in part on race and likely in large part on politics, his

core   retention       could    have    remained        the    same     while       lowering

population deviations.            But while political considerations are

not included in the constitution, population equality is.                                   See

Johnson, 399 Wis. 2d 623, ¶53 (explaining that partisanship is



                                             60
                                                              No.   2021AP1450-OA.akz


not a     legally recognized interest found in the Wisconsin or

United States Constitutions).

     ¶148 The     court's     interest       is   in    making    populations     "as

nearly as [equal] as possible," and thus, the court should adopt

either the Legislature's map or CMS's map.                   Abrams v. Johnson,

521 U.S. 74, 98-99 (1997); Johnson, 399 Wis. 2d 623, ¶28.                         The

population deviations included in the Governor's maps allow him

to   inflate      his     core      retention          numbers,     undercut      the

Legislature's     numbers,    and     assert      he   has   provided     the   least

change maps.       In the process, however, he ignored interests

recognized in both the United States and Wisconsin Constitutions

that individuals should have as close to equal influence in

elections    as   possible.      We    should      embrace    this    foundational

democratic value, not just explain it away.21

                     D.   Dividing Local Communities

     ¶149 Under      Article     IV,     Section         4   of     the   Wisconsin

Constitution, assembly districts must be drawn "to be bounded by

county, precinct, town or ward lines."                  As we explained in our
November 30 opinion:

     Applying the one person, one vote principle may make
     bounding districts by county lines nearly impossible.
     See Wis. State AFL-CIO v. Elec. Bd., 543 F. Supp. 630,
     635 (E.D. Wis. 1982) (stating the maintenance of
     county   lines  is   "incompatib[le]  with  population
     equality"); see also 58 Wis. Att'y Gen. Op. 88, 91
     (1969) ("[T]he Wisconsin Constitution no longer may be

     21Particularly if we adopted the approach endorsed by the
November 30 concurrence, whereby the court may consider
"traditional redistricting criteria" when selecting between two
least-change maps. Johnson, 399 Wis. 2d 623, ¶83 (Hagedorn, J.,
concurring).

                                        61
                                                                No.    2021AP1450-OA.akz

      considered as prohibiting assembly districts from
      crossing county lines, in view of the emphasis the
      United States Supreme Court has placed upon population
      equality in electoral districts.").    Nonetheless, the
      smaller the political subdivision, the easier it may
      be to preserve its boundaries.        See Baumgart v.
      Wendelberger, No. 01-C-0121, 2002 WL 34127471, at *3
      (E.D. Wis. May 30, 2002) ("Although avoiding the
      division of counties is no longer an inviolable
      principle, respect for the prerogatives of the
      Wisconsin   Constitution   dictate   that   wards   and
      municipalities be kept whole where possible.").
Johnson, 399 Wis. 2d 623, ¶35.

      ¶150 Courts     have   recognized        for    many       years      that    this

provision serves to protect local communities, which are central

features of individual identity for voters and are the building

blocks of Wisconsin's democracy.                State ex rel. Reynolds v.

Zimmerman,     22     Wis. 2d 544,       555,        126        N.W.2d 551         (1964)

(explaining that the primary goal of "per capita equality of

representation"       must      still     comply       with           the    Wisconsin

Constitution's      "geographical       limitations"         under       Article     IV,

Section 4);    Jensen v. Wis. Elections Bd., 2002 WI 13, ¶6 n.3,

249 Wis. 2d 706, 639 N.W.2d 537 (explaining that the Wisconsin

Constitution       demands   "respect        for     municipal          boundaries");
Baumgart, 2002 WL 34127471, at *3 (stating that in redistricting

after the 1980 and 1990 censuses, conducted in federal court,

the   courts   "did    not   divide     any    wards       in    their      respective

reapportionment plans, and the 1992 panel rejected a proposed

plan that achieved 0% population deviation by splitting wards");

Prosser,     793     F. Supp.     at     863       ("To         be     an    effective

representative, a legislator must represent a district that has
a reasonable homogeneity of needs and interests; otherwise the


                                        62
                                                               No.    2021AP1450-OA.akz


policies he supports will not represent the preferences of most

of his constituents.").

    ¶151 Given         this   constitutional          interest        in       preserving

communities       of   interest     and     local    governments,          it    is    not

surprising that the Legislature, when it drew the existing maps

in 2011, sought to limit the amount of county and municipal

splits.     The Legislature in 2011 permitted 46 county splits in

its senate map and 58 county splits in its assembly map.                                It

created    48    municipal    splits      in   the   senate     and       78    municipal

splits in the assembly.            Although the number of municipal splits

increased       over   time   as    local      governments     changed          size    and

annexed new areas, it is clear from past practice that the state

has strived to minimize divisions of local communities.

    ¶152 The Governor, and the majority who adopted his maps,

do not seem to care.          Without detailed explanation, they divide

an inordinate number of local communities.                   In the adopted map,

they included 42 county splits in the senate and 53 in the

assembly.       There were 117 municipal splits in the senate and 175
in the assembly, and they split 179 wards in the senate and 258

in the assembly.         See Prosser, 793 F. Supp. at 866 (explaining

that wards are "the basic unit of Wisconsin state government for

voting    purposes . . . [y]ou         vote     by   ward").         On    January      10,

2022, we permitted the Governor to amend his map, and he used

the opportunity to reduce local government divisions.                           However,

according to the Governor's own numbers, he still retained 76

municipal splits in the senate and 115 in the assembly.                                Like
population       deviation,    the     Governor's       stark        departure         from

                                          63
                                                                      No.    2021AP1450-OA.akz


standards      for     local      government       divisions        used      to     draw       the

existing    maps      is     of    little    concern      to    the     majority's          least

change    analysis.           Only    core    retention        is     considered          by    the

majority.

       ¶153 My       colleagues       on     the     other       side        devalue        these

extraordinary         divisions        concluding         that       they      are        of    no

consequence.         I disagree because local changes at polling places

are of great significance to those affected and are deserving of

consideration.         For people living in Brookfield, Glendale, and

De Pere, their communities are now divided.                                 Their neighbors

sharing    common      interests,         government,      and       organizations             must

seek     representation            from     different      officials           representing

different      constituencies             across    unique       geographies.                  Many

Wisconsinites may no longer engage in the most fundamental form

of   democratic       engagement:         discussing      and       deliberating          shared

election    choices          with    those     having      similar           interests          and

identities.       Although division of local governments may appear

to be simply a number, it most assuredly is not.                                      It is a
constitutional requirement, not some policy choice.                                Wis. Const.

art. IV, § 4.

       ¶154 With       the     adoption      of     the    Governor's          maps,        local

communities      are    the       losers.     The    majority         finds        this    of    no

consequence, yet Wisconsin is made up of few large cities and

many   local     municipalities.             Dividing     a    town     or     a    county      in

localities of hundreds of thousands of inhabitants may not be

noticeable by all those residents; however, that is not true for
the many, many small communities around the state.                             In accepting

                                             64
                                                                    No.    2021AP1450-OA.akz


the Governor's maps, the majority opinion chooses to favor the

big city interests over more rural identities.

       ¶155 By contrast, the maps offered by the Legislature and

CMS    keep    divisions        of   local   communities       to    a     minimum.       The

Legislature has comparable county splits to the Governor, with

42 county splits in the senate and 53 splits in the assembly.

CMS    outperforms        all    parties     in    this     metric    by    including      28

county splits in the senate and 40 in the assembly.                             Where the

parties       diverge      substantially          is   in    municipalities.              The

Legislature includes a striking low number of municipal splits

with    28    in    the   senate      and    48   in   the    assembly.22          CMS,    by

comparison, has 31 municipal splits in the senate and 70 in the

assembly.      Finally, while the Governor demonstrated little to no

concern for ward lines, both the Legislature and CMS divided

zero current ward boundaries.                 Given the minimal difference in

core retention between the Legislature and the Governor, and the

obvious technical ability to limit local government divisions,

the Legislature's and CMS's maps provides powerful evidence that
the    drastic      number      of   local    government       splits       made    by    the

Governor's         maps    were      entirely      unnecessary        and     represented

significant change.             If those drawing the Governor's maps were

not so motivated by race and politics, perhaps they may have

considered the Wisconsin Constitution.

       ¶156 Further,            if      my        colleagues         would         consider

constitutional mandates as more than a policy choice, they would

       Among municipalities, the Governor split 50 towns.
       22                                                    The
Legislature, by contrast, split only 16.    At the time the 2011
maps were passed, they contained 30 town splits.

                                             65
                                                                    No.    2021AP1450-OA.akz


be   required     to    conclude     that       the    Governor's          maps    are     not

constitutionally compliant.               In addition, they would be forced

to recognize that the core retention figures of their preferred

maps are artificially inflated at the expense of the people and

their local communities.            Nonetheless, the majority proceeds to

adopt the Governor's maps, carving up Wisconsin communities for

the stated and unstated interests of the Governor.

       ¶157 Both       the     Legislature       and     CMS        demonstrated         that

mapmakers   could       have    minimized       the    changes      to     existing      maps

while still respecting in large respect the boundaries by which

Wisconsinites organize themselves at the local level.                                While,

under existing one-person-one-vote jurisprudence from the United

States   Supreme       Court,    local     government         boundaries          cannot   be

retained in full, that in no way implies that local government

divisions   are    of    no     concern    to    this    court,       as    the    majority

appears to believe.             Johnson, 399 Wis. 2d 623, ¶35.                       In our

November 30 opinion, we reaffirmed decades of caselaw that the

citizens of Wisconsin have a constitutionally protected interest
in "preserv[ing] [local government] boundaries."                             Johnson, 399

Wis. 2d 623, ¶35 (noting "respect for the prerogatives of the

Wisconsin Constitution dictate that wards and municipalities be

kept   whole    where        possible");     Reynolds,         22    Wis. 2d       at    555;

Jensen, 249 Wis. 2d 706, ¶6 n.3; Baumgart, 2002 WL 34127471, at

*3; Prosser, 793 F. Supp. at 863.

       ¶158 The    Legislature       and     CMS       took    our        directives       and

constitutional      demands      seriously.           The     Governor      did     not.   In
adopting    the    Governor's       maps     through        its     fixation       on    core

                                           66
                                                                No.   2021AP1450-OA.akz


retention, the majority turns a blind eye to the constitution's

clear call to consider these boundary line changes.

                            III.     CONGRESSIONAL MAPS

    ¶159 Only four parties submitted congressional maps: the

Congressmen; the Governor; Hunter; and CMS.                     The Governor's map

is unconstitutional under the Equal Protection Clause, and the

court should adopt the Congressmen's map, or in the alternative,

CMS's map.

                                A.      Least Change

    ¶160 As     explained       in      the    analysis    on   state    maps,   least

change   is   not    defined       by   a   single   statistic.         Johnson,    399

Wis. 2d 623, ¶72.           Nowhere in the November 30, 2021 opinion did

we hold that core retention is the sole determinant of a least

change inquiry.       Id.

    ¶161 Among other factors and considerations, core retention

can be a useful statistic to consider.                    Here, the Governor has

the highest core retention with 94.5%.                    The Congressmen come in

second with 93.5%, followed by Hunter at 93% and CMS at 91.5%.
Thus, the Governor moves around 50,000 fewer people than the

Congressmen.

    ¶162 Of         note,     however,        the    Congressmen        attempted   to

introduce an amended map, which would have had the lowest core

retention of any maps.              Given the extraordinary importance of

this case, and the need to fairly consider all positions and

evidence presented by the parties, the court should have no

issue accepting such requests.                Our duty is to consider how best
to redistrict, and more information is better than less.

                                              67
                                                           No.    2021AP1450-OA.akz


    ¶163 The      Congressmen's      amended   map      moved    almost    100,000

fewer people than the Governor's map.                 Furthermore, both the

Governor and BLOC were permitted to amend their maps, mostly to

reduce their local government splits and make their maps more

attractive for the court to adopt.            Nonetheless, the court, in a

January 10, 2022 order, chose not to consider the second map

submitted by the Congressmen.          Johnson v. Wis. Elections Comm'n,

No. 2021AP1450-OA, unpublished order (Wis. Jan. 10, 2022).                      Due

to this ruling, only the first map submitted by the Congressmen

is reviewed.      However, the majority is not relegated to adopting

only one party's map.        It is endowed with the authority to draw

the best map, yet it failed to do so.

    ¶164 Even though the majority is purportedly driven by the

single     statistic   of    core    retention,      it   apparently       is   not

concerned enough to seek out or adopt the map that scored best

on that metric.        The court, post argument,                regularly allows

supplemental submissions.           We did in this case.          If there ever

was a case to ensure that we have the best possible information
at our disposal, this is it.          Curiously, a majority of the court

does not want it.

                        B.    One-Person-One-Vote

    ¶165 The Governor's map cannot be accepted because he has

an unnecessary and unexplained deviation from perfect population

equality.      Population equality for congressional districts is

governed     by   Article    I,     Section    2   of     the     United    States

Constitution, not the Equal Protection Clause.                     Evenwel, 578
U.S. at 58-61.

                                       68
                                                                         No.    2021AP1450-OA.akz


      ¶166 In        our    November       30     opinion,         we    quoted       the       United

States Supreme Court in declaring that, "[There is] no excuse

for the failure to meet the objective of equal representation

for equal numbers of people in congressional districting other

than the practical impossibility of drawing equal districts with

mathematical precision."                 Johnson, 399 Wis. 2d 623, ¶25 (quoting

Mahan,    410    U.S.       at    322).     "[P]opulation           alone"       is    the       "sole

criterion       of   constitutionality               in     congressional        redistricting

under Art. I, § 2[.]" Id.                  CMS aptly argues that the Governor's

congressional map should not pass scrutiny because it "fail[s]

to   satisfy     even       this    fundamental           requirement          [by    exhibiting]

more than the mathematical minimum population deviation between

districts."

      ¶167 The         Supreme          Court,       in     recognizing         that        a     zero

deviation       will       not    always     be       possible,         gave    the    following

instructions         for     evaluating          a     plan       that    varies       from       the

precision of mathematical equality:

      First, the court must consider whether the population
      differences among districts could have been reduced or
      eliminated altogether by a good-faith effort to draw
      districts of equal population. Parties challenging
      apportionment legislation must bear the burden of
      proof on this issue, and if they fail to show that the
      differences could have been avoided the apportionment
      scheme must be upheld. If, however, the plaintiffs can
      establish that the population differences were not the
      result of a good-faith effort to achieve equality, the
      State must bear the burden of proving that each
      significant variance between districts was necessary
      to achieve some legitimate goal.
Karcher v. Daggett, 462 U.S. 725, 730–31 (1983).                                       The court
further   reaffirmed             that    "there       are    no    de    minimis       population


                                                 69
                                                                  No.   2021AP1450-OA.akz


variations," so long as those variations can "practicably be

avoided."    Id. at 734.

    ¶168 A useful example of this burden shifting mechanism can

be found in Larios v. Cox, 300 F. Supp. 2d 1320 (N.D. Ga.),

aff'd, 542 U.S. 947 (2004).                      In Larios, a three-judge panel

heard     several        challenges     to        the    congressional      and       state

legislative reapportionment plans enacted by the Georgia General

Assembly in 2001 and 2002.                   Id.       at 1321.     In the relevant

portion     of     the     opinion,        the     panel    examined      whether      the

plaintiff's challenge to the congressional maps enacted by the

state legislature complied with the United States Constitution's

one-person-one-vote          requirement.                "[T]he   total     population

deviation for the [legislature's] final Congressional Plan was

only seventy-two people."             Larios, 300 F. Supp. 2d at 1354.                   At

the trial, expert testimony concluded that:

    [I]t would be possible to draw a congressional map for
    the State of Georgia with a population deviation of
    plus or minus one person that (1) complied with the
    Voting Rights Act; (2) split fewer counties than the
    present plan; (3) is more compact than the present
    plan; and (4) divides fewer voting precincts than the
    present plan.
Id. at 1354.

    ¶169 Under the Karcher framework, the panel reasoned that

"[t]he fact that such a plan could have been produced all but

invalidates      any     argument     that       the    [legislature]     made    a   good

faith     effort    to     achieve     a     zero       deviation."       Larios,       300

F. Supp. 2d at 1354 (citing Karcher, 462 U.S. at 736).                            On this

basis, the panel determined that the plaintiffs had met their
burden and that the burden was now put on the Legislature to
                                             70
                                                                    No.    2021AP1450-OA.akz


show that a "consistently applied legislative policy" justified

the deviation.           Id.   The State of Georgia contended that

       it did not further reduce the population deviation
       because to do so would have required either splitting
       more precincts [which Georgia has a history of not
       doing] or further splitting existing split precincts
       along something other than an easily recognizable
       boundary [as doing so would make it hard for voters
       and election officials to accurately ascertain which
       voting district they reside].
Id.     Additionally, the court found that, although the plaintiffs

showed that the population deviation could be remedied, they did
not prove that it could be done without splitting precincts

along something other than recognizable boundary lines.                              Id. at

1355.     Therefore, the panel found that "[g]iven the relatively

small    total     deviation       of        only     seventy-two     people       and    the

importance of the state's interest in avoiding voter confusion,

we     find   that       the   congressional           districts      do     not     violate

plaintiffs' rights under the one-person, one-vote principles of

Art. I, § 2."        Id.

       ¶170 In this case, the Legislature and CMS can point to the

fact that their maps have a mathematically precise population

deviation     as     a    means   of    invalidating        any    argument        that   the

Governor made a good-faith effort to achieve zero deviation.

Therefore, the burden of explaining what "consistently applied"

state    policy      justifies         the     larger      than   minimum         population

deviation falls on the Governor.

       ¶171 Rather         than   address           this   deviation,       the     Governor

denies that it exists.             The Governor's population deviation is
two.     Population deviation (taken as a range of deviation) is

                                               71
                                                                      No.   2021AP1450-OA.akz


determined by taking the Governor's maximum deviation above the

ideal    (one   person)     and     adding     it    to     the    Governor's        minimum

deviation below the ideal (one person).                         See Evenwel, 578 U.S.

at 59 (explaining that population deviation, when conducting a

population      equality     analysis,       is     calculated         by    a    comparison

"between      the   largest       and   smallest          district").             1 + 1 = 2.

However, the Governor, in his briefs, asserts that his deviation

is the same as the Congressmen's:                   one person.             This assertion

stems from the incorrect, semantic wordplay of his expert who,

in her initial report, calculated that "[t]he largest deviation

is 1 person, with all districts ranging from 1 person below to 1

person above the ideal population."                       The "largest" difference

between the average population may be one person, but that is

not     the   relevant      statistic.            Population          deviation     is     the

difference        between     the       smallest          and      largest         district.

Importantly, this range of deviation is later acknowledged in

the Governor's expert report.
       ¶172 Despite this burden and the need to explain why his
districts have greater than necessary population inequality, the

Governor at oral argument stated a population deviation of two

was    included     because    the      Governor      did       not    believe      a    lower

population deviation was required under law.                           No explanation or

details were provided as to why the deviation was necessary,

applying      reasonable      priorities          such      as        "making      districts

compact, respecting municipal boundaries, preserving the cores

of    prior   districts,      and    avoiding       contests          between      incumbent
Representatives."           Karcher,     462      U.S.     at     740.       As    explained

                                          72
                                                                           No.    2021AP1450-OA.akz


above,      the    United     States         Constitution           requires          exactness         of

population absent the "practical impossibility of drawing equal

districts          with     mathematical              precision."                 Johnson,             399

Wis. 2d 623, ¶25.            Both CMS and the Congressmen showed a lower

population deviation could be done, and they too achieved high

core retention.

      ¶173 Given          advanced        software          technology          and    the       immense

financial         resources      put      to    use     in    this       litigation,             it   was

abundantly possible for the Governor to achieve a deviation of

one while retaining the same least change characteristics, such

as   core    retention.             Due    to    a     misunderstanding               of     law,      and

misstatement        of     the    definition           of    population          deviation,            the

Governor      overlooked          the        driving         consideration              of       drawing

congressional districts "with populations as close to perfect

equality      as        possible."             Evenwel,       578        U.S.     at       59.         But

carelessness        cannot       satisfy        the    Governor's          burden       of       proving

"with    some      specificity         that      the    population          differences               were

necessary to achieve some legitimate state objective."                                           Tennant
v. Jefferson Cnty. Comm'n, 567 U.S. 758, 760, 763-65 (2012) (per

curium) (quotations omitted) (holding that a congressional map

in   West     Virginia        was      legal      where       the    state        justified            its

deviations         by    pointing       to      protection          of    local        communities,

limiting     incumbent        pairings,          and    reducing          change       in    district

lines).       By        contrast,      the      Governor's       deviation             was    not      the

result of "a good-faith effort to achieve absolute equality" and

is thus insufficient.               Id. (quoting Karcher, 462 U.S. at 730).



                                                 73
                                                                      No.   2021AP1450-OA.akz


      ¶174 The        majority     picks       sides      and        litigates      for     the

Governor, claiming that the two person deviation was necessary

for least change.               See majority op., ¶24 ("[The Governor's]

minor    population        deviation     is    justified        under       Supreme       Court

precedent by our least change objective.")                       This is a whitewash:

the   Governor     admitted       that   a     lower     deviation          could    be    done

without issue, but permitted a deviation of two because he did

not   believe     a     lower    deviation         was   necessary.            Neither      the

Governor nor any other party argued that a deviation of two

individuals       was      required      to    ensure      a     least        change       map.

Furthermore,          it   is     facially         preposterous:            with     advanced

computer technology, the Governor could have readily reduced his

population       deviation       while    maintaining           his     core       retention.

Simply put, the Governor failed to present a "legitimate state

objective" for his unnecessary deviation.                       Tennant, 567 U.S. at

760; see also Karcher, 462 U.S. at 730–31 ("[T]here are no de

minimis population variations.")
      ¶175 Only the Congressmen's map and CMS's map should be
considered by this court.                 The Congressmen have higher core

retention than CMS and should                  be adopted.             Nonetheless, CMS

offers    a   reasonable         alternative.            The    Governor's          maps    are

fatally    and    constitutionally            flawed.          The    majority       errs    in

adopting them.

                                   IV.   CONCLUSION

      ¶176 For the foregoing reasons, I respectfully dissent.

      ¶177 I am authorized to state that Justices PATIENCE DRAKE
ROGGENSACK and REBECCA GRASSL BRADLEY join this dissent.

                                              74
                                                                         No.    2021AP1450-OA.pdr


       ¶178 PATIENCE          DRAKE    ROGGENSACK,          J.         (dissenting).         The

2020 census shows that Wisconsin's growth in population requires

reapportionment          of    its     congressional            and      state     legislative

districts.        Reapportionment presents a three dimensional puzzle,

each     piece      of        which     has           statutory        and      constitutional

requirements.        I write to address one error of Governor Evers's

map reapportioning Wisconsin's Assembly Districts, which four

members   of      this    court       have    adopted.            In    Wisconsin's       single

member districts, the Assembly map conflicts with the Voting

Rights Act of 1965, formerly set out in 42 U.S.C. § 1973, now

within 52 U.S.C. § 10301.                    In adopting the Governor's map, a

majority of this court engages in racial gerrymandering contrary

to the Equal Protection Clause of the Fourteenth Amendment of

the    United      States      Constitution,             which     prohibits        separating

voters into different voting districts based on the race of the

voter.      Bethune-Hill v. Virginia State Bd. of Elections, 580

U.S. __, __, 137 S. Ct. 788, 797 (2017).                          It is my hope that the

United States Supreme Court will be asked to review Wisconsin's
unwarranted racial gerrymander, which clearly does not survive

strict scrutiny.

       ¶179 The      United           States           Constitution            requires     that

apportionment       be    as     equal       as       practicable       because     population

disparity    in     voting      districts          for    the     same       legislative    body

dilutes     the    power       of     some        voters.         Concerns        about    voter

inequality have been the foundation of the Supreme Court's one-

person-one-vote decisions.               Reynolds v. Sims, 377 U.S. 533, 558



                                                  1
                                                              No.    2021AP1450-OA.pdr


(1964) (explaining that the concept of voter equality "can mean

only one thing——one person, one vote").

       ¶180 The       Supreme   Court     has    required     near      mathematical

equality for congressional maps.                 Abrams v. Johnson, 521 U.S.

74,    98   (1997).      Somewhat    more      leeway   is   given    when    drawing

boundaries for state legislative districts.                   Evenwel v. Abbott,

578 U.S. 54, 59 (2016).           However, court-drawn maps are held to a

more       exacting    standard     of     population        equality     than      are

legislatively drawn maps.           Abrams, 521 U.S. at 98.

       ¶181 The Voting Rights Act prohibits any standard, practice

or procedure that results in denial or abridgement of the right

to vote on account of race.                52 U.S.C. § 10301(a); Cooper v.

Harris, 137 S. Ct. 1455, 1464 (2017).1                  Subsection (b) provides

the    required       examination        for    assessing     whether        race   is

precluding equal opportunity for a protected class:

       A violation of subsection (a) is established if, based
       on the totality of circumstances, it is shown that the
       political processes leading to nomination or election
       in the State or political subdivision are not equally
       open to participation by members of a class of
       citizens protected by subsection (a) in that its
       members have less opportunity than other members of
       the electorate to participate in the political process
       and to elect representatives of their choice.      The
       extent to which members of a protected class have been
       elected   to   office  in  the   State   or  political
       subdivision   is   one  circumstance   which  may   be
       considered: Provided, [t]hat nothing in this section
       establishes a right to have members of a protected



       The provisions of 52 U.S.C. § 10301 have been referred to
       1

as Section 2 of the Voting Rights Act of 1965 subsequent to the
1982 amendment. See Johnson v. De Grandy, 512 U.S. 997, 1009-10
(1994).

                                           2
                                                                        No.    2021AP1450-OA.pdr

      class elected in numbers equal to their proportion in
      the population.
§ 10301(b).

      ¶182 Over the years, the Supreme Court has addressed the

Voting Rights Act in decisions that explain how it is to be

applied in various contexts.                    Thornburg v. Gingles, 478 U.S. 30

(1986),        is    the    seminal        Supreme       Court    case        that       sets     the

analytical framework that is required when the Voting Rights Act

is    addressed.2                Gingles     establishes          all     three          threshold

"prerequisites" that must be affirmatively proved before further

consideration          of    a     claim     of,     or    potential          remedy       for,    a

violation of § 2 of the Voting Rights Act can be addressed in

reapportionment.             First, there must be proof that a minority

group     is    "sufficiently           large      and    geographically             compact      to

constitute a majority [in a single-member district];" second,

the minority group must be "politically cohesive"; and third,

the   "white         majority      []   vote[ed]         sufficiently         as     a    bloc    to

[enable        it]    usually       [to]     defeat       the     minority's             preferred

candidate."           Cooper, 137 S. Ct. at 1470 (citing Gingles, 478

U.S. at 51); Johnson v. De Grandy, 512 U.S. 997, 1009-10 (1994)

(also citing Gingles, 478 U.S. at 51).

      ¶183 Cooper           is    particularly       helpful       in    its       instructions

about how to employ the Gingles "prerequisites."                                   Cooper sets

out the "three threshold conditions" for proving voter dilution3

      2Thornburg v. Gingles, 478 U.S.                            30 (1986) arose in a
challenge to multi-member districts.                             Its analysis has been
applied   to   single-member district                            challenges  as  well.
De Grandy, 512 U.S. at 1000.

      Voter dilution, a violation of § 2 of the Voting Rights
      3

Act, may occur when a cohesive minority group is fragmented
                              3
                                                                    No.    2021AP1450-OA.pdr


and then explains that these showings are needed to establish

that    racially    polarized       voting        prevents    the      minority      group's

choice in the district as actually drawn because the minority

group is submerged in a larger white voting population.                              Cooper,

137 S. Ct. at 1470.

       ¶184 In       determining          whether            the       third         Gingles

"prerequisite" was met, the Court reviewed the success of black

candidates in past elections.                     Id.      It noted that in North

Carolina,    where       Cooper    arose,      "electoral        history      provided      no

evidence    that     a    § 2     plaintiff        could     demonstrate       the     third

Gingles prerequisite——effective white bloc-voting."                              Id.     The

Supreme Court in Cooper concluded that when an elective district

"functioned,       election       year   in       and   election       year    out,    as    a

'crossover' district, in which members of the majority help a

'large      enough'        minority       to        elect        its      candidate         of

choice . . . it is difficult to see how the majority-bloc-voting

requirement could be met——and hence how § 2 liability could be

established."       Id. (citing Bartlett v. Strickland, 556 U.S. 1,
13, 16 (2009)).

       ¶185 The three Gingles prerequisites are factual conditions

that must be proved in order to establish the first step of a

claim    under     § 2     of     the    Voting         Rights     Act.        All     three

preconditions must be met before considerations of race could

lawfully affect drawing district boundaries.                              As the Supreme

Court has explained, "In a § 2 case, only when a party has


among several districts or packed into too few districts.                                Id.
at 1002.

                                              4
                                                               No.    2021AP1450-OA.pdr


established the Gingles requirements does a court proceed to

analyze whether a violation has occurred based on the totality

of the circumstances."           Bartlett, 556 U.S. at 11-12.                  However,

to     escape   the    parties'        failure     to   establish       the     Gingles

requirements, the majority resorts to protesting that "no party

saw fit to develop an argument" that the Gingles requirements

were not satisfied.4         Nevertheless, if we permit this abdication

to form the basis of the law of the State of Wisconsin, the

results in this case will effect an unconstitutional, racially

gerrymandered map.         Our judgments are precedents, and the proper

interpretation        of   the   law    as    it   relates   to      these    judgments

cannot simply be left to the parties.                   Young v. United States,

315 U.S. 257, 259 (1942).                Instead, as this state's highest

court, it is our duty to ensure the proper interpretation of the

law.

       ¶186 Milwaukee       is   Wisconsin's        only     county     that    has   a

sufficiently large and geographically compact black population

of voters that could meet the Gingles preconditions.                          The black
voters of Milwaukee do vote cohesively for candidates of their

choice.      However, Milwaukee's history for at least the last ten

years is that of crossover voting where white voters help black

voters elect candidates of their choice.

       ¶187 Notwithstanding             the        Supreme        Court's         clear

instructions, the majority opinion ignores the historical record

of black voters choosing candidates of their choice and assigns

voters based solely on their race to create seven majority-

       4   Majority op., ¶45.

                                             5
                                                                      No.    2021AP1450-OA.pdr


minority voting assembly districts in Milwaukee County.                                        The

Supreme Court "has made clear that unless each of the three

Gingles prerequisites is established, 'there neither has been a

wrong      nor    can    be    a   remedy.'"          Cooper,       137     S. Ct.       at   1472

(quoting Growe v. Emison, 507 U.S. 25, 41 (1993) (emphasis in

Cooper)).          The    Supreme      Court        in   Cooper      struck       down        North

Carolina's racial gerrymander "whose necessity is supported by

no    evidence      and       whose    raison       d'etre    is     a    legal      mistake."

Cooper, 137 S. Ct. at 1472.

       ¶188 The map adopted by the majority opinion violates the

Voting Rights Act for the same reason as North Carolina's choice

did     in   Cooper.           Factually,       Wisconsin       has       had     significant

experience         with       electing       black       candidates         through           white

crossover voting.

       ¶189 For          example,       in      2016,        Gwen        Moore,      a        black

congresswoman, was elected to Congressional District 4, which

has only 33.3% black residents.                     However, she received 76.74% of

the vote.5         She was reelected in 2018 with 75.61% of the vote;
and reelected in 2020 for a third time with 74.65%.                                  That her

vote totals exceed the percentage of black residents in her

district         evidences      that    white       voters    have        crossed     over      to

support her elections.




       The record of votes achieved by black candidates comes
       5

from state public records of election outcomes and are therefore
"capable of accurate and ready determination by resort to
sources whose accuracy cannot reasonably be questioned."    Wis.
Stat. § 902.01.

                                                6
                                                                 No.   2021AP1450-OA.pdr


     ¶190 Mandela       Barnes,     a       black    state-wide        candidate,     is

another example of white crossover voting.                        In 2018, Mandela

Barnes was elected over a white primary opponent for Lieutenant

Governor with 67.86% of the vote.6

     ¶191 David Clarke, a black county-wide candidate, provides

repetitive    examples    of     white       crossover      voting.        Clarke    was

elected Milwaukee County Sheriff in 2006 with 77.85% of the

vote; reelected in 2010 with 80.42% and reelected again in 2014

with 79.12% of the vote.               Each time he was elected with the

assistance of white crossover voting, as shown by his percentage

victories that are well above the black resident percentage of

Milwaukee County.7        White crossover voting also helped elect

David    Crowley,   a    black    candidate,         as    the    Milwaukee     County

Executive in 2020.        He formerly held a position in Wisconsin's

Assembly.

     ¶192 Since 2012, Lena Taylor, a black state senator, has

been elected repeatedly to Senate District 4 with vote totals

showing white voter support.                For example, in 2012, Lena Taylor
obtained 86.6% of the vote; in 2016 she obtained 98.33% of the

vote; and in 2020, she obtained 98.34% of the vote.                           61.7% of

the residents of Senate District 4 are black.

     ¶193 La Tonya       Johnson,       a    black   state       senator,    has    been

elected repeatedly to public office with vote totals showing



     6 Wisconsin's        black        population          of     voting      age    is
approximately 6.4%.
     7   Approximately    26%     of    Milwaukee         County's     residents     are
black.

                                            7
                                                          No.    2021AP1450-OA.pdr


support    from    white     voters.   For   example,     in    2014,    she     was

elected to Assembly District 17 with 87.25% of the vote, and in

2016 she was elected to Senate District 6 with 98.89% of the

vote.     65.4% of the residents of Assembly district 17 are black

and 62.1% of Senate District 6 are black residents.                   Leon Young,

a black assemblyman was elected to Assembly District 16 in 2014,

unopposed.8        In 2014, Jason Fields, a black assemblyman, was

elected to Assembly District 11, unopposed.9

     ¶194 The       majority     opinion     ignores    Milwaukee        County's

historical record of white crossover voting that has provided

repeated support for black candidates during at least the last

ten years.         The majority opinion does so in order to create

seven majority-minority districts in Milwaukee County.                         In so

doing,     the     majority     opinion     comes     squarely        within     the

prohibition that assigning voters to voting districts by race

violates     the     Equal     Protection    Clause     of      the    Fourteenth

Amendment.

     ¶195 The majority opinion says that it relies on Cooper for
the racial gerrymander that it creates in Milwaukee County.                      The

majority opinion clearly misunderstands Cooper, which overturned

racial gerrymandering that occurred in North Carolina.                         Let's

look at Cooper and why the majority opinion fails to follow it.

     ¶196 Justice Kagan begins her discussion in Cooper with the

Equal Protection Clause of the Fourteenth Amendment, which she

explains, "limits racial gerrymanders in legislative districting

     8   61.5% of the residents of Assembly District 16 are black.
     9   63.7% of the residents of Assembly District 11 are black.

                                       8
                                                            No.   2021AP1450-OA.pdr


plans."       Id. at 1463.      As Justice Kagan explained, the Equal

Protection      Clause      "prevents    a   State,    in    the     absence    of

'sufficient justification,' from 'separating its citizens into

different voting districts on the basis of race.'"                  Id. (quoting

Bethune–Hill, 137 S. Ct. at 797).             When allocation of voters by

race    has     occurred,     that     allocation   must     withstand     strict

scrutiny such that the State must prove "its race-based sorting

of   voters     serves   a    'compelling    interest'      and    is   'narrowly

tailored' to that end."         Id. at 1464.

       ¶197 In order to meet the narrow tailoring for the racial

assignment of voters, the State must establish by factual proofs

that it had "good reasons" to believe that the Voting Rights Act

would be violated if voters were not assigned based on their

race.     Id.     Cooper explained what it means by "good reasons"

sufficient to satisfy strict scrutiny.              First, Cooper emphasized

that the "good reason" to which it referred was factual proof of

"good reason to think that all the 'Gingles preconditions' are

met, then so too it has good reason to believe that § 2 requires
drawing a majority-minority district. . . .                 But if not, then

not."     Id. at 1470.        Second, as the Supreme Court said as it

examined factual evidence, "[h]ere, electoral history provided

no evidence that a § 2 plaintiff could demonstrate the third

Gingles prerequisite——effective white bloc-voting."                 Id.

       ¶198 It is Cooper's "good reason" phrase that the majority

opinion picked up as its foundation for assigning voters to

districts based on race.             The majority said, "we conclude there
are good reasons to believe a seventh majority-Black district is

                                         9
                                                                  No.   2021AP1450-OA.pdr


needed to satisfy the VRA."10                   It did so without understanding

that factual proofs of the Gingles preconditions are necessary

before it could satisfy "good reason" for assigning voters by

race in districting.

       ¶199 The majority showed how limited its understanding of

Cooper is by its dismissive treatment of Cooper's requirement to

factually prove the three Gingles preconditions.11                       Factual proof

is exactly what "good reasons" requires and what the majority

lacks as it contravenes the Equal Protection Clause by assigning

voters to districts based on their race.                         As Cooper carefully

explained, there must be proof of effective white bloc-voting

that prevents the minority's ability to elect the candidate of

its choice before a § 2 violation can arise.                     Id.

       ¶200 As the factual evidence above showed, black voters in

Milwaukee are able to elect candidates of their choice, election

year    in     and    election      year    out,        for   congresswoman,      state

senators, state assembly persons, sheriff and Milwaukee County

Executive to name only a few.                    Just as in North Carolina in
Cooper, proof of the third Gingles precondition to § 2 liability

is absent from the majority opinion.                     The Voting Rights Act is

violated by the majority opinion just as it was by the State of

North Carolina in Cooper.

       ¶201 It is beyond dispute that the Governor's districting

plan    adopted      by   a    majority    of    this    court    assigns    voters   to

districts       based         on   race.         "Racial      classifications         are

       10   Majority op., ¶10.
       11   Id., ¶45.

                                            10
                                                                 No.    2021AP1450-OA.pdr


antithetical         to    the   Fourteenth        Amendment,          whose    'central

purpose' was 'to eliminate racial discrimination emanating from

official sources in the States.'"                  Shaw v. Hunt, 517 U.S. 899,

907 (1996).          Such an assignment violates the Equal Protection

Clause of the Fourteenth Amendment unless the racial assignment

serves a compelling state interest and is narrowly tailored to

meet that interest.          Cooper, 137 S. Ct. at 1464.

       ¶202 Just as it ignores the lack of factual proof for the

three Gingles preconditions, the majority opinion identifies no

compelling state interest to which its racial gerrymander is

narrowly tailored.          Instead, it asserts that if a seventh black

majority district were not drawn, a § 2 violation may occur, but

it "cannot say for certain on this record."12

       ¶203 To justify its weak position, the majority cites to

the    black    population       of    Wisconsin    increasing         and     the   white

state-wide population decreasing in the last ten years, both by

less    than     five     percent.13      However,     the       majority      does    not

identify       whether    any    of    that    population    change       occurred      in
Milwaukee County; or whether if it occurred in Milwaukee County,

it occurred in the area of Milwaukee County where the majority

opinion creates a seventh black majority district.

       ¶204 This is not a small error because the means chosen to

accomplish       a   race-based        purpose     "must    be    specifically         and

narrowly framed to accomplish that purpose."                      Shaw, 517 U.S. at

908.        To meet that standard, the racial assignment of voters

       12   Id., ¶47.
       13   Id., ¶48.

                                              11
                                                              No.    2021AP1450-OA.pdr


must be remedial to the specific location of the compelling

state interest identified.         Id. at 915.

    ¶205 However, just as in Shaw, the seventh district that

the majority creates is not remedial to correcting an identified

compelling   state     interest.         Stated       otherwise,     creation        of   a

seventh    district    in   one   area     of    Milwaukee     County         is    not   a

narrowly tailored remedy for a population change for the entire

State of Wisconsin, which the majority asserts as justification

for creating the seventh district.                The creation of the seventh

black   majority      district    in     Milwaukee       County     cannot         survive

strict scrutiny.

    ¶206 Accordingly,        because          proof     of   meeting      the        third

Gingles    precondition     has    not    been     provided,        as   is    required

before voters may be assigned to voting district by race, and

because the seventh black majority district does not survive a

strict scrutiny inquiry, the majority errs, and I respectfully

dissent.

    ¶207 I am authorized to state that Chief Justice ANNETTE
KINGSLAND ZIEGLER and Justice REBECCA GRASSL BRADLEY join this

dissent.




                                         12
                                                           No.   2021AP1450-OA.rgb


    ¶208 REBECCA GRASSL BRADLEY, J.            (dissenting).

    [H]e who would place the supreme power in mind, would
    place it in God and the laws; but he who entrusts man
    with it, gives it to a wild beast, for such his
    appetites sometimes make him; for passion influences
    those who are in power, even the very best of men:
    for which reason law is reason without desire.
Aristotle, A Treatise on Government Bk. III, ch. XVI (William

Ellis       trans.,         1912)          (circa           384–22         B.C.),

https://www.gutenberg.org/files/6762/6762-h/6762-

h.htm#link2H_INTR.

    ¶209 Just     three    months   ago,     we     said    this   court    "will

confine   any   judicial   remedy   to     making     the    minimum     changes

necessary in order to conform the existing congressional and

state   legislative   redistricting        plans    to     constitutional     and




                                     1
                                                     No.   2021AP1450-OA.rgb


statutory requirements."1   Johnson v. Wis. Elections Comm'n, 2021

WI 87, ¶8, 399 Wis. 2d 623, 967 N.W.2d 469.          Now, the majority

overrides   the   United    States       Constitution,     the   Wisconsin

Constitution, and federal statutory law in favor of a policy

     1  In a deceptive caricature of our November 30, 2021
opinion, Justice Ann Walsh Bradley (joined by two other
justices) claims "'least change,' as set forth in the court's
prior order, is unmoored from any legal requirement for
redistricting.   The parties struggled with reconciling it with
the United States Constitution, Wisconsin Constitution, and
Voting Rights Act." Concurrence, ¶58. Although in this opinion
the new majority indeed untethers the least-change approach from
the law, in this court's November 30 opinion (not an "order"),
we consistently defined "least change" to mean "making only
those changes necessary for the maps to comport with the one
person, one vote principle while satisfying other constitutional
and statutory mandates." Johnson v. Wis. Elections Comm'n, 2021
WI 87, ¶8, 399 Wis. 2d 623, 967 N.W.2d 469; see also id., ¶¶4,
8, 64, 72, 81. Although the majority corrupts the least-change
approach by "unmoor[ing]" it from the law——treating a single
measure of least change, core retention, as an extra-legal
criterion taking precedence over the law——that is not the way we
described   it  three   months   ago.     Any   "struggle[]"  to
"reconcil[e]" the least-change approach with the law stems not
from our "prior order" but from a misapplication of the least-
change approach that allows core retention (an extra-legal
criterion) to override the United States Constitution, the
Wisconsin Constitution, and the VRA.          Contrary to the
concurrence's disingenuous description, we never said core
retention was a "metric" that would carry any weight, let alone
"more weight than others." Concurrence, ¶59. We never told the
parties that core retention was "preeminent," id., ¶63; we told
them to submit maps that made only those changes necessary to
comply with the law.    Although three justices in the majority
believe core retention plays far too great a role in the
majority's analysis, they join it anyway, then lament about it
in a separate writing.      Despite six justices agreeing core
retention should not be the sole governing criterion in this
case, a majority nevertheless selects the Governor's maps
ostensibly on this basis. Contrary to the concurrence, nothing
in our November 30 opinion compels this; properly applied, our
November 30 opinion stands in opposition to the majority's
decision.


                                     2
                                                                      No.   2021AP1450-OA.rgb


goal       it     deems     "commendable"2——"core              retention"3——a        phrase

appearing nowhere in either our November 30, 2021 opinion nor

even in Justice Hagedorn's concurrence to that opinion (which no

one joined).         Elevating their subjective policy preferences over

the    law,       members    of    the       majority         abandon       a   remedy   for

malapportionment           grounded     in    the       law    and     instead     entangle

themselves in legislative (and therefore blatantly political)

policymaking by choosing maps based upon what the majority deems

"best,"4 justified by what the majority determines are "good

reasons,"5 and using criteria the majority deems "helpful."6

       ¶210 In doing so, the majority flouts not only this court's

precedent but the constitutional separation of powers.                             "Because

the    judiciary          lacks   the    lawmaking            power     constitutionally

conferred on the legislature" we promised to "limit our remedy

to achieving compliance with the law rather than imposing policy

choices."          Id.      The   majority        now    reneges      on    that   promise,

relegating constitutional mandates to "policy choices" that may

be protected or disregarded at the whim of the majority of this
court.7         The majority's decision represents a startling departure

       2   Majority op., ¶35.
       3   Id., ¶¶7–8, 13 & n.9, 14–15, 22, 24, 26–30, 33.
       4   Id., ¶6.
       5   Id., ¶45.

       Id., ¶13.
       6            The majority is most transparent about its
"involvement"   in   making  "numerous   policy   and   political
decisions," see id., ¶4, thereby abandoning its neutral role.


       7   Id., ¶35.

                                              3
                                                             No.   2021AP1450-OA.rgb


from the rule of law and an alarming affront to the people of

Wisconsin who elected us to uphold the constitutions.

      ¶211 The majority's dispositive guidepost——core retention——

exists nowhere in the United States Constitution, the Wisconsin

Constitution or any statutory law.               Absent from the law, it does

not appear in our November 30 opinion among the purely legal

criteria we directed the parties to employ in proposing maps.

Nevertheless, the majority belatedly invokes core retention as

justification for its preferred maps, allowing an extra-legal

criterion to take precedence over the Equal Protection Clause,

the   Voting   Rights      Act   (VRA),    and   Article    IV——the      "exclusive

repository" of "the standards under the Wisconsin Constitution

that govern redistricting."          Id., ¶63.       "It is 'the province and

duty of the judicial department to say what the law is[,]' and

not what we think it should be."                  Town of Wilson v. City of

Sheboygan,     2020   WI   16,   ¶51,     390    Wis. 2d 266,      938   N.W.2d 493

(Rebecca   Grassl     Bradley,     J.,    concurring)      (quoting      Marbury   v.

Madison, 5 U.S. (Cranch) 137, 177 (1803)) (modification in the
original).      Instead of following the law this court declared

just three months ago, the majority instead adopts maps based on

its subjective policy preferences, fulfilling the fears of many

citizens concerned about a judicially-partisan outcome.

      ¶212 Remedying             unconstitutional            malapportionment——

inequality in     the number of citizens in each legislative or




                                          4
                                                                   No.    2021AP1450-OA.rgb


congressional district——was this court's sole task in this case,8

and would not have been a particularly challenging one, if the

majority had confined itself to applying the law.                             The majority

flunks every constitutional test by adopting maps that are not

even remedial, exhibiting               avoidable population inequality (in

violation     of     Article       IV,     Section         3      of     the        Wisconsin

Constitution,       Article       1,    Section      2     of     the     United       States

Constitution,       and   the    Equal    Protection        Clause)          and    excessive

county,   town,     and    ward    splits      (in   violation           of    Article      IV,

Section 4 of the Wisconsin Constitution).

      ¶213 For over a century, this court has required "as close

an   approximation        to    exactness       as   possible"          in    apportioning

population     by     legislative         districts         under        the        Wisconsin

Constitution.       State ex rel. Attorney General v. Cunningham, 81

Wis. 440, 484, 51 N.W. 724 (1892).                   The only justification for

deviating from exactness is compliance with other constitutional

requirements       (mainly,     Section     4).           State    ex        rel.    Lamb    v.

Cunningham,    83    Wis. 90,      150,    53     N.W. 35       (1892).            Similarly,
nearly fifty years ago the United States Supreme Court declared

there is "no excuse for the failure to meet the objective of

equal     representation          for     equal          numbers        of     people        in

congressional districting other than the practical impossibility

      8  The   entire    point   of   this   proceeding   was   to
"remedy . . . malapportionment, while ensuring the maps satisfy
all other constitutional and statutory requirements."     Johnson,
399 Wis. 2d 623, ¶4.        Instead, the majority overrides the
constitutional   command   of   one  person,   one   vote  because
"population deviation is not an indicator of least change."
Majority op., ¶32 n.18.     The constitution is not expendable at
the majority's caprice.

                                           5
                                                                 No.    2021AP1450-OA.rgb


of drawing equal districts with mathematical precision."                                 Mahan

v.   Howell,   410     U.S. 315,     322     (1973)    (emphasis         added).          The

majority conveniently does not address these precedents other

than to pay lip service to them.

      ¶214 Irrefutably, the majority could have adopted maps with

practically         perfect        population      equality;             the        Citizen

Mathematicians and Scientists drew such maps.                     Not only does the

majority adopt an assembly map and a congressional map with

unconstitutional        population       deviations,      it      also       inflicts       a

constitutional harm not present in the 2011 maps by severing the

boundaries     of      numerous      local     communities        with         no    lawful

justification for        doing so.           The Governor did not sacrifice

population     equality       to    preserve     local     communities,             so    his

population       deviation          is       unjustifiable             and      therefore

unconstitutional.

      ¶215 If all of these constitutional failings weren't enough

to   disqualify       the     Governor's       maps,     their     constitutionally

impermissible dilution of the Black vote in Milwaukee County
should be.      In Johnson v. De Grandy, the United States Supreme

Court rejected the "rule of thumb apparently adopted by the

District Court" in that case (and by the majority in this case)

"that anything short of the maximum number of majority-minority

districts consistent with the Gingles conditions would violate

§ 2 [of the VRA]" as "caus[ing] its own dangers, and they are

not to be courted."           512 U.S. 997, 1016 (1994).                 Expanding the

number   of    Black    opportunity        districts     to    seven         may    on    the
surface appear to augment Black voting strength, but in reality

                                           6
                                                         No.   2021AP1450-OA.rgb


it jeopardizes the effectiveness of each district by spreading

the population too thin,9 with each of the Governor's opportunity

districts hovering just above or just below 50%.10

     ¶216 I   also    write   to   address      an   issue     with   recurring

significance beyond redistricting.             Justice Hagedorn's November

30   concurring      opinion——which       no   one    joined——is      not   the

"controlling" opinion of this court.11               Setting aside Justice

Hagedorn's departure from his November 30 position in announcing

new views as the majority author at this late stage of the case,

his November 30 concurrence was simply that and the majority

opinion controls the issues presented.               The apparent confusion



     9 Some elected officials characterized plans to reduce the
Black voting-age population percentages in Milwaukee as part of
"a national effort to dilute minority communities to create more
Democratic seats."       See, e.g., Assembly Floor Session, at
2:18:05 (Nov. 11, 2021) (statement of Rep. Sylvia Ortiz-Velez
(AD8)),   https://wiseye.org/2021/11/11/wisconsin-state-assembly-
floor-session-42.
     10 The parties present slightly different ways of measuring
Black voting-age population. According to the Legislature, this
population includes "non-Hispanic Black" and "non-Hispanic
(Black + White)."      Legislature's Resp. Br., at 22.       The
Legislature omits other "multi-race subcategories[.]"   Id.   In
contrast, other parties, including BLOC, ask that these
subcategories be included. BLOC's Reply Br., at 8 n.1. If the
goal is to draw seven majority-minority districts (which the
majority suggests is the case), this definitional dispute is
critical.   In fact, according to the Legislature's definition,
none of the Governor's seven supposedly VRA-mandated Black
opportunity districts are above 50.0% (although one is exactly
50.0%). Legislature's Resp. Br., at 22.
     11 The Hunter Intervenor-Petitioners expressly labelled
Justice    Hagedorn's  concurrence   "controlling[.]"      Hunter
Intervenor-Petitioners' Resp. Br., at 6.      A number of other
parties treated it as controlling without giving it that label.

                                      7
                                                                       No.    2021AP1450-OA.rgb


caused by his concurrence derailed the case presentations of

several parties.

       ¶217 To prevent the court's policy-driven mapmaking in the

future,       the    next      time    this     court       resolves     a     redistricting

dispute it should consider withdrawing language from State ex

rel.    Reynolds         v.   Zimmerman,       which     prohibited          the    Legislature

from implementing state legislative redistricting plans by joint

resolution.          22       Wis. 2d 544,       569–70,       126    N.W.2d 551         (1964).

That precedent should be revisited because it does not comport

with    the       constitutional        text,       which    assigns     the        Legislature

alone       the   responsibility         of     redistricting.           The        Legislature

suggested this court may need to revisit Zimmerman, depending on

how it decided to proceed in this case.12                            This issue is worthy

of the court's attention.

       ¶218 As       a    final       matter,       in   the    interest           of   ensuring

procedural         due    process,      this     court      should     have        allowed   all

parties to submit substantive modifications to their proposed

remedial maps.            The majority disingenuously states, "we invited
all parties to this litigation to submit one proposed map for

each set of districts[.]"13               True, we asked each party to submit

only "one" set of proposed remedial maps; however, we permitted

the Governor and BLOC to make critical changes that went well

beyond correcting drafting errors.                          For example, the Governor



       Legislature's 10/26/21 Br., at 20-22 ("Zimmerman is on
       12

shaky ground in light of the language of . . . Article IV, § 3
and historical context.").
       13   Majority op., ¶4 (emphasis added).

                                                8
                                                               No.   2021AP1450-OA.rgb


originally proposed a remedial assembly map that split 80 towns,

but his modified map splits 50, a reduction of nearly 40%.14                       The

Congressmen        asked     to    submit    a    modified    map,   but    the   same

majority that now adopts the Governor's modified maps denied the

Congressmen         this      opportunity.15            Instead,     the      majority

inexplicably        rushes    to    select       the   Governor's    unlawful     maps,

eschewing reasoned law for its own desires.                   I dissent.

           I.    THE MAJORITY'S REMEDY VIOLATES THE CONSTITUTIONS

      ¶219 The majority guts state constitutional mandates.                          In

our    November        30th       opinion,       we     outlined     the     "discrete

requirements" of Article IV, Sections 3 and 4.                         Johnson, 399

Wis. 2d 623,        ¶63.          Section    3     requires    state       legislative

districts to be drawn "according to the number of inhabitants."

Section 4 requires assembly districts "to be bounded by county,

precinct, town, or ward lines[.]"16                    We declared these sections

"explicitly protect[] . . . justiciable and cognizable rights,"17

      14Johnson v. WEC, No. 2021AP1450-OA, unpublished order, at
3 (Wis. Jan. 10, 2022) (Roggensack, J., dissenting).
      15   Id.
      16 In one of this court's seminal cases on redistricting,
Chief Justice Lyon explained a precinct was a form of local
government that ceased to exist when a part of Article IV of the
Wisconsin Constitution became fully operative.    State ex rel.
Attorney General v. Cunningham, 81 Wis. 440, 520, 51 N.W. 724
(1892) (Lyon, C.J., concurring) ("[T]he precinct of the
constitution disappeared when the uniform system of town and
county government prescribed, by the constitution (art. 4, sec.
23) became fully operative. We have now no civil subdivisions,
other than towns and wards, which are the equivalent of the
precinct of territorial times."). Under Article IV, "precinct"
does not mean election precinct.
      17   Johnson, 399 Wis. 2d 623, ¶38.

                                             9
                                                          No.    2021AP1450-OA.rgb


dedicated eleven paragraphs to expounding how these sections are

satisfied,18       and    repeatedly    promised    Wisconsinites        we     would

uphold these sections when selecting remedial state legislative

maps.19     The majority in this opinion reverses course, treating

Sections 3 and 4 as mere hortative statements with no operative

effect.      The majority goes so far as to suggest Section 4 may

not   even    be     a    commendable    policy    goal——at     least,        not    as

commendable     as       core   retention.20   Despite   the     constitutional

command, the majority actually frowns upon minimizing the number

of county, town, and ward splits to the extent such an effort

produces more change from prior maps than the majority deems

acceptable.21        Least change is an approach designed to minimize

changes to predecessor maps, but it should go without saying

that the court must in all respects comply with the law.                            The

Wisconsin Constitution is the supreme law of this state, which

all members of this court swore an oath to uphold.                   The people

of Wisconsin should be alarmed at the majority's dismissiveness

toward the constitution.

      18   Id., ¶¶28–38.
      19 Id., ¶¶8, 34, 38, 81.  Justice Hagedorn agreed without
reservation, writing in his solo concurrence, "remedial maps
must comply with . . . Article IV, Sections 3, 4, and 5 of the
Wisconsin Constitution[.]"     Id., ¶82 n.4 (Hagedorn, J.,
concurring).

       Majority op., ¶32 ("[T]he Legislature argues that we
      20

should weigh as a measure of least change the number of counties
and municipalities split under each proposal.     We fail to see
why this is a relevant least-change metric, however.").

       Id. ("If a municipality was split under the maps adopted
      21

in 2011, reuniting that municipality now——laudable though it may
be——would produce more change, not less.").
                                         10
                                                                        No.    2021AP1450-OA.rgb


       ¶220 In 1892, this court rejected the majority's current

construction        of     Article         IV,        Sections    3      and     4    as    mere

recommendations for being a "dangerous doctrine," which "should

not be encouraged even to the extent of discussing the question"

because "[t]he convention, in making the constitution, had a

higher duty to perform than to give . . . advice."                                Cunningham,

81 Wis. at 485.            It expressly held, "the restrictions on the

power . . . to          make    an     apportionment,           found    in     sections    3[]

[and] 4 . . . are mandatory and imperative, and are not subject

to . . . discretion[.]"               Id. at 486.         Later that same year, this

court       declared      the        requirements          of     these        sections      are

"absolutely        binding"          and     even        the     Legislature          has    "no

power . . . to dispense with any one of them."                            Lamb, 83 Wis. at

148.        The   majority       now       endorses      this    "dangerous          doctrine,"

effectively overruling the Wisconsin Constitution.                               The majority

barely       mentions      Cunningham            or      Lamb,        despite        implicitly

withdrawing language from both seminal decisions.

       ¶221 The majority's departure from                        precedent is, indeed,
dangerous.        Wisconsin's founders knew political actors would act

politically.22            They       did     not       impose     a     partisan      fairness

requirement        on     the        redistricting             process,        Johnson,      399

Wis. 2d 623,        ¶¶53–63,           because         telling        partisans        in   the

Legislature not to act for partisan advantage would have been

like ordering water to be dry.                          Cf. The Law and Policy of

Redistricting Reform, Fed. Soc'y, at 1:06:20 (Apr. 26, 2019),

       Gerrymandering was a common practice by 1840.
       22                                            Rucho v.
Common Cause, 588 U.S. __, 139 S. Ct. 2484, 2495 (2019)
(citation omitted).

                                                 11
                                                                     No.    2021AP1450-OA.rgb


https://www.youtube.com/watch?v=nOi-BEo8ZFc&t=1618s                                (statement

of     Larry      Obhof).          The    founders        did,     however,       impose       the

requirements of Article IV, Sections 3 and 4 to limit the extent

to     which      one      party    could        take    control     of     the     state      by

gerrymandering.23           Cunningham, 81 Wis. at 486.

       ¶222 The majority assures future political actors they can

adopt       state    legislative          redistricting          plans     with    population

deviation nearing 2% that cannot be justified by a good-faith

attempt to preserve political boundaries.                           For comparison, the

assembly       map      passed      by    the     Legislature       and     signed    by       the

Governor in 2011 had a population deviation of 0.76%.                               Baldus v.

Members      of     Wis.    Government          Accountability      Bd.,     849     F.    Supp.

2d 840,      851     (E.D.       Wis.    2012).          Instead    of     mentioning       this

feature        of    the      2011        map,     the     majority        resorts        to     a

legislatively-drawn map from the 1970s that purportedly had a 2%

population deviation.24                  Every assembly map drawn by a federal

court in the history of Wisconsin has had a lower population

deviation         than     the     map    the     majority       adopts.          Baumgart      v.
Wendelberger, No. 01-C-0121, 2002 WL 34127471, at *7 (E.D. Wis.

May 30, 2002) (1.48%); Prosser v. Elections Bd., 793 F. Supp.

859,    866       (W.D.     Wis.    1992)        (0.52%);    Wis.        State    AFL-CIO       v.


       They also adopted Article IV, Section 5, which states, in
       23

relevant part, "no assembly district shall be divided in the
formation of a senate district."      No one has ever treated
Section 5 as anything less than an absolute constitutional
requirement.   Not a single assembly district is divided in the
formation of any senate district in any proposed remedial plan
submitted to this court.
       24   Majority op., ¶36.

                                                 12
                                                                 No.    2021AP1450-OA.rgb


Elections Bd., 543 F. Supp. 630, 637 (E.D. Wis. 1982) (1.74%).

The    majority's         assurances       that     "the    Governor's         maps    are

consistent                with . . . court-sanctioned                     requirements

for . . . population equality"25 is simply false.                       This court has

never recognized a safe harbor for population deviation——until

now.        H. Rupert Theobald, Equal Representation:                      A Study of

Legislative        and   Congressional       Apportionment       in     Wisconsin,      in

Wisconsin         Blue      Book     71,     72      (1970)       ("The        Wisconsin

Constitution has, since 1848, required districts 'according to

the number of inhabitants', and it does not recognize a 'minimal

deviation' which could be disregarded.").26

       ¶223 A      2%    automatic   safe        harbor    is   quite    the    gift    to

political         actors,    affording      them      unprecedented        map-drawing

discretion.        Although all but one member of the current majority


       25   Id.

       According to the majority, this court has never required
       26

less population deviation than is present in the maps it adopts.
Id., ¶36 n.20.       However, this court has not decided a
redistricting case since the rise of the one person, one vote
principle.    Even before the United States Supreme Court
established the primacy of this principle in the 1960s, this
court never recognized any sort of safe harbor, below which maps
are per se constitutional.      Instead, it has always examined
whether other constitutional criteria (not extra-legal criteria
such as core retention) justify the population deviation.
Neither the Governor nor the majority has pointed to any such
criteria as justification. The question is not whether "better
performance on population deviation is . . . possible." Id. As
the majority acknowledges, it "certainly" is. Id. The question
is whether any legal rationale supports the deviation the
majority asserts is permissible——not just for the Governor's
maps but for any map.      There isn't any.    Under controlling
precedent, population deviation cannot be judged in isolation,
without consideration of all other constitutional criteria.

                                            13
                                                                No.    2021AP1450-OA.rgb


decried the 2011 maps as "sharply partisan,"27 they now embrace a

tool    for   promoting     partisan        gerrymanders.28        When      a    partisan

gerrymander coexists with population inequality, a subset of the

people become more politically powerful than the rest of the

population,     raising      serious        concerns     that   the    people,        as   a

whole, have lost control over their own government.                             Minimizing

population      deviation         is   the       key     limitation        on     partisan

gerrymandering,       as    evidenced        by    England's       "infamous        rotten

boroughs."     Johnson, 399 Wis. 2d 623, ¶30 (citing The Federalist

No. 56, at 349 (James Madison) (Clinton Rossiter ed., 1961)).

       ¶224 The     constraints        on    the   Legislature's           redistricting

power are "very simple and brief;" undermining any one of them

grants the body significantly more leeway than the constitution

permits.      Id., ¶58 (quoting Cunningham, 81 Wis. at 511 (Pinney,

J., concurring)).          While this court is bound by the least-change

approach, the Legislature is not.                  At any time, the Legislature

and the Governor may implement redistricting plans through the

political process, which would supplant this court's remedy.29
Id., ¶19 (majority opinion) (quoting State ex rel. Reynolds v.

Zimmerman,     23   Wis.     2d    606,     606,   128    N.W.2d      16    (1964)    (per

       27Johnson, 399 Wis. 2d 623,                     ¶¶88,    106        (Dallet,    J.,
dissenting) (citations omitted).

       Of course, notwithstanding a partisan gerrymander, when
       28

map drawers comply with the constitutional command to achieve
population equality, "[v]oters retain their freedom to choose
among candidates irrespective of how district lines are drawn."
Id., ¶55 (majority opinion) (citation omitted).

       Majority op., ¶52 ("This order shall remain in effect
       29

until new maps are enacted into law or a court otherwise
directs.").

                                            14
                                                                        No.    2021AP1450-OA.rgb


curiam)).          Under the majority's new redistricting paradigm, one

side of the political aisle may be politically obliterated, much

like the words "according to the number of inhabitants" under

the majority's atextual interpretation.                          The majority's opinion

is a wolf that does not even try to masquerade as a sheep.                                      See

Morrison          v.     Olson,      487    U.S. 654,      699    (1988)        (Scalia,       J.,

dissenting).

       ¶225 The               majority            rationalizes               constitutionally

impermissible population inequality by declaring "the Governor's

maps        are    consistent         with       historical      practice         and       court-

sanctioned             requirements        for    compactness,         respect        for     local

boundaries,             and    population        equality."30          So     much      for     the

constitution.             The majority points to maps this court approved

long    ago,       with       substantial        population      inequality,          which     the

majority proclaims constitutes a baseline by which to measure

proposed remedial maps in this case.                       The majority's reliance on

cases predating the primacy placed by the United States Supreme

Court on population equality undermines its analysis entirely.
       ¶226 In          Cunningham         and   Lamb,    this    court       explained        that

Article IV, Sections 3 and 4 exist in tension.                                While Section 3

requires          population         equality,         Section    4     renders        political

boundary          lines       inviolable——specifically,               the     lines     dividing

counties,         towns,       and   wards.        Grouping      people       into     perfectly

equal districts while respecting political boundaries, in which

unequal populations live, is challenging.                               In    Cunningham and

Lamb, this court gave Sections 3 and 4 near equal weight:                                     "[I]t

       30   Id., ¶36.

                                                  15
                                                                                No.    2021AP1450-OA.rgb


is    impossible          to    secure          exact       and    equal        representation,            by

reason       of     the    constitutional                  hindrances          mentioned          [mainly,

Section      4];     and       it    is    because          of    such    hindrances,             and    only

because      of     such       hindrances,            that       the    legislature,             under    the

constitution,            are        at     liberty         to     depart        from       equality        of

representation."                Lamb, 83 Wis. at 150 (emphasis added); see

also id. at 155 ("It follows that the constitution requires the

legislature         to     apportion            the    state       into    senate          and    assembly

districts 'according to the number of inhabitants,' as nearly as

can     be    done         consistently               with        other        provisions          of     the

constitution mentioned.").                       In particular, this court prohibited

county splits, at the expense of population equality.                                                  Id. at

148 ("It was determined in the former case [Cunningham], and is

now   conceded,           that       no    county       line       is     to    be    broken       in     the

formation of any assembly district.").

       ¶227 This court twice reaffirmed Cunningham and Lamb.                                               In

1932,        this        court           declared          the         Legislature           "bound        by

constitutional            mandate          to    avoid          unnecessary          inequalities          in
representation;" however, it also noted "it was recognized in

[Cunningham          and       Lamb]       that       the       Constitution          contains          other

provisions which militate against absolute equality . . . .                                               For

example,       the       requirement            that       the     districts          be     bounded       by

county, . . . town, or ward lines[.]"                                  State ex rel. Bownman v.

Dammann, 209 Wis. 21, 27, 243 N.W. 481 (1932).

       ¶228 A few decades later, this court reiterated that "the

constitution itself commits the state to the principle of per
capita       equality           of        representation               subject        only        to     some

                                                      16
                                                      No.   2021AP1450-OA.rgb


geographic limitations in the execution and administration of

this principle."    Zimmerman, 22 Wis. 2d at 556 (emphasis added).

That statement was not a passing remark.         This court emphasized

the importance of population equality multiple times:

      It is assumed by all parties and understood by this
      court that a mathematical equality of population in
      each senate and assembly district is impossible to
      achieve, given the requirement that the boundaries of
      local political units must be considered in the
      execution of the standard of per capita equality of
      representation.

      It   is   equally   clear, however,  that   a   valid
      reapportionment 'should be as close an approximation
      to exactness as possible, and [that] this is the
      utmost   limit   for   the exercise  of   legislative
      discretion.'

      . . . .

      [T]he legislature must apportion in direct ratio to
      population, subject only to (1) practical limitations
      in execution of this principle, and (2) precise
      constitutional   restrictions   about   observance of
      governmental boundaries in drawing district lines.
Id. at 563–66.      Until the United States Supreme Court ruled

otherwise,   substantial   population    inequality    was    permissible,
but it had to be justified almost entirely by the preservation

of political boundaries.      Our November 30 opinion stressed the

importance of the principle articulated in Zimmerman, although

we   also   recognized   federal   constitutional     law    uprooted    the

balance this court had struck between Article IV, Sections 3 and

4,   rendering   population   equality   of   paramount     importance    in

redistricting.     Johnson, 399 Wis. 2d 623, ¶¶35, 38 (citations

omitted).



                                   17
                                                                No.   2021AP1450-OA.rgb


      ¶229 Post-Zimmerman,         federal       constitutional        law        changed.

No    longer     may     Article    IV,    Sections       3     and     4        be    given

approximately equal weight.            In 1964, the United States Supreme

Court held, "the Equal Protection Clause requires that a State

make an honest and good faith effort to construct districts, in

both houses of its legislature, as nearly of equal population as

practicable."      Reynolds v. Sims, 377 U.S. 533, 577 (1964).                           That

same year, the Court confirmed even state senate districts had

to comply with the one person, one vote principle.                                Maryland

Comm. for Fair Representation v. Tawes, 377 U.S. 656, 674–75

(1964).       On the eve of Wisconsin's next redistricting cycle, the

assembly       requested      an   opinion       from    the     attorney             general

regarding the application of Sections 3 and 4 in light of these

binding precedents.            58 Wis. Att'y Gen. Op. 88 (1969).                          The

attorney      general    responded,      "[i]n    my    opinion,       the       Wisconsin

Constitution no longer may be considered as prohibiting assembly

districts from crossing county lines, in view of the emphasis

the   United     States      Supreme   Court     has    placed       upon    population
equality among electoral districts."                    Id. at 91.           In another

opinion two years later, the attorney general explained town and

ward lines still needed to be followed but only "insofar as may

be consistent with population equality[.]"                     60 Wis. Att'y Gen.

Op. 101, 106 (1971); see also Michael Gallagher, Joseph Kreye &

Staci     Duros,       Redistricting      in     Wisconsin      2020        17        (2020),

https://docs.legis.wisconsin.gov/misc/lrb/wisconsin_elections_pr

oject/redistricting_wisconsin_2020_1_2.pdf                    (explaining             respect
for     the    unity    of   political     subdivisions         is    "by        no    means

                                          18
                                                               No.     2021AP1450-OA.rgb


obsolete" but that these boundaries were followed "much more

meticulously in Wisconsin, and elsewhere, before the advent of

one person, one vote"); Theobald, A Study of Legislative and

Congressional Apportionment in Wisconsin, at 72 ("As long as

they do not conflict with the equal population requirements, all

other     apportionment        provisions    of    the    Wisconsin      Constitution

must be given full effect."                 (emphasis added)).           Accordingly,

every proposed remedial map in this case splits substantially

more counties, towns, and wards than would have been permissible

under Cunningham and Lamb.

     ¶230 Under         the     original     understanding       of      Article       IV,

Section     3,   population       inequality      was    permissible         only    if   a

"constitutional         hindrance[],"       i.e.,       compliance      with     another

constitutional requirement, compelled it.                   Lamb, 83 Wis. at 150.

In   Reynolds,     the        United   States     Supreme      Court     changed       the

calculation,      but    the     majority       nevertheless     chooses        maps      in

accordance with a bad interpretation of bad law, embracing both

population inequality and fractured political boundaries.
     ¶231 While the truth may be inconvenient for the majority,

pretending Zimmerman sanctions the Governor's maps because the

maps approved in Zimmerman had "substantially larger population

deviations"31     ignores       binding     precedent     of   the     United       States

Supreme Court.      The majority relegates the United States Supreme

Court's directive on population equality to a single footnote,

acknowledging      "the       geographic     limitations       in      the     Wisconsin



     31   Id.

                                           19
                                                                             No.    2021AP1450-OA.rgb


Constitution can no longer be fully enforced"32 as a result.                                      The

majority         neglects           to     acknowledge             that     those      "geographic

limitations" in Article IV, Section 4 can no longer justify the

extent of population inequality approved in Zimmerman.

      ¶232 While          federal          constitutional            law    precludes      us    from

giving perfect effect to Article IV's original meaning, we could

nonetheless          achieve             population          equality        while      preserving

political boundaries, something the majority makes no attempt to

do.        The    remedial         maps        proposed      by     the    Governor,     which   the

majority         adopts       as     its       own,        have     both    greater     population

deviation         and     more       splits        than       the     Legislature's        proposed

remedial         maps.        The    Governor          offers       no     explanation     for   his

population deviation other than a passing reference to least

change, despite this court's direction to the parties to be

mindful of both Sections 3 and 4.                            Specifically, the Governor's

assembly map has more than twice the population deviation of the

Legislature's map (1.88% compared to the Legislature's 0.76%),33

and   double            the    municipal              splits        (115     compared      to    the
Legislature's            52),34          and     hundreds          more     ward     splits      (the

Legislature         split          zero         wards).35            The     ward      splits     are

particularly         difficult            to     justify          because    "the     smaller    the

      32   Id., n.19 (citing Johnson, 399 Wis. 2d 623, ¶35).
      33   Resp. Expert R. Thomas M. Bryan, at 3.

       Suppl. R. Supp. Governor Evers's Proposed Corrected State
      34

Legislative District Plans, at 5; Expert R. Thomas M. Bryan, at
18.

       The Governor and the Legislature split the same number of
      35

counties.

                                                      20
                                                              No.   2021AP1450-OA.rgb


political subdivision, the easier it may be to preserve its

boundaries."          Johnson, 399 Wis. 2d 623, ¶35 (citing Baumgart,

2002    WL     34127471,     at    *3).         While   one   person,      one    vote

necessitates breaking up counties (large units of people), it

does    not       necessitate     dividing      the   smallest     political     units

recognized in the state.

       ¶233 The Governor argues town splits are relevant but not

village and city splits based on the language of Article IV,

Section      4.      His   interpretation       is    consistent    with   Lamb,    83

Wis. at 148.         Even so, he asks this court to split 50 towns by

adopting his proposed remedial assembly map——and the majority

obliges.36         In comparison, the Legislature's map has 52 total

municipal splits, of which only 16 are town splits (the rest are

village and city splits).37               At the time of adoption, the 2011

assembly map split 30 towns.38                  A 67% increase in town splits

hardly reflects "least change."

       ¶234 The majority mischaracterizes the record to justify

the high number of splits.            It states:

       Particularized data about how many counties or
       municipalities remain unified or split may be a useful
       indicator of least change.    But no party saw fit to
       provide that data. What we did receive was raw counts
       of total county and municipal slits under each


       Suppl. R. Supp. Governor Evers's Proposed Corrected State
       36

Legislative District Plans, at 5.
       37   Expert R. Thomas M. Bryan, at 18.

       See Legislature's Reply Br., at 13 ("How many towns were
       38

split by Act 43 is ascertainable by reading the statute,
identifying in text every town split.        There were 30[.]"
(citing Wis. Stat. § 4.001, et seq.)).

                                           21
                                                               No.      2021AP1450-OA.rgb

      proposal, and that information provides no insight
      into which map makes the least change to existing
      district boundaries.[39]
Problematically, the majority seems to sanction an illegal map——

containing      an   unlawful       number      of    splits——because          the    map

performs well on a single extra-legal criterion, core retention.

The   majority's       approach     violates         its    duty     to    uphold     the

Wisconsin Constitution.40

      ¶235 Contrary to the majority's assertion, the Legislature

did   provide    detailed     split    analyses,41         which   it     discussed   at

length in its response brief.               Its expert provided a breakdown

of every county and municipal split in every proposed remedial

map (except for the Governor's modified maps).42                          To determine

whether a proposed map retained an existing split or added one

may   be    tedious,    but    it     is    not      particularly         difficult    to

ascertain.      The current statutes explicitly state when a split

      39   Majority op., ¶32 (second emphasis added).
      40Adding together the number of county, town, and ward
splits, the assembly map the majority adopts likely has more
splits than any map ever implemented in this state. While the
majority compares population deviation in its maps with past
maps, it does not endeavor to make analogous comparisons for
splits.
      41   Resp. Expert R. Thomas M. Bryan, at App. 2.

       This expert report was submitted before the Governor was
      42

allowed to modify his maps to reduce the number of splits. The
fact that this court allowed the Governor to modify his maps
while denying other parties the opportunity illustrates the
serious due process problems triggered by the majority's
acceptance of the Governor's modified maps. They have not been
subjected to the same level of adversarial scrutiny as other
maps. The Governor's motion to file modified maps was filed on
January 6, 2022——conveniently, two days after the deadline for
submitting reply briefs and reply expert reports.

                                           22
                                                                       No.    2021AP1450-OA.rgb


occurs.          For example, Wis. Stat. § 4.44(1) declares the 44th

Assembly District includes "[t]hat part of the town of Harmony

comprising U.S. census tract 1202, blocks 3004 and 3095," while

Wis.    Stat.      § 4.45(1)(a)            declares   the      45th    Assembly       District

includes         "[t]he   towns       of    Albany,       Decatur,     Jefferson,         Spring

Grove, and Sylvester."                By comparing the split analyses to the

existing      statutes,         the   Legislature         explained      in    its    response

brief       "[t]he    Governor        would     split      7     new   municipalities         in

Waukesha County's Assembly District 99, including Oconomow[o]c

and Pewaukee.             Similarly, the Governor would add 8 municipal

splits in Dane County, including Stoughton and Sue Prairie, even

though not previously split[.]"43

       ¶236 Adding          to     its       infirmities         under       the     law,     the

majority's map effectuates a racial gerrymander.                                The Governor

admits      he    drew    his    proposed       remedial         assembly     map    with     the

express       purpose       of     creating      seven         Black     majority-minority

assembly districts.              Such race-driven redistricting must survive

strict scrutiny.            The United States Supreme Court has assumed
compliance with the VRA can be a compelling state interest.

Abbott v. Perez, 138 S. Ct. 2305, 2315 (2018).                                 However, VRA

violations         "never    can      be    assumed,       but    specifically        must     be

proved in each case in order to establish a redistricting plan

dilutes minority voting strength in violation of § 2 [of the

VRA]."       Shaw v. Reno, 509 U.S. 630, 653 (1993).                           A state must

have "a strong basis in evidence" demonstrating that without

explicit         consideration        of     race,    a    redistricting           plan     would

       43   Legislature's Resp. Br., at 16.

                                               23
                                                             No.   2021AP1450-OA.rgb


transgress the VRA.           Cooper v. Harris, 137 S. Ct. 1455, 1464

(2017) (quoting Alabama Legislative Black Caucus v. Alabama, 135

S. Ct. 1257, 1274 (2015)).

     ¶237 The      majority    assumes       a   remedial   assembly       map   with

fewer than seven Black majority-minority districts would violate

the VRA.    This assumption is inappropriate, and the Governor has

failed to establish "a strong basis in evidence" for a seventh

district.     The majority suggests the VRA requires the drawing of

a seventh Black majority-minority district because Wisconsin's

Black voting-age population approaches seven percent.                       However,

Section 2 of the VRA declares "That nothing in this section

establishes a right to have members of a protected class elected

in numbers equal to their proportion in the population."                           52

U.S.C. § 10301(b).        In    De    Grandy,     the    United    States    Supreme

Court held the failure to maximize the number of opportunity

districts     is    not   a    VRA    violation.44          512    U.S. at       1017.

Opportunity    is    generally       measured,     the    Court    said,     against

     44  Maximization has been rejected because it carries a
heavy price:   "if the number of minority-majority districts is
maximized, then it necessarily follows that black influence is
elsewhere minimized, which reduces the number of districts in
which blacks, fully participating in an integrated process, can
hold the balance of power."     In re Apportionment of the State
Legislature—1992, 486 N.W.2d 639, 654 n.66 (1992) (citation
omitted)).   In turn, even if Black voters collectively perform
better,   a   portion  of   the    Black   voting   population   is
"relegate[d]" to the status of "second class . . . wards of the
political/electoral system."    Id.   Many Black voters object to
their votes being diluted "within . . . their district merely to
secure   the    chance    that . . . their     allies   in    other
districts . . . [are] able to vote more like-minded partisans to
the legislature." Cf. Larry Alexander & Saikrishna B. Prakash,
Tempest in an Empty Teapot:       Why the Constitution Does Not
Regulate Gerrymandering, 50 Wm. & Mary L. Rev. 1, 27 (2008).

                                        24
                                                            No.   2021AP1450-OA.rgb


"rough" proportionality.           See id. at 1000, 1023.          The author of

the majority opinion in De Grandy, writing in dissent in another

VRA case, explained:

     Several baselines can be imagined; one could, for
     example, compare a minority's voting strength under a
     particular districting plan with the maximum strength
     possible under any alternative.    Not surprisingly, we
     have conclusively rejected this approach; the VRA was
     passed to guarantee minority voters a fair game, not a
     killing.    See Johnson v. De Grandy, 512 U.S. 997,
     1016–1017, 114 S.Ct. 2647, 129 L.Ed.2d 775 (1994). We
     have held that the better baseline for measuring
     opportunity   to  elect  under   §   2,   although  not
     dispositive, is the minority's rough proportion of the
     relevant population. Id., at 1013–1023, 114 S.Ct.
     2647.
Bartlett       v.   Strictland,    556   U.S. 1,    29   (2009)   (Scouter,       J.,

dissenting)         (citation   omitted).     The    majority     skims    over    De

Grandy.45

     ¶238 The Black voting-age population is between 6.1% and

6.5%,     as    Chief    Justice    Ziegler   explains     in     her     dissent.46

Wisconsin has 99 assembly seats——not 100——so, even taking the

high estimate of 6.5%, the proportional share of Black assembly

districts, rounded to the nearest whole number, would be six,

not seven (99 × 0.065 = 6.4).            Accordingly, even if the Gingles


     45Some United States Supreme Court justices have been quite
critical of the emphasis placed on proportionality; nonetheless,
it is the law we are bound to follow.       Holder v. Hall, 512
U.S. 874, 943–44 (1994) (Thomas, J., concurring) ("Few words
would be too strong to describe the dissembling that pervades
the application of the 'totality of the circumstances' test
under our interpretation of § 2. It is an empty incantation——a
mere conjurer's trick that serves to hide the drive for
proportionality that animates our decisions.").
     46   Chief Justice Ziegler's dissent, ¶114.

                                         25
                                                                  No.    2021AP1450-OA.rgb


preconditions       were   satisfied,         six     districts     is   sufficient     to

constitute rough proportionality.                    See, e.g., Bodker v. Taylor,

No. Civ.A.1:02-CV-999ODE, 2002 WL 32587312, at *8–9 (N.D. Ga.

June 5, 2002) (noting Black people constituted 45.2% of the

population and had only 42.35% of the seats but nonetheless

finding "the court's map conforms with Section 2 of the Voting

Rights     Act"     because     rough    "proportional           representation"       was

achieved and while not "dispositive," proportionality is "strong

evidence"      that     "minorities           have    an    equal       opportunity     to

participate"       particularly        "where       there   is   simply    no   evidence

before the court about social, historical or other circumstances

that might impact whether minorities in Fulton County are denied

equal      opportunity     for    political          participation").47          Justice

Roggensack        provides      many     "good        reasons"      to    believe     the

majority's conclusory analysis of the third Gingles precondition

is wanting.

      ¶239 Rough proportionality is not a safe harbor, but it is

"obviously     an     indication       that    minority     voters       have   an   equal
opportunity, in spite of racial polarization, 'to participate in

the   political       process    and    to     elect    representatives         of   their

choice,' 42 U.S.C. § 1973(b)[.]"                     De Grandy, 512 U.S. at 1020.


      47BLOC referred to Bodker in its brief and included a copy
of the opinion in its appendix.        It also referred to and
provided a copy of Stenger v. Kellett, No. 4:11CV2230, 2012 WL
601017, at *12 (E.D. Mo. Feb. 23, 2012) ("[B]ecause the African
American 'effective minority' districts are in approximate
proportion to their population of St. Louis County, the plan
would likely not violate the Voting Rights Act even if the
Gingles   factors   were  met,   given   the  totality   of  the
circumstances in this case.").

                                              26
                                                                  No.    2021AP1450-OA.rgb


Just like least change is not reflected by a single number, a

proper VRA analysis is not governed by a "single statistic[.]"

Id.       Nevertheless, the "central teaching" of De Grandy is clear:

"[P]roportionality . . . is                  always         relevant     evidence          in

determining vote dilution . . . .                    Thus, in evaluating . . . the

totality of the circumstances a court must always consider the

relationship        between      the   number        of     majority-minority        voting

districts and the minority group's share of the population."

Id.   at     1025     (O'Connor,    J.,      concurring)       (citing    Thornburg        v.

Gingles, 478 U.S. 30, 99 (1986) (O'Connor, J., concurring in

judgment)).         The requisite proportionality analysis is missing

from the majority opinion.

      ¶240 "[E]xplicit           race-based         districting      embarks    us    on   a

most dangerous course."             Id. at 1031 (Kennedy, J., concurring in

part and concurring in the judgment).                      "[R]acial classifications

violate      the    very   essence      of    the     lofty    ideals    of    individual

equality for which this country strives.                       The concept of racial

classification ought to be repugnant to all Americans."                              Robert
Redwine,      Comment,      Constitutional          Law:       Racial    and    Political

Gerrymandering——Different Problems Require Different Solutions,

51 Okla. L. Rev. 373, 399 (1996).                          In the absence of strong

evidence demonstrating a VRA violation will result from the lack

of    a     seventh     district,      this        court    should     "unerringly     and

unapologetically . . . exalt[] the ideal of individual equality

without regard to race."               Id.    Exhibiting highly suspect racial

classifications,           the   majority's          remedy     violates       the    Equal
Protection Clause.

                                              27
                                                                        No.      2021AP1450-OA.rgb

                    II.   JUSTICE HAGEDORN'S SOLO CONCURRENCE
       ¶241 Justice          Hagedorn       wrote       a     solo     concurrence       to     our

November       30     opinion,       which        many      parties         treated      as     the

controlling opinion.                No justice joined it, and it does not

constitute binding precedent.                     In Wisconsin, a solo concurrence

can never be controlling.                  A point of law is the opinion of this

court only if a majority of justices both agree on the point and

join    the    mandate.        State        v.    Dowe,     120      Wis. 2d 192,       194     352

N.W.2d 660      (1984)       (per    curiam)          (citations       omitted);        Piper    v.

Jones       Dairy    Farm,     2020        WI    28,     ¶22,     390       Wis. 2d 762,        940

N.W.2d 701 (citations omitted).                    Justice Hagedorn joined all but

six of the 81 paragraphs comprising our November 30 opinion.

The    75     paragraphs      joined        by    four      justices        in    the   majority

constitute the majority opinion of the court.

       ¶242 Perhaps the parties mistakenly assumed the position of

the    United       States    Supreme           Court    on     this    issue       applies      to

Wisconsin Supreme Court cases.                     The United States Supreme Court

will consider and count concurring opinions in cases lacking an

opinion joined by a majority.                      In Marks v. United States, the
Court held, "[w]hen a fragmented Court decides a case and no

single rationale explaining the result enjoys the assent of five

justices,       'the      holding     of    the       Court     may    be     viewed    as    that

position taken by those Members who concurred in the judgment on

the narrowest grounds[.]'"                      430 U.S. 188, 193 (1977) (quoting

Gregg v. Georgia, 428 U.S. 153, 169 n.15 (1976) (plurality)).

Federal courts understand the so-called Marks Rule differently.
Some    give    precedential         effect        to    the    narrowest         opinion     that

joined the mandate; others search for a "common denominator"
                                                 28
                                                                 No.   2021AP1450-OA.rgb


that "must embody a position implicitly approved by at least [a

majority] of Justices who support the judgment."                             See United

States v. Epps, 707 F.3d 337, 348 (D.C. 2013) (quoting King v.

Palmer, 950 F.2d 771, 781 (D.C. Cir. 1991) (en banc)).

       ¶243 The Marks Rule does not apply to this case, but even

if it did, Justice Hagedorn's solo concurrence would not be

controlling.         This court has never applied the Marks Rule to

interpret     its    own    precedent,      but    only    to    interpret       federal

precedent.          See    State     v.     Griep,     2015     WI     40,    ¶36,    361

Wis. 2d 657, 863 N.W.2d 567.              Even if this court had adopted the

Marks Rule (which has been the subject of substantial scholarly

criticism),48       it    would   not     apply.      On   many      points,    Justice

Hagedorn's concurrence is broader than the majority opinion, and

some    of   its    conclusions      lack    any     common     rationale      with   the

majority.          For    example,      Justice      Hagedorn     said       extra-legal

criteria could be considered in selecting a map——but only those

extra-legal        criteria   he     deemed    important        in     his    subjective

judgment.49        Three justices in the majority would have stuck to

       The
       48    parties'   reliance   on  Justice  Hagedorn's  solo
concurrence illustrates one problem with the Marks Rule.
Justice Hagedorn represents one-seventh of this court, yet his
opinion has nonetheless been treated as controlling by most of
the parties in this case.      The "least popular view[s]" of a
single justice do not reflect the law.       See Richard M. Re,
Beyond the Marks Rule, 132 Harv. L. Rev. 1943, 1944 (2019).

       Although Justice Hagedorn believes this court can define
       49

what constitutes a community of interest and then protect that
community in selecting a map, he acknowledges, "[i]t is not a
legal requirement[.]"  Johnson, 399 Wis. 2d 623, ¶83 (Hagedorn,
J., concurring). In contrast, Justice Hagedorn was unwilling to
consider another extra-legal criterion:      partisan fairness.
Id., ¶87. This inconsistency has never been explained. Justice
Hagedorn agrees this court lacks the institutional competency to
                               29
                                                                          No.    2021AP1450-OA.rgb


the   law    alone,      showing      an       unbridgeable         philosophical               divide

regarding the propriety of extra-legal criteria advanced by the

concurrence.

      ¶244 In       fairness         to     the      parties        who     mistook             Justice

Hagedorn's       solo     concurrence          for    the     opinion           of    this      court,

perhaps     their       confusion     stemmed         from        Justice       Hagedorn's           own

words.      In his concurrence, he "invited" the parties to submit

proposed     remedial       maps      and      briefing       in     conformity            with      his

idiosyncratic views50——never mind that only this court, acting

through     a    majority       of    participating           justices,              can    "invite"

parties to do anything.                   Justice Hagedorn may have cast the

deciding vote in this case, but he does not have the power to

act as a supreme court of one.

      ¶245 Justice          Hagedorn's               solo         concurrence              is        also

inconsistent with the views he now expresses as the majority

author.         Never    once   did       he   mention       "core        retention"            in   his

concurrence——nor          did   the       majority,         and    the    dissent          used      the

phrase only once, in passing.51                        In contrast, today's rather




define what constitutes partisan fairness and which political
communities deserve special consideration.        For the same
reasons, "it is not for the Court to define what a community of
interest is and where its boundaries are, and it is not for the
Court to determine which regions deserve special consideration."
Id., ¶71 n.7 (majority opinion) (quoting In re Legislative
Districting of the State, 805 A.2d 292, 298 (Md. 2002)).
      50   Id., ¶63 (Hagedorn, J., concurring).
      51   Id., ¶97 (Dallet, J., dissenting) (citation omitted).

                                                30
                                                                    No.   2021AP1450-OA.rgb


short majority opinion52 uses the phrase a striking 27 times.53

Justice      Hagedorn        now    says,     as     the       majority    author,       core

retention        is   the     "preeminent . . . metric"54              and        "especially

helpful."55       We never determined "core retention is . . . central

to   least       change      review,"56     despite      some     parties         stating     in

briefing     before       our      November    30     opinion      that      it    might      be

important        to   consider,      nor    did     we     determine      that      it   is    a

"preeminent . . . metric"             or    "especially          helpful."          We   never

mentioned it at all, until now.

      ¶246 While        we    determined      that       the    least-change        approach

should guide this court's decision, no one thought that meant

maximizing core retention——not even Justice Hagedorn.                               There is

a reason the majority does not direct the reader to any portion

of our November 30 opinion to support the proposition that core

retention is dispositive:             this majority made it up.

      ¶247 Justice            Hagedorn's           concurrence         contemplates            a

situation that should (as a statistical matter) never occur if



       The majority opinion addresses several issues but spans a
      52

mere 32 pages.    In contrast, the three-judge federal district
court opinion in Singleton v. Merrill, one of the most recent
successful VRA challenges in the context of redistricting, is
225 pages.   __ F. Supp. 3d __, 2022 WL 265001 (N.D. Ala. Jan.
24) (per curiam), stayed sub nom. pending cert. review, Merrill
v. Milligan, 142 S. Ct. 879 (Mem). In this case, the only full-
fledged VRA analyses come from the three dissents.
      53   Majority op., ¶¶7–8, 13 & n.9, 14–15, 22, 24, 26–30, 33.
      54   Id., ¶33.
      55   Id., ¶13.
      56   Id.

                                              31
                                                                    No.    2021AP1450-OA.rgb


core   retention      is    the      "preeminent . . . metric"                 in   selecting

maps——a tie:

       Suppose we receive multiple proposed maps that comply
       with all relevant legal requirements, and that have
       equally compelling arguments for why their proposed
       map most aligns with current district boundaries. In
       that circumstance, we still must exercise judgment to
       choose the best alternative.    Considering communities
       of   interest  (or   other  traditional   redistricting
       criteria) may assist us in doing so.
Johnson,      399    Wis. 2d 623,           ¶83     (Hagedorn,       J.,       concurring).

Justice       Hagedorn          envisioned        parties     presenting                "equally
compelling arguments" regarding least change, which is an odd

turn of phrase if he really meant, "I will vote for whichever

maps have the best core retention."                    The chance of two proposed

remedial maps having the same core retention probably approaches

the chance of winning the lottery.                     No reasonable person would

read    Justice       Hagedorn's        concurrence          and     think          a    slight

difference in core retention would be dispositive, yet that is

exactly what the majority now holds.

       ¶248    Justice      Hagedorn's       misunderstanding             of    the      least-

change approach, first displayed in his concurrence, infects the

majority      opinion      in    a   more   fundamentally          erroneous        way    than

equating least change with core retention.                         The majority spends

substantial         time    discussing            Tennant    v.      Jefferson            County

Commission,         567     U.S. 758,        764–65         (2012)        (per          curiam).

Specifically, the majority states:

       In Tennant[,] . . . the Supreme Court upheld a 4,871-
       person deviation in West Virginia's congressional
       districts, noting the deviation advanced the state's
       interests in maximizing core retention and maintaining
       whole counties. . . .

                                             32
                                                                    No.    2021AP1450-OA.rgb



    The United States Supreme Court held that maximizing
    core retention was an acceptable justification for far
    greater deviation in Tennant.[57]
There    are   multiple      problems     with    the    majority's          reliance       on

Tennant.

    ¶249 First, our November 30 opinion did not recognize least

change, let alone core retention, as a "state interest."                                 The

least-change     approach       reflects     this      court's       limited     power      to

remedy violations of law, which does not include the power to

write statutes out of whole cloth.                Johnson, 399 Wis. 2d 623, ¶8

(majority opinion) ("Because the judiciary lacks the lawmaking

power    constitutionally        conferred       on    the    legislature,        we    will

limit our remedy to achieving compliance with the law rather

than imposing policy choices.").                  "A least-change approach is

nothing more than a convenient way to describe the judiciary's

properly limited role in redistricting."                     Id., ¶72.

    ¶250 The         majority    errs   by      treating      core        retention    as    a

state    interest      of    critical      importance,         at     the     expense       of

applying the text of the Wisconsin Constitution.                            At most, core
retention      may   indicate     whether       this    court       has     exceeded     its

jurisdiction     by    delving     into      political        decision-making.              In

choosing the Governor's maps, the majority does not limit itself

to "making only those changes necessary for the maps to comport

with the one person, one vote principle while satisfying other

constitutional         and      statutory        mandates        (a        'least-change'

approach)," id., ¶5, but instead implements Justice Hagedorn's


    57   Id., ¶¶22, 24.

                                           33
                                                            No.    2021AP1450-OA.rgb


previously articulated view, which permits tipping the scales

with concededly extra-legal criteria.               Id., ¶83 (Hagedorn, J.,

concurring).58

       ¶251 Second, the West Virginia State Legislature drew the

map under review in Tennant.             567 U.S. at 760–61.          Courts have

long been held to higher standards than legislative bodies when

drawing maps precisely because courts do not get to determine,

in the first instance, what constitutes a state interest (at

least not normally).59           The majority's reliance on Tennant is

misplaced.

       ¶252 That     Justice     Hagedorn's       majority        opinion    is    a

perversion of least change is self-evident from the opinion's

very    structure.       The    majority      "begin[s]    [its]     analysis     by

probing which map makes the least change from current district

boundaries.       From there, [it] examine[s] the relevant law[.]"60

As in any case, the court is supposed to begin with the law.

Without first knowing what the law requires, there is no way for

the court to "mak[e] only those changes necessary for the maps
to   comport     with   the    [law]."        Johnson,    399   Wis. 2d 623,      ¶5

(majority       opinion).        The     majority's      fundamentally      flawed

analysis produces an illegitimate remedy.




       58Justice  Ann   Walsh  Bradley   confirms  the   majority
privileged policy over the law in her concurrence, which is
joined by all members of the majority except Justice Hagedorn.
       59   Chief Justice Ziegler's Dissent, ¶141.
       60   Majority op., ¶12.

                                         34
                                                            No.   2021AP1450-OA.rgb


                                  III.     ZIMMERMAN

     ¶253 Nearly sixty years have passed since this court last

resolved redistricting litigation.                In that case, this court

declared a redistricting plan cannot be implemented by joint

resolution.      Zimmerman, 22 Wis. 2d at 559.             While Zimmerman has

been precedent for many years, it is the only case to address

that issue, and this court has never had the opportunity to

revisit it because every redistricting case that followed was

heard     exclusively   in       federal    court.       Unlike   a    fine    wine,

precedent does not necessarily get better with age.61

     ¶254 With      respect        to    state    legislative       redistricting

plans,62 the foundation for              Zimmerman     is weak.       The text of

Article    IV,   Section     3    does   not    contemplate   a   role      for   the

Governor in the drawing of assembly and senate maps.                          Compare

Wis. Const. art. IV, § 3 ("[T]he legislature shall apportion and

district anew the members of the senate and assembly[.]"), with

e.g., id. art. I, § 21(1) ("Writs of error . . . shall be issued

by such courts as the legislature designates by law."                    (emphasis


     61 See Montejo v. Louisiana, 129 S. Ct. 2079, 2093 (2009)
(Alito,   J.,  concurring)   ("The  dissent,   finally,  invokes
Jackson's antiquity, stating that 'the 23–year existence of a
simple bright-line rule' should weigh in favor of its retention.
Post, at 2098. But in Gant, the Court had no compunction about
casting aside a 28–year–old bright-line rule. I can only assume
that the dissent thinks that our constitutional precedents are
like certain wines, which are most treasured when they are
neither too young nor too old, and that Jackson, supra at 23, is
in its prime, whereas Belton, supra at 28, had turned brownish
and vinegary.").
     62Article IV, Section 3 governs                     assembly     and     senate
districts, not congressional districts.

                                           35
                                                                No.   2021AP1450-OA.rgb


added)).     While the Legislature's prerogative to enact laws is

subject     to   a   gubernatorial       veto,      the   constitution      does   not

describe     the     Legislature's      duty   to    redistrict       as   lawmaking,

suggesting the constitution denies the Governor a role in the

process.63

       ¶255 In contrast, at the time the Wisconsin Constitution

was    adopted,       Article     XIV,     Section 11          expressly     provided

congressional redistricting would involve both the Legislature

and the Governor.           Wis. Const. Art. XIV, § 11 (1848), repealed

1982    (declaring     the    state's    two     congressional        districts,   and

saying they shall be in force "until otherwise provided by law"

(emphasis    added)).         Differences      in    language    typically     signal

differences in meaning, particularly when two provisions of the

same    document      use    different    language        to   describe     analogous

concepts.        See Parsons v. Associated Banc-Corp., 2017 WI 37,

¶26, 374 Wis. 2d 513, 893 N.W.2d 212 (quoting Antonin Scalia &

Bryan A. Garner, Reading Law 170 (2012)) ("'A word or phrase is

presumed to bear the same meaning throughout a text; a material
variation in terms suggests a variation in meaning.' . . .                         The

fact that the same section of the state constitution refers

generally to a matter being 'prescribed by law' and specifically

to the legislature 'provid[ing]' something 'by statute' strongly


       Legislature's 10/26/21 Br., at 21 ("The Legislature's
       63

power to reapportion its districts is specifically enumerated in
the   state   constitution,    distinct   from   its   lawmaking
power. . . .   [The text of Article IV, Section 3] does not
provide that 'the legislature should enact legislation to
apportion anew' or 'the legislature shall by law apportion
anew.'").

                                          36
                                                         No.    2021AP1450-OA.rgb


suggests that 'law' in that section has a broader meaning than

simply 'statutory law.'"        (modification in the original)).

       ¶256 The difference between the text of Article IV, Section

3 and the now repealed Article XIV, Section 11 is particularly

telling in light of early Wisconsin history.                 Under territorial

law,    the   Governor   had   an    explicit   role    in    reapportionment.

Although he did not draw districts, the Governor was responsible

for assigning a number of representatives to each district.                  The

law provided, in relevant part:

       As soon as practicable after having been furnished
       with the enumeration of the inhabitants of the
       Territory, . . . the Governor of the Territory shall
       apportion the thirteen members of the Council, and
       twenty-six members of the House of Representatives,
       among the several electoral districts as organized by
       law, according to their population, as near as may be,
       as shown by the census taken by virtue of this act.
1842 Laws Wis. Terr. 50.         Wisconsin's founders did not preserve

this particular gubernatorial role, and we should be skeptical

of the idea they gave him an entirely different role——the power

of   vetoing    redistricting       plans——without     using    language    even

nearly as explicit.64     See generally James T. Austin, The Life of

       The Legislature did not try to enact redistricting plans
       64

by joint resolution until the 1960s, despite gubernatorial
vetoes of redistricting legislation. State ex rel. Reynolds v.
Zimmerman, 22 Wis. 2d 544, 553, 126 N.W.2d 551 (1964). To some
extent, this customary practice may inform original meaning, but
it is evidence of lesser value and of course secondary to the
plain meaning of the words, as illuminated by historical context
surrounding their adoption. See, e.g., SEIU v. Vos, 2020 WI 67,
¶28, 393 Wis. 2d 38, 946 N.W.2d 35 (Hagedorn, J., majority op.)
("The text of the constitution reflects the policy choices of
the   people,   and   therefore    constitutional   interpretation
similarly   focuses   primarily    on    the   language   of   the
constitution."   (citation omitted)); Coulee Catholic Schs. v.
LIRC, 2009 WI 88, ¶57, 320 Wis. 2d 275, 768 N.W.2d 868 ("The
                                37
                                                             No.    2021AP1450-OA.rgb


Elbridge Gerry 347 (1829) (explaining Governor Elbridge Gerry

signed the first so-called "gerrymander" into law because, in

light of "precedents," he doubted whether he could veto the

legislation).

     ¶257 The       Legislature      alone    has     the      constitutionally-

prescribed duty to enact a state legislative redistricting plan

each decade.        Johnson, 399 Wis. 2d 623, ¶13.             While a veto may

frustrate the Legislature's policy agenda, it does not normally

hinder the Legislature from fulfilling an obligation assigned to

it by the supreme law.           Whether the Governor actually has the

power to inhibit a co-equal branch's ability to perform its

duty,      absent      express      constitutional          authorization,           is

questionable.

     ¶258 The       Legislature's    duty    was    critical       to   an   argument

advanced by several "legal scholars"65 in an amicus brief.                          They

claimed,    "the    whole   reason   for     this   litigation          is   that    the


authoritative, and usually final, indicator of the meaning of a
provision [of the Wisconsin Constitution] is the text——actual
words used."      (citation omitted)); Jacobs v. Major, 139
Wis. 2d 492, 504, 407 N.W.2d 832 (1987) ("We need go no further
than holding that Art. I, sec. 3 has [a] plain, unambiguous
meaning[.]"); Black v. City of Milwaukee, 2016 WI 47, ¶54, 369
Wis. 2d 272, 882 N.W.2d 333 (Rebecca Grassl Bradley, J.,
concurring) ("I give priority to the plain meaning of the
words[.]"   (citation omitted)).   The Legislative and Executive
branches cannot, through tacit understanding, change the
constitutional allocation of powers. Bartlett v. Evers, 2020 WI
68,   ¶210,   393  Wis. 2d 172,   945  N.W.2d 685   (Kelly,  J.,
concurring/dissenting).
     65The legal scholars include (in the order listed in the
brief's appendix) Richard Briffault, Joseph Fishkin, James A.
Gardner, Michael S. Kang, D. Theodore Rave, David Schultz, Kate
Shaw, and Robert Yablon.

                                       38
                                                                   No.    2021AP1450-OA.rgb


legislature breached its constitutional duty to redistrict by

failing to pass a bill with gubernatorial support or a veto-

proof majority."66        This viewpoint is peculiar, but it highlights

a   problem     with     Zimmerman.           The     Legal    Scholars         blame     this

litigation solely on the Legislature, but an analogous charge

could be levied against the Governor if in fact the executive

has any constitutional role to play in redistricting despite the

absence    of   a   provision         granting      him   one.       As       long   as   this

court's    precedent      permits       the    Governor       to   veto       redistricting

plans,     redistricting         is    as     much    his     duty       as     it   is   the

Legislature's——but that is inconsistent with the way we have

described the duty.         E.g., Johnson, 399 Wis. 2d 623, ¶79 ("[T]he

legislature must implement a redistricting plan each cycle.").

      ¶259 This        court's    precedent          significantly        increases       the

likelihood of judicial involvement in what should be a purely

political process.67         If the political process fails to produce


       Amicus Br. Legal Scholars, at 5. The majority similarly
      66

misstates the Legislature's duty, saying "[w]e have given the
political branches a fair opportunity to carry out their
constitutional responsibilities.     They have not done so."
Majority op., ¶2.       Actually, the Legislature has.       The
Legislature fulfilled its constitutional duty to "apportion and
district anew the members of the senate and assembly, according
to the number of inhabitants," but the Governor vetoed the
Legislature's plans.     See Wis. Const. Art. IV, § 3.       The
majority describes our responsibilities as an "unwelcome task,"
majority op. ¶2, which is a strange way of describing the job we
were elected to perform.
      67Johnson v. WEC, No. 2021AP1450-OA, unpublished order, at
11 (Wis. Sept. 22, 2021, amended Sept. 24) (Rebecca Grassl
Bradley, J., concurring) (explaining Zimmerman creates "a
constitutional conundrum").


                                              39
                                                                   No.   2021AP1450-OA.rgb


redistricting       plans,        this     court     has       a    duty       to    remedy

constitutional and other legal defects in the existing maps;

however,       if   this     court's       precedent          defines      the       process

differently than the Wisconsin Constitution, this court has a

duty to align its precedent with the text of the constitution.

We   cannot     mistake    "the    law"    for     "the    opinion       of    the   judge"

because "the judge may mistake the law."68                     Introduction, William

Blackstone, Commentaries *71; see also Bryan A. Garner et al.,

The Law of Judicial Precedent 397 (2016) ("The primary and most

important factor to weigh in considering whether to overrule an

earlier decision is its correctness.").

                                  IV.     CONCLUSION

       ¶260 Our     November      30     opinion    in    this      case      cabined     the

court's      redistricting     decision-making           to   the    confines        of   the

law.        Unfortunately prophetic, it also cautioned that if four


       The 2011 assembly and senate maps were adopted by law and
       68

are codified as statutes (except for a minor change to the
assembly map made by a federal court).             Johnson, 399
Wis. 2d 623, ¶14 (majority opinion). A joint resolution cannot
replace duly enacted law——even when that law has been declared
unconstitutional.   Id., ¶72 n.8.   Contra id., ¶93 n.3 (Dallet,
J., dissenting) ("[B]oth the Wisconsin and U.S. Constitutions
require that all maps be redrawn every ten years to account for
population shifts since the prior census. These are the sunset
provisions.    In this respect, the 2011 maps are unlike an
ordinary unconstitutional statute, since they were enacted
without any expectation of longevity." (citations omitted)).

     Perhaps this court should consider, as a remedy, allowing
the Legislature to redistrict by joint resolution.    Unless a
court adopts the Governor's maps as it did in this case, a
court-ordered remedy ultimately denies the Governor control
anyway.    Zimmerman does not prohibit the Legislature from
implementing redistricting plans by joint resolution in the
event of an impasse.

                                           40
                                                                No.    2021AP1450-OA.rgb


members of this court cast aside those confines, "judges would

refashion this court as a committee of oligarchs with political

power    superior     to    both    the       legislature     and     the   governor."

Johnson,    399   Wis. 2d 623,          ¶80    (citation      omitted).       In   this

opinion,    the   majority        abandons       the   law,   perverts      the   least-

change     approach        into     a     license       for    policymaking,        and

subordinates      constitutional          commands,      statutory      restrictions,

and precedent to the majority's preferences.                   I dissent.

    ¶261 I am authorized to state that Chief Justice ANNETTE

KINGSLAND   ZIEGLER        and    Justice     PATIENCE     DRAKE      ROGGENSACK    join

this dissent.




                                            41
    No.   2021AP1450-OA.rgb




1